



Exhibit 10.1
CORPORATE OFFICE PROPERTIES, L.P.




THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT


































THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS PURSUANT TO A
REGISTRATION OR EXEMPTION THEREFROM.


    
     
 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I INTERPRETIVE PROVISIONS
1
 
SECTION 1.1
Certain Definitions
1
 
SECTION 1.2
Rules Of Construction
14
Article II CONTINUATION
15
 
SECTION 2.1
Continuation
15
 
SECTION 2.2
Name
15
 
SECTION 2.3
Place Of Business; Registered Office; Registered Agent
15
Article III BUSINESS PURPOSE
15
 
SECTION 3.1
Business
15
 
SECTION 3.2
Authorized Activities
16
Article IV CAPITAL CONTRIBUTION
16
 
SECTION 4.1
Capital Contributions
16
 
SECTION 4.2
Additional Partnership Interests
16
 
SECTION 4.3
No Third Party Beneficiaries
17
 
SECTION 4.4
Capital Accounts
18
 
SECTION 4.5
Return Of Capital Account; Interest
19
 
SECTION 4.6
Preemptive Rights
20
 
SECTION 4.7
Profit Interest Units
20
 
SECTION 4.8
Conversion of Profit Interest Units
23
Article V ALLOCATIONS AND DISTRIBUTIONS
27
 
SECTION 5.1
Limited Liability
27
 
SECTION 5.2
Profits, Losses And Distributive Shares
27
 
SECTION 5.3
Distributions
34
 
SECTION 5.4
Distributions Upon Liquidation
37
 
SECTION 5.5
Amounts Withheld
37
 
SECTION 5.6
Restricted Distributions
37
 
SECTION 5.7
Preferred Limited Partner Priority
37
 
SECTION 5.8
Profit Interest Units Intended to Qualify as Profits Interest
37
Article VI PARTNERSHIP MANAGEMENT
38
 
SECTION 6.1
Management And Control Of Partnership Business
38
 
SECTION 6.2
No Management by Limited Partners; Limitation of Liability
38
 
SECTION 6.3
Limitations on Partners
39
 
SECTION 6.4
Business With Affiliates
39
 
SECTION 6.5
Compensation; Reimbursement of Expenses
39
 
SECTION 6.6
Liability for Acts and Omissions
40
 
SECTION 6.7
Indemnification
41
Article VII ADMINISTRATIVE, FINANCIAL AND TAX MATTERS
41
 
SECTION 7.1
Books and Records
41
 
SECTION 7.2
Annual Audit and Accounting
41
 
SECTION 7.3
Partnership Funds
41
 
SECTION 7.4
Reports and Notices
42
 
SECTION 7.5
Tax Audits
42
 
SECTION 7.6
Tax Returns
45
 
SECTION 7.7
Tax Elections
45
 
SECTION 7.8
Withholding
45



    
     
 

--------------------------------------------------------------------------------





Article VIII TRANSFER OF PARTNERSHIP INTERESTS; ADMISSION OF PARTNERS
46
 
SECTION 8.1
Transfer by General Partner
46
 
SECTION 8.2
Obligations of a Prior General Partner
46
 
SECTION 8.3
Successor General Partner
46
 
SECTION 8.4
Restrictions on Transfer and Withdrawal by Limited Partner
47
 
SECTION 8.5
Substituted Limited Partner
48
 
SECTION 8.6
Effect of Transfers
49
 
SECTION 8.7
Additional Limited Partners
49
 
SECTION 8.8
Amendment of Agreement and Certificate
49
 
SECTION 8.9
Pledges
49
Article IX REDEMPTION AND CONVERSION
50
 
SECTION 9.1
Right of Redemption
50
 
SECTION 9.2
Timing of Redemption
50
 
SECTION 9.3
Redemption Price
50
 
SECTION 9.4
Assumption of Redemption Obligation
51
 
SECTION 9.5
Further Assurances; Certain Representations
51
 
SECTION 9.6
Effect of Redemption
51
 
SECTION 9.7
Registration Rights
51
 
SECTION 9.8
Conversion
51
 
SECTION 9.9
Redemption Restriction
52
 
SECTION 9.10
Special Event
53
Article X DISSOLUTION AND LIQUIDATION
54
 
SECTION 10.1
Term and Dissolution
54
 
SECTION 10.2
Liquidation of Partnership Assets
55
 
SECTION 10.3
Effect of Treasury Regulations
56
 
SECTION 10.4
Time for Winding-Up
57
Article XI AMENDMENTS AND MEETINGS
57
 
SECTION 11.1
Amendment Procedure
57
 
SECTION 11.2
Meetings and Voting
58
Article XII MISCELLANEOUS PROVISIONS
59
 
SECTION 12.1
Title to Property
59
 
SECTION 12.2
Other Activities of Limited Partners and Preferred Limited Partners
59
 
SECTION 12.3
Power of Attorney
59
 
SECTION 12.4
Notices
61
 
SECTION 12.5
Further Assurances
61
 
SECTION 12.6
Titles and Captions
61
 
SECTION 12.7
Applicable Law
61
 
SECTION 12.8
Binding Agreement
61
 
SECTION 12.9
Waiver of Partition
61
 
SECTION 12.10
Counterparts and Effectiveness
61
 
SECTION 12.11
Survival of Representations
62
 
SECTION 12.12
Entire Agreement
62
 
SECTION 12.13
Merger
62
 
 
 
 
 
 
 
 
EXHIBIT 1
Form of Partner Registry
 
EXHIBIT 2
Form of Redemption or Conversion Notice
 
EXHIBIT 3
Amended and Restated Registration Rights Agreement
 



ii
     
 

--------------------------------------------------------------------------------





EXHIBIT 4
Notice of Election by Limited Partner to Convert Profit Interest Units into
Partnership Units
 
EXHIBIT 5
Notice of Election by Partnership to Force Conversion of Profit Interest Units
into Partnership Units
 





iii
     
 

--------------------------------------------------------------------------------






CORPORATE OFFICE PROPERTIES, L.P.
THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
The undersigned, being the General Partner of CORPORATE OFFICE PROPERTIES, L.P.
(the “Partnership”), a limited partnership formed under the Delaware Revised
Uniform Limited Partnership Act, does hereby enter into this Third Amended and
Restated Partnership Agreement as of this 5th day of December, 2018.
R E C I T A L S:
A.The Partnership was formed pursuant to a Certificate of Limited Partnership
filed on October 10, 1997 with the Secretary of State of the State of Delaware
under the name “FCO, L.P.” following the execution of a Limited Partnership
Agreement dated October 14, 1997 (the “Original Partnership Agreement”) among
the General Partner’s predecessor and the Initial Limited Partners.
B.The Partnership changed its name to Corporate Office Properties, L.P. as of
January 1, 1998.
C.The General Partner was reformed as a Maryland real estate investment trust on
March 16, 1998.
D.The General Partner, the Limited Partners and the Preferred Limited Partners
amended and restated the Original Partnership Agreement on March 16, 1998 (the
“First Amended and Restated Partnership Agreement”).
E.The General Partner, the Limited Partners and the Preferred Limited Partners
amended and restated the First Amended and Restated Partnership Agreement on
December 7, 1999 (the “Second Amended and Restated Partnership Agreement”).
F.The General Partner, the Limited Partners and the Preferred Limited Partners
desire to set forth the understandings and agreements, including certain rights
and obligations, among the Partners (as hereinafter defined) with respect to the
Partnership. This Agreement amends, restates and supersedes the Second Amended
and Restated Partnership Agreement in its entirety.

ARTICLE I

INTERPRETIVE PROVISIONS

SECTION 1.1    Certain Definitions. The following terms have the definitions
hereinafter indicated whenever used in this Agreement with initial capital
letters:
2015 Budget Act Partnership Audit Rules: The provisions of Subchapter C of
Subtitle F, Chapter 63 of the Code, as amended by P.L. 114-74, the Bipartisan
Budget Act of 2015 (together with any subsequent amendments thereto, Regulations
promulgated thereunder, published administrative interpretations thereof, any
guidance issued thereunder and any successor provisions) or any similar
procedures established by a state, local, or non-U.S. taxing authority.


    
     
 

--------------------------------------------------------------------------------





Act: The Delaware Revised Uniform Limited Partnership Act, Sections 17-101 to
17-1111 of the Delaware Code, Title 6, as amended from time to time.
Additional Limited Partner/Preferred Limited Partner: A Person admitted to the
Partnership as a Limited Partner or Preferred Limited Partner in accordance with
Section 8.7 hereof and who is shown as such on the books and records of the
Partnership in such Person’s capacity as a limited partner of the Partnership.
Adjusted Capital Account: With respect to any Partner, such Partner’s Capital
Account maintained in accordance with Section 4.4 hereof, as of the end of the
relevant Fiscal Year of the Partnership, after giving effect to the following
adjustments:
(A)    Credit to such Capital Account such Partner’s share of Partnership
Minimum Gain determined in accordance with Treasury Regulations Section
1.704-2(g)(1) and such Partner’s share of Partner Minimum Gain determined in
accordance with Treasury Regulations Section 1.7042(i)(5).
(B)    Debit to such Capital Account the items described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Treasury Regulations Sections 1.704-1(b)(2)(ii) and
1.704-2 and shall be interpreted consistently therewith.
Adjusted Capital Account Deficit: With respect to any Partner, the deficit
balance, if any, in that Partner’s Adjusted Capital Account as of the end of the
relevant Fiscal Year of the Partnership.
Adjustment Event: An event in which (i) the Partnership makes a distribution of
Partnership Units or other equity interests in the Partnership on all
outstanding Partnership Units to the extent that the Profit Interest Unitholder
did not participate in such distribution, (ii) the Partnership subdivides the
outstanding Partnership Units into a greater number of Partnership Units or
combines the outstanding Partnership Units into a lesser number of Partnership
Units, (iii) the Partnership issues any Partnership Units in exchange for its
outstanding Partnership Units by way of a reclassification or recapitalization
of its Partnership Units, or (iv) a similar transaction involving Partnership
Units where consideration is not received in connection with such transaction.
For the avoidance of doubt, the following shall not be an Adjustment Event: (a)
the issuance of Partnership Units in a financing, reorganization, acquisition or
similar business transaction; (b) the issuance of Partnership Units pursuant to
the Equity Incentive Plan or other compensation plan, or under a distribution
reinvestment plan; or (c) the issuance of any Partnership Units to the General
Partner or other Persons in respect of a Capital Contribution to the
Partnership.
Affiliate: With respect to any referenced Person, (i) a member of such Person’s
immediate family; (ii) any Person who directly or indirectly owns, controls or
holds the power to vote ten percent (10%) or more of the outstanding voting
interests or securities of the Person in question; (iii) any Person ten percent
(10%) or more of whose outstanding interests or securities are directly or
indirectly owned, controlled, or held with power to vote by the Person in
question; (iv) any Person directly or indirectly controlling,


2
     
 

--------------------------------------------------------------------------------





controlled by, or under direct or indirect common control with the Person in
question; (v) if the Person in question is a corporation, any executive officer
or director of such Person or of any corporation directly or indirectly
controlling such Person; and (vi) if the Person in question is a partnership,
any general partner of the partnership or any limited partner owning or
controlling ten percent (10%) or more of either the capital or profits interest
in such partnership. As used herein, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
Agreed Value: In the case of any (i) Contributed Property acquired pursuant to a
Contribution Agreement, the value of such Contributed Property as set forth in
or determined pursuant to such Contribution Agreement or, if no such value is
set forth or determined for such Contributed Property, the portion of the
consideration provided for under such Contribution Agreement allocable to such
Contributed Property, as determined by the General Partner in its reasonable
discretion, (ii) Contributed Property acquired other than pursuant to a
Contribution Agreement, the fair market value of such property at the time of
contribution, as determined by the General Partner using such method of
valuation as it may adopt in its reasonable discretion and (iii) property
distributed to a Partner by the Partnership, the Partnership’s Book Value of
such property at the time such property is distributed without taking into
account, in the case of each of (i), (ii) and (iii), the amount of any related
indebtedness assumed by the Partnership (or the Partner in the case of clause
(iii)) or to which the Contributed Property is taken subject.
Agreement: This Third Amended and Restated Limited Partnership Agreement and all
Exhibits attached hereto, as the same may be amended or restated and in effect
from time to time which are hereby incorporated by reference and made a part of
this Agreement.
Assignee: Any Person to whom one or more Partnership Units or Preferred Units
have been Transferred as permitted under this Agreement but who has not become a
Substituted Limited Partner/Preferred Limited Partner in accordance with the
provisions hereof.
Bankruptcy: Either (i) a referenced Person’s making an assignment for the
benefit of creditors, (ii) the filing by a referenced Person of a voluntary
petition in bankruptcy, (iii) a referenced Person’s being adjudged insolvent or
having entered against such referenced Person an order for relief in any
bankruptcy or insolvency proceeding, (iv) the filing by a referenced Person of
an answer seeking any reorganization, composition, readjustment, liquidation,
dissolution, or similar relief under any law or regulation, (v) the filing by a
referenced Person of an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against such referenced Person in
any proceeding of reorganization, composition, readjustment, liquidation,
dissolution, or for similar relief under any statute, law or regulation or (vi)
a referenced Person’s seeking, consenting to, or acquiescing in the appointment
of a trustee, receiver or liquidator for all or substantially all of such
referenced Person’s property (or court appointment of such trustee, receiver or
liquidator). The foregoing is intended to supersede the events listed in Section
17-402(a)(4) and (5) of the Act.
Book-Tax Disparity: With respect to any item of Contributed Property, or
property the Book Value of which has been adjusted in accordance with Section
4.4(D), as of the date of determination, the difference between the Book Value
of such property and the adjusted basis of such property for federal income tax
purposes.


3
     
 

--------------------------------------------------------------------------------





Book Value: With respect to any Contributed Property, the Agreed Value of such
property reduced (but not below zero) by all Depreciation with respect to such
property properly charged to the Partners’ Capital Accounts and with respect to
any other asset, the asset’s adjusted basis for federal income tax purposes;
provided, however, (a) the Book Value of all Partnership Assets shall be
adjusted in the event of a revaluation of Partnership Assets in accordance with
Section 4.4(D) hereof, (b) the Book Value of any Partnership Asset distributed
to any Partner shall be the fair market value of such asset on the date of
distribution as determined by the General Partner and (c) such Book Value shall
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Profits and Losses.
Capital Account: The account maintained by the Partnership for each Partner
described in Section 4.4 hereof.
Capital Account Limitation: As set forth in Section 4.8(B)(1).
Capital Contribution: The total amount of cash or cash equivalents and the
Agreed Value (reduced to take into account the amount of any related
indebtedness assumed by the Partnership, or to which the Contributed Property is
subject) of Contributed Property which a Partner contributes or is deemed to
contribute to the Partnership pursuant to the terms of this Agreement.
Cash Payment: The payment to a Redeeming Party of a cash amount determined by
multiplying (i) the number of Partnership Units tendered for redemption by such
Redeeming Party pursuant to a validly proffered Redemption Notice by (ii) the
Unit Value with respect to such Partnership Units.
Certificate: The Partnership’s Certificate of Limited Partnership filed in the
office of the Secretary of State of the State of Delaware, as amended from time
to time.
Code: The Internal Revenue Code of 1986, as amended from time to time.
Consent: Either the written consent of a Person or the affirmative vote of such
Person at a meeting duly called and held pursuant to this Agreement, as the case
may be, to do the act or thing for which the consent or vote is required or
solicited, or the act of granting such consent or vote, as the context may
require.
Constituent Person: As set forth in Section 4.8(F).
Contributed Property: Each property or other asset (excluding cash and cash
equivalents) contributed or deemed contributed to the Partnership. For the
avoidance of doubt, the properties and assets held by the partnership
constituting the Contributed Interests (as defined in the Formation Agreement)
shall constitute Contributed Properties to the extent the Contributed Interests
are acquired by the Partnership.
Contribution Agreements: Those certain agreements among one or more Persons and
the Partnership pursuant to which, inter alia, such Persons directly or
indirectly contributed property to the Partnership in exchange for Partnership
Units or Preferred Units or are to contribute property to the Partnership in
exchange for Partnership Units or Preferred Units including, without limitation,
the Formation Agreement.


4
     
 

--------------------------------------------------------------------------------





Conversion Commencement Date: The date when Preferred Units which are
convertible into Partnership Units first become convertible.
Conversion Factor: The number of Partnership Units issuable upon the conversion
of each Preferred Unit of a class or series which are convertible into
Partnership Units.
Conversion Notice: A Notice to the General Partner by a converting Preferred
Limited Partner, substantially in the form attached as EXHIBIT 2, pursuant to
which such Preferred Limited Partner requests the conversion of Preferred Units
in accordance with Section 9.8 hereof.
COPT: Corporate Office Properties Trust, a Maryland real estate investment
trust.
Current Partnership Audit Rules: Subchapter C of Subtitle F, Chapter 63 of the
Code as in effect on November 1, 2015, and as subsequently amended prior to the
effective date of the 2015 Budget Act Partnership Audit Rules.
Depreciation: For each Fiscal Year or other period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Book Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such year or other period, Depreciation shall be adjusted as
necessary so as to be an amount which bears the same ratio to such beginning
Book Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such year or other period bears to the beginning adjusted
tax basis; provided, however, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such year or other period is
zero, Depreciation for such year or other period shall be determined with
reference to such beginning Book Value using any reasonable method approved by
the General Partner.
Distributable Cash: With respect to any period, and without duplication:
(i)    all cash receipts of the Partnership during such period from all sources;
(ii)    LESS all cash disbursements of the Partnership during such period,
including, without limitation, disbursements for operating expenses, taxes, debt
service (including, without limitation, the payment of principal, premium and
interest), redemption of Partnership Interests and capital expenditures;
(iii)    LESS amounts added to reserves in the reasonable discretion of the
General Partner;
(iv)    PLUS amounts withdrawn from reserves in the reasonable discretion of the
General Partner.
Distribution Participation Date: with respect to Profit Interest Units, such
date as may be specified in the Profit Interest Award Certificate or other
documentation pursuant to which such Profit Interest Units are issued.
Distribution Payment Date: As set forth in Section 5.3(B).


5
     
 

--------------------------------------------------------------------------------





Distribution Period: With respect to any series of Preferred Units issued to the
General Partner pursuant to Section 4.2(B) of this Agreement, the Distribution
Period shall correspond to the distribution period of the related issuance of
securities by the General Partner as provided in Section 4.2(B) of this
Agreement. With respect to Preferred Units issued by the Partnership to Persons
other than the General Partner, the Distribution Period shall be set forth on
the Addendum to the Partner Registry or otherwise set forth in an amendment to
this Agreement.
Distribution Period Commencement Date: The date which begins any Distribution
Period.
Economic Capital Account Balances: As set forth in Section 5.2(C).
ERISA: The Employee Retirement Income Security Act of 1976, as amended from time
to time.
Equity Incentive Plan: Any equity incentive or compensation plan heretofore or
hereafter adopted by the Partnership or the General Partner, including, without
limitation, the Corporate Office Properties Trust 2017 Omnibus Equity and
Incentive Plan, as the same may be amended from time to time
Fiscal Year: The calendar year or such other twelve (12) month period designated
by the General Partner.
Forced Profit Interest Conversion Notice: As set forth in Section 4.8(C).
General Partner: COPT, and its respective successor(s) who or which become
Successor General Partner(s) in accordance with the terms of this Agreement, in
its capacity as general partner of the Partnership.
General Partner Interest: A Partnership Interest held by the General Partner
that is a general partner interest. A General Partner Interest may be expressed
as a number of Partnership Units.
Initial Limited Partners: Those Persons initially admitted to the Partnership as
Limited Partners in connection with the contribution of property to the
Partnership in accordance with the Formation Agreement and the other
Contribution Agreements.
Involuntary Withdrawal: As to any (i) individual shall mean such individual’s
death, incapacity or final, unappealable adjudication of incompetence, (ii)
corporation shall mean its dissolution or revocation of its charter (unless such
revocation is promptly corrected upon notice thereof), (iii) partnership shall
mean the dissolution and commencement of winding-up of its affairs, (iv) trust
shall mean the termination of the trust (but not the substitution of trustees),
(v) estate shall mean the distribution by the fiduciary of the estate’s complete
interest in the Partnership and (vi) Partner shall mean the Bankruptcy of such
Partner.
IRS: The Internal Revenue Service, which administers the internal revenue laws
of the United States.
Junior Preferred Units: Preferred Units which rank junior to the Senior
Preferred Units, and prior and senior to the Partnership Units, in the payment
of Priority Return Amounts and Liquidation Preferences. Junior Preferred Units
shall be identified on the Addendum to the Partner Registry or otherwise set
forth


6
     
 

--------------------------------------------------------------------------------





in an amendment to this Agreement. Each class or series of Preferred Units which
is denominated Junior Preferred Units shall be entitled to allocations and
distributions with respect to Priority Return Amounts and Liquidation
Preferences on a pari passu basis with each other class or series of Junior
Preferred Units. If after their due date the full amount of all accrued Priority
Return Amounts have not been distributed with respect to all Junior Preferred
Units pursuant to Article V, no distribution shall be made to the holders of
Partnership Units pursuant to that Article. Until the holders of Junior
Preferred Units have been paid Liquidation Preferences and all Priority Return
Amounts in connection with the liquidation of the Partnership pursuant to
Section 10.2, no distribution shall be made to the holders of Partnership Units
in connection with such liquidation pursuant to that Section.
Limited Partner: Those Persons listed as holding Partnership Units in the
Partner Registry, as such Partner Registry may be updated from time to time,
including any Person who becomes a Substituted Limited Partner or an Additional
Limited Partner in accordance with the terms of this Agreement in such Person’s
capacity as a limited partner of the Partnership; provided, however, that such
term shall not include the Preferred Limited Partners.
Limited Partner Interest: A Partnership Interest held by a Limited Partner that
is a limited partner interest. A Limited Partner Interest may be expressed as a
number of Partnership Units.
Liquidating Gains: As set forth in Section 5.2(C).
Liquidating Losses: As set forth in Section 5.2(C).
Liquidation Preference: The amount of the liquidation preference, if any, of
each class or series of Preferred Units determined by the General Partner in
accordance with Section 4.2(A) or (B), whichever is applicable, and identified
on the Partner Registry or otherwise set forth in an amendment to this
Agreement.
Nonrecourse Liability: A liability as defined in Treasury Regulations Section
1.704-2(b)(3).
Notice: A writing containing the information required by this Agreement to be
communicated to a Person and delivered to such Person in accordance with Section
12.4; provided, however, that any written communication containing such
information actually received by such Person shall constitute Notice for all
purposes of this Agreement.
Partner Minimum Gain: The gain (regardless of character) which would be realized
by the Partnership if property of the Partnership subject to a partner
nonrecourse debt (as such term is defined in Treasury Regulations Section
1.704-2(b)(4)) were disposed of in full satisfaction of such debt on the
relevant date. The adjusted basis of property subject to more than one partner
nonrecourse debt shall be allocated in a manner consistent with the allocation
of basis for purposes of determining Partnership Minimum Gain hereunder. Partner
Minimum Gain shall be computed hereunder using the Book Value, rather than the
adjusted tax basis, of the Partnership property in accordance with Treasury
Regulations Section 1.704-2(d)(3).


7
     
 

--------------------------------------------------------------------------------





Partner Nonrecourse Deductions: With respect to any partner nonrecourse debt (as
such term is defined in Treasury Regulations Section 1.704-2(b)(4)), the
increase in Partner Minimum Gain during the tax year plus any increase in
Partner Minimum Gain for a prior tax year which has not previously generated a
Partner Nonrecourse Deduction hereunder. The determination of which Partnership
items constitute Partner Nonrecourse Deductions shall be made in a manner
consistent with the manner in which Partnership Nonrecourse Deductions are
determined hereunder.
Partners: The General Partner, the Preferred Limited Partners and the Limited
Partners as a group. The term “Partner” shall mean a General Partner, a
Preferred Limited Partner or a Limited Partner. Such terms shall be deemed to
include such other Persons who become Partners pursuant to the terms of this
Agreement.
Partnership: The Delaware limited partnership referred to herein as CORPORATE
OFFICE PROPERTIES, L.P., as such partnership may from time to time be
constituted.
Partnership Assets: At any particular time, any assets or property (real or
personal, tangible or intangible, choate or inchoate, fixed or contingent) owned
by the Partnership.
Partnership Interest or Interest: As to any Partner, such Partner’s ownership
interest in the Partnership and including such Partner’s right to distributions
under this Agreement and any other rights or benefits which such Partner has in
the Partnership, together with any and all obligations of such Person to comply
with the terms and provisions of this Agreement. A Partnership Interest may be
expressed as a number of Partnership Units or Preferred Units.
Partnership Minimum Gain: The aggregate gain (regardless of character) which
would be realized by the Partnership if all of the property of the Partnership
subject to nonrecourse debt (other than partner nonrecourse debt as such term is
defined in Treasury Regulations Section 1.704-2(b)(4)) were disposed of in full
satisfaction of such debt and for no other consideration on the relevant date.
In the case of any Nonrecourse Liability of the Partnership which is not secured
by a mortgage with respect to any specific property of the Partnership, any and
all property of the Partnership to which the holder of said liability has
recourse shall be treated as subject to such Nonrecourse Liability for purposes
of the preceding sentence. Partnership Minimum Gain shall be computed separately
for each Nonrecourse Liability of the Partnership. For this purpose, the
adjusted basis of property subject to two or more liabilities of equal priority
shall be allocated among such liabilities in proportion to the outstanding
balance of such liabilities, and the adjusted basis of property subject to two
or more liabilities of unequal priority shall be allocated to the liability of
inferior priority only to the extent of the excess, if any, of the adjusted
basis of such property over the outstanding balance of the liability of superior
priority. Partnership Minimum Gain shall be computed hereunder using the Book
Value, rather than the adjusted tax basis, of the Partnership property in
accordance with Treasury Regulations Section 1.704-2(d)(3).
Partnership Nonrecourse Deductions: The amount of Partnership deductions equal
to the increase, if any, in the amount of the aggregate Partnership Minimum Gain
during the tax year (plus any increase in Partnership Minimum Gain for a prior
tax year which has not previously generated a Partnership Nonrecourse Deduction)
reduced (but not below zero) by the aggregate distributions made during the tax
year of the proceeds of a Nonrecourse Liability of the Partnership which are
attributable to an increase in


8
     
 

--------------------------------------------------------------------------------





Partnership Minimum Gain within the meaning of Treasury Regulations Section
1.704-2(d). The Partnership Nonrecourse Deductions for a Partnership tax year
shall consist first of depreciation or cost recovery deductions with respect to
each property of the Partnership giving rise to such increase in Partnership
Minimum Gain on a pro rata basis to the extent of each such increase, with any
excess made up pro rata of all items of deduction.
Partner Registry: The Partner Registry maintained by the General Partner in the
books and records of the Partnership, which contains substantially the same
information as would be necessary to complete the form of the Partner Registry
attached hereto as EXHIBIT 1.
Partnership Unit: A fractional, undivided share of the Partnership Interests
(other than Partnership Interests represented by Preferred Units) of all the
Partners heretofore or hereafter admitted to the Partnership pursuant to Section
4.1 or 4.2 hereof.
Partnership Unit Economic Balance: As set forth in Section 5.2(C).
Partnership Unit Transaction: means any transaction or series of related
transactions (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all Partnership Units or
other business combination or reorganization, or sale of all or substantially
all of the Partnership’s assets, but excluding any Partnership Unit Transaction
which constitutes an Adjustment Event) as a result of which Partnership Units
shall be exchanged for or converted into the right, or the holders of such
Partnership Units shall otherwise be entitled, to receive cash, securities or
other property or any combination thereof.
Percentage Interest: As to any Partner (other than the Preferred Limited
Partners), the percentage in the Partnership, as determined by dividing the
Partnership Units then owned by such Partner by the total number of Partnership
Units then outstanding, as the same may be automatically adjusted from time to
time to reflect the issuance and redemption of Partnership Units in accordance
with this Agreement.
Person: Any individual, partnership, limited liability company, corporation,
trust or other entity.
Preferred Limited Partner: Those Persons listed as holding Preferred Units on
the Partner Registry, as such Partner Registry may be amended from time to time,
in their capacity as limited partners in the Partnership holding Preferred
Units, including any Person who becomes a Substituted Preferred Limited Partner
or an Additional Preferred Limited Partner in accordance with the terms of this
Agreement and including the General Partner, but only in its capacity as the
holder of Preferred Units.
Preferred Unit: A portion of the Partnership Interest held by a Preferred
Limited Partner or the General Partner that represents a unit of preferred
interest in the Partnership as identified on the Partner Registry or the
Addendum to the Partner Registry (or otherwise set forth in an amendment to this
Agreement) and a unit of any other class or series of preferred interest in the
Partnership that may be issued to a Partner in the future in accordance with
Section 4.2(A) or (B) hereof.


9
     
 

--------------------------------------------------------------------------------





Profit Interest Award Certificate: Each or any, as the context implies,
agreement or instrument entered into by a holder of Profit Interest Units upon
acceptance of an award of Profit Interest Units under an Equity Incentive Plan.
Profit Interest Conversion Date: As set forth in Section 4.8(B)(2).
Profit Interest Conversion Notice: As set forth in Section 4.8(B)(2).
Profit Interest Conversion Right: As set forth in Section 4.8(B)(1).
Profit Interest Distribution Amount: As set forth in Section 5.3(B).
Profit Interest Unit: A Partnership Unit that is designated as a Profit Interest
Unit and that has the rights, preferences and other privileges designated in
Sections 4.7 and 4.8 and elsewhere in this Agreement in respect of holders of
Profit Interest Units. The allocation of Profit Interest Units among the Limited
Partners shall be set forth on the Partner Registry.
Profit Interest Unit Sharing Percentage: For a Profit Interest Unit, the
percentage that is specified as the Profit Interest Unit Sharing Percentage in
the Profit Interest Award Certificate or other documentation pursuant to which
such Profit Interest Unit is issued or, if no such percentage is specified,
100%.
Profit Interest Unitholder: A Limited Partner that holds Profit Interest Units.
Priority Return Amount: For each Distribution Period, for each Partner holding
any class or series of Preferred Units, the Priority Return Percentage times the
Liquidation Preference times the number of Preferred Units held by such Partner
as set forth on the Addendum to the Partner Registry (or otherwise set forth in
an amendment to this Agreement). In the case of any Preferred Units issued
during a Distribution Period, the Priority Return Amount attributable to such
Preferred Units for such Distribution Period shall be pro rated to reflect the
portion of such Distribution Period during which such Preferred Units were
outstanding.
Priority Return Percentage: That percentage set forth on the Addendum to the
Partner Registry (or otherwise set forth in an amendment to this Agreement) used
to calculate the Priority Return Amount.
Profits and Losses: For each Fiscal Year or other period, an amount equal to the
Partnership’s taxable income or loss (as the case may be) for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
(i)    Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;
(ii)    Any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulations Section


10
     
 

--------------------------------------------------------------------------------





1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits
or Losses pursuant to this definition, shall be subtracted from such taxable
income or loss;
(iii)    Gain or loss resulting from any disposition of Partnership property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of
notwithstanding that the adjusted tax basis of such property differs from such
Book Value;
(iv)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation” herein; and
(v)    In the event that any item of income, gain, loss or deduction that has
been included in the initial computation of Profit or Loss is subject to the
special allocation rules of Sections 5.2(C) and 5.2(D), Profit or Loss shall be
recomputed without regard to such item.
Redeeming Party: A Limited Partner or Assignee (other than the General Partner)
who tenders Partnership Units for redemption pursuant to a Redemption Notice.
Redemption Date: The date for redemption of Partnership Units as set forth in
Section 9.2.
Redemption Notice: A Notice to the General Partner by a Redeeming Party,
substantially in the form attached as EXHIBIT 2, pursuant to which the Redeeming
Party requests the redemption of Partnership Units in accordance with Article
IX.
Redemption Obligation: The obligation of the Partnership to redeem the
Partnership Units as set forth in Section 9.1(A).
1Redemption Ratio: The ratio (carried out to four decimal places) applied when
redeeming Partnership Units for REIT Shares, which shall initially be 1.0. In
the event that on or after the date of this Agreement the General Partner (i)
declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Redemption
Ratio shall be adjusted by multiplying the Redemption Ratio by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date (assuming for such purposes such dividend, distribution,
subdivision or combination has occurred as of such time), and the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. In the event that the Partnership (a)
declares or pays a distribution on the outstanding
___________________
1 “Redemption Period” deleted in accordance with Amendment 26 to Partnership
Agreement.


11
     
 

--------------------------------------------------------------------------------





Partnership Units or makes a distribution to all Partners in Partnership Units,
(b) subdivides the outstanding Partnership Units or (c) combines the outstanding
Partnership Units into a smaller number of Partnership Units, the Redemption
Ratio shall be adjusted by multiplying the Redemption Ratio by a fraction, the
numerator of which shall be the actual number of Partnership Units issued and
outstanding on the record date (determined without giving effect to such
dividend, distribution, subdivision or combination), and the denominator of
which shall be the actual member of Partnership Units (determined after giving
effect to such dividend, distribution, subdivision or combination) issued and
outstanding on such record date. Any adjustment to the Redemption Ratio shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event.2 
Redemption Restriction: A restriction on the ability of the Partnership to
redeem the Partnership Units as set forth in Section 9.1(A).
3Registration Rights Agreement: An Amended and Restated Registration Rights
Agreement, substantially in the form of EXHIBIT 3 hereto, as the same may have
heretofore or may hereafter be amended or restated and in effect from time to
time, pursuant to which COPT agrees, among other things, to register under the
Securities Act of 1933, as amended, REIT Shares issued in connection with Share
Payments made under Article IX hereof.
REIT: A real estate investment trust, as defined in Code Section 856.
REIT Charter: The Amended and Restated Declaration of Trust of COPT filed with
the State Department of Assessments and Taxation of Maryland on March 3, 1998,
as the same may have been heretofore or may hereafter be amended or restated and
in effect from time to time.
REIT Share: A common share of beneficial interest representing an ownership
interest in the General Partner.
REIT Share Rights: Rights to acquire additional REIT Shares issued to all
holders of REIT Shares, whether in the form of rights, options, warrants or
convertible or exchangeable securities, to the extent the same have been issued
without additional consideration after the initial acquisition of such REIT
Shares.
SEC: The Securities and Exchange Commission.
Senior Preferred Units: Preferred Units which rank prior and senior to the
Junior Preferred Units and the Partnership Units with respect to the payment of
Priority Return Amounts and Liquidation Preferences. Senior Preferred Units
shall be identified on the Addendum to the Partner Registry (or otherwise set
forth in an amendment to this Agreement). Each class or series of Preferred
Units which are denominated as Senior Preferred Units shall be entitled to
allocations and distributions with respect to
______________
2See Amendment 1 to Partnership Agreement.
3 “Redemption Rights” deleted in accordance with Amendment 1 to Partnership
Agreement.




12
     
 

--------------------------------------------------------------------------------





Priority Return Amounts and Liquidation Preferences on a pari passu basis with
each other class or series of Senior Preferred Units. If after their due date
the full amount of all accrued Priority Return Amounts have not been distributed
with respect to all Senior Preferred Units pursuant to Article V, no
distribution shall be made to the holders of Junior Preferred Units or
Partnership Units pursuant to that Article. Until the holders of Senior
Preferred Units have been paid Liquidation Preferences and all Priority Return
Amounts in connection with the liquidation of the Partnership pursuant to
Section 10.2, no distribution shall be made to the holders of Junior Preferred
Units or Partnership Units in connection with such liquidation pursuant to that
Section.
Share Payment: The payment to a Redeeming Party of a number of REIT Shares
determined by multiplying (i) the number of Partnership Units tendered for
redemption by such Redeeming Party pursuant to a validly proffered Redemption
Notice by (ii) the Redemption Ratio. In the event the General Partner grants any
REIT Share Rights on or after the date of this Agreement and prior to such
payment, any Share Payment shall include for the Redeeming Party such Redeeming
Party's ratable share of such REIT Share Rights other than REIT Share Rights
which have expired. In any case in which the Share Payment would result in the
issuance of a fractional REIT Share, the General Partner shall pay the
converting Redeeming Party cash in lieu of issuance of a fractional REIT Share,
with the value of such fractional interest being determined by reference to the
Unit Value applicable on the Redemption Date.4 
Subsidiary: With respect to any Person, any corporation or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.
Substituted Limited Partner/Preferred Limited Partner: That Person or those
Persons admitted to the Partnership as a substitute Limited Partner or
substitute Preferred Limited Partner, in accordance with the provisions of this
Agreement, in such Person’s capacity as a limited partner of the Partnership. A
Substituted Limited Partner or Substituted Preferred Limited Partner, upon
admission as such, shall succeed to the rights, privileges and liabilities of
the predecessor in interest as a Limited Partner or Preferred Limited Partner.
Successor General Partner: Any Person who is admitted to the Partnership as
substitute General Partner pursuant to this Agreement, in its capacity as a
general partner of the Partnership. A Successor General Partner, upon its
admission as such, shall succeed to the rights, privileges and liabilities of
its predecessor in interest as General Partner, in accordance with the
provisions of the Act.
Target Balance: As set forth in Section 5.2(C).
Terminating Capital Transaction: The sale or other disposition of all or
substantially all of the Partnership Assets or a related series of transactions
that, taken together, result in the sale or other disposition of all or
substantially all of the Partnership Assets.
_________________________________ 
4See Amendment 1 to Partnership Agreement.




13
     
 

--------------------------------------------------------------------------------





Transfer: With respect to any Partnership Interest shall mean a transaction in
which a Partner assigns his Partnership Interest to another Person and includes
any sale, assignment, gift, exchange or other disposition by law or otherwise;
provided, however, the redemption or conversion of any Partnership Interest
pursuant to Article IX hereof shall not constitute a “transfer” for purposes
hereof. “Transfers,” “Transferring” and “Transferred” shall have correlative
meanings.
Treasury Regulations: The Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time.
Unit Value: With respect to any Partnership Unit, the average of the daily
market price for a REIT Share for the ten (10) consecutive trading days
immediately preceding the date of receipt of a Redemption Notice by the General
Partner multiplied by the Redemption Ratio. If the REIT Shares are traded on a
securities exchange or the NASDAQ Small Cap Market or National Market System,
the market price for each such trading day shall be the reported last sale price
on such day or, if no sales take place on such day, the average of the closing
bid and asked prices on such day. If the REIT Shares are not traded on a
securities exchange or the NASDAQ Small Cap Market or National Market System,
the market price for each such trading day shall be determined by the General
Partner using any reasonable method of valuation. If a Share Payment would
include any REIT Share Rights, the value of such REIT Share Rights shall be
determined by the General Partner using any reasonable method of valuation,
taking into account the Unit Value determined hereunder and the factors used to
make such determination and the value of such REIT Share Rights shall be
included in the Unit Value.5 
Unvested Profit Interest Units: As set forth in Section 4.7(C).
Vested Profit Interest Units: As set forth in Section 4.7(C).

SECTION 1.2    Rules Of Construction. The following rules of construction shall
apply to this Agreement:
(A)    All section headings in this Agreement are for convenience of reference
only and are not intended to qualify the meaning of any section.
(B)    All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa, as the context may require.
(C)    Each provision of this Agreement shall be considered severable from the
rest, and if any provision of this Agreement or its application to any Person or
circumstances shall be held invalid and contrary to any existing or future law
or unenforceable to any extent, the remainder of this Agreement and the
application of any other provision to any Person or circumstances shall not be
affected thereby and shall be interpreted and enforced to the greatest extent
permitted by law so as to give effect to the original intent of the parties
hereto.
(D)    Unless otherwise specifically and expressly limited in the context, any
reference herein to a decision, determination, act, action, exercise of a right,
power or privilege, or other procedure by the General Partner shall mean and
refer to the decision, determination, act, action, exercise or other procedure
by the General Partner in its sole and absolute discretion.
__________________
5See Amendment 1 to Partnership Agreement.


14
     
 

--------------------------------------------------------------------------------






ARTICLE II    


CONTINUATION

SECTION 2.1    Continuation. The Partners hereby continue the Partnership as a
limited partnership under the Act and the Persons listed on the Partner Registry
as Partners shall continue as Partners in the Partnership. The General Partner
shall take all action required by law to perfect and maintain the Partnership as
a limited partnership under the Act and under the laws of all other
jurisdictions in which the Partnership may elect to conduct business, including
but not limited to the filing of amendments to the Certificate with the Delaware
Secretary of State, and qualification of the Partnership as a foreign limited
partnership in the jurisdictions in which such qualification shall be required,
as determined by the General Partner. The General Partner shall also promptly
register the Partnership under applicable assumed or fictitious name statutes or
similar laws.

SECTION 2.2    Name. The name of the Partnership is CORPORATE OFFICE PROPERTIES,
L.P. The General Partner may adopt such assumed or fictitious names as it deems
appropriate in connection with the qualifications and registrations referred to
in Section 2.1.

SECTION 2.3    Place Of Business; Registered Office; Registered Agent. The
principal office of the Partnership is located at 6711 Columbia Gateway Drive,
Suite 300, Columbia, Maryland 21046, which office may be changed to such other
place as the General Partner may from time to time designate. The Partnership
may establish offices for the Partnership within or without the State of
Delaware as may be determined by the General Partner. The address of the
Partnership’s initial registered office and the initial registered agent for the
Partnership in the State of Delaware is The Corporation Trust Company, whose
address is c/o Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801. The Partnership’s registered office and agent may be changed by
the General Partner.6 

ARTICLE III
BUSINESS PURPOSE

SECTION 3.1    Business. The business of the Partnership shall be (i) conducting
any business that may be lawfully conducted by a limited partnership pursuant to
the Act including, without limitation, acquiring, owning, managing, developing,
leasing, marketing, operating and, if and when appropriate, selling, commercial,
industrial, office and net leased retail properties, (ii) entering into any
partnership, joint venture or other relationship to engage in any of the
foregoing or the ownership of interests in any entity engaged in any of the
foregoing, (iii) making loans, guarantees, indemnities or other financial
accommodations and borrowing money and pledging its assets to secure the
repayment thereof, (iv) doing any of the foregoing with respect to any Affiliate
or Subsidiary and (v) doing anything necessary or incidental
_________________
6See Amendment 26 to Partnership Agreement.


15
     
 

--------------------------------------------------------------------------------





to the foregoing; provided, however, that business of the Partnership shall be
limited so as to permit the General Partner to elect and maintain its status as
a REIT (unless the General Partner determines no longer to qualify as a REIT).

SECTION 3.2    Authorized Activities. In carrying out the purposes of the
Partnership, but subject to all other provisions of this Agreement, the
Partnership is authorized to engage in any kind of lawful activity, and perform
and carry out contracts of any kind, necessary or advisable in connection with
the accomplishment of the purposes and business of the Partnership described
herein and for the protection and benefit of the Partnership; provided that the
General Partner shall not be obligated to cause the Partnership to take, or
refrain from taking, any action which, in the judgment of the General Partner,
(i) could adversely affect the ability of the General Partner to qualify and
continue to qualify as a REIT, (ii) could subject the General Partner to
additional taxes under Code Section 857 or 4981 or (iii) could violate any law
or regulation of any governmental body or agency having jurisdiction over the
General Partner or its securities.

ARTICLE IV    
CAPITAL CONTRIBUTION

SECTION 4.1    Capital Contributions.
(A)    Upon the contribution to the Partnership of property in accordance with a
Contribution Agreement, Partnership Units and/or Preferred Units shall be issued
in accordance with, and as contemplated by, such Contribution Agreement, and the
Persons receiving such Partnership Units and/or Preferred Units shall become
Partners and shall be deemed to have made a Capital Contribution. The Partner
Registry sets forth the number of Partnership Units and Preferred Units owned by
each Partner. Except as set forth in Section 4.2 (regarding issuance of
additional Partnership Units) or Section 7.8 (regarding withholding obligations)
hereof, no Partner shall be required under any circumstances to contribute to
the capital of the Partnership any amount beyond that sum required pursuant to
this Article IV.
(B)    Anything in the foregoing Section 4.1(A) or elsewhere in this Agreement
notwithstanding, the Partnership Units held by the General Partner shall, at all
times, be deemed to be general partner interests in the Partnership and shall
constitute the General Partner Interests.

SECTION 4.2    Additional Partnership Interests.
(A)    The Partnership may issue additional Limited Partner Interests in the
form of Partnership Units or Preferred Units for any Partnership purpose at any
time or from time to time to any Partner or other Person (other than the General
Partner, except in accordance with Section 4.2(B) below).


16
     
 

--------------------------------------------------------------------------------





(B)    The Partnership also may from time to time issue to the General Partner
additional Partnership Interests in such classes and having such designations,
preferences and relative rights (including preferences and rights senior to the
existing relative Limited Partner Interests) as shall be determined by the
General Partner in accordance with the Act and governing law. Except as provided
in Article IX, any such issuance of Partnership Units, Preferred Units or
Partnership Interests to the General Partner shall be conditioned upon (i) the
undertaking by the General Partner of a related issuance of its shares of
beneficial interest (with such shares having designations, rights and
preferences such that the economic rights of the holders of such shares of
beneficial interest are substantially similar to the rights of the additional
Partnership Interests issued to the General Partner) and the General Partner
making a Capital Contribution (a) in an amount equal to the net proceeds raised
in the issuance of such shares of beneficial interest, in the event such shares
of beneficial interest are sold for cash or cash equivalents or (b) of the
property received in consideration for such shares of beneficial interest, in
the event such shares of beneficial interest are issued in consideration for
other property or (ii) the issuance by the General Partner of shares of
beneficial interest under any stock option or bonus plan and the General Partner
making a Capital Contribution in an amount equal to the exercise price of the
option exercised pursuant to such stock option or other bonus plan.
(C)    Except as contemplated by Article IX (regarding redemptions) or Section
4.2(B), the General Partner shall not issue any (i) additional REIT Shares, (ii)
rights, options or warrants containing the right to subscribe for or purchase
REIT Shares (other than options granted under the General Partner’s Stock Option
Plan for Non-Employee Directors, 1998 Long Term Incentive Plan, as amended or as
may be amended, the Equity Incentive Plan, or any stock option or similar plan
for officers, directors and employees of the General Partner or any of its
Affiliates) or (iii) securities convertible or exchangeable into REIT Shares
(collectively, “Additional REIT Securities”) other than to all holders of REIT
Shares, pro rata, unless (x) the Partnership issues to the General Partner (i)
Partnership Interests, (ii) rights, options or warrants containing the right to
subscribe for or purchase Partnership Interests or (iii) securities convertible
or exchangeable into Partnership Interests such that the General Partner
receives an economic interest in the Partnership substantially similar to the
economic interest in the General Partner represented by the Additional REIT
Securities and (y) the General Partner contributes to the Partnership the net
proceeds from, or the property received in consideration for, the issuance of
the Additional REIT Securities and the exercise of any rights contained in any
Additional REIT Securities.
(D)    On or about the date of the Twenty-Eighth Amendment to Second Amended and
Restated Limited Partnership Agreement of the Partnership, the Partnership
issued to the General Partner 1,666,083 Partnership Units, which issuance caused
the number of Partnership Units held by the General Partner to equal the
outstanding number of REIT Shares at the time of such issuance.7 
___________________ 
7See Amendment 28 to Partnership Agreement.




17
     
 

--------------------------------------------------------------------------------






SECTION 4.3    No Third Party Beneficiaries. The provisions of this Agreement,
including the foregoing provisions of this Article IV, are not intended to be
for the benefit of any creditor of the Partnership or other Person to whom any
debts, liabilities or obligations are owed by (or who otherwise has any claim
against) the Partnership or any of the Partners and no such creditor or other
Person shall obtain any right under any such provision against the Partnership
or any of the Partners by reason of any debt, liability or obligation (or
otherwise).

SECTION 4.4    Capital Accounts.
(A)    The Partnership shall establish and maintain a separate Capital Account
for each Partner in accordance with Code Section 704 and Treasury Regulations
Section 1.704-1(b)(2)(iv). The Capital Account of each Partner shall be credited
with:
(1)    the amount of all Capital Contributions made to the Partnership by such
Partner in accordance with this Agreement; plus
(2)    all income and gain of the Partnership computed in accordance with this
Section 4.4 and allocated to such Partner pursuant to Article V (including for
purposes of this Section 4.4(A), income and gain exempt from tax); and shall be
debited with the sum of:
(a)    all losses or deductions of the Partnership computed in accordance with
this Section 4.4 and allocated to such Partner pursuant to Article V;
(b)    such Partner’s distributive share of expenditures of the Partnership
described in Code Section 705(a)(2)(B); and
(c)    all cash and the Agreed Value (reduced to take into account the amount of
any related indebtedness assumed by the Partner, or to which the distributed
property is subject) of any property actually distributed or deemed distributed
by the Partnership to such Partner pursuant to the terms of this Agreement.
Any reference in any section or subsection of this Agreement to the Capital
Account of a Partner shall be deemed to refer to such Capital Account as the
same may be credited or debited from time to time as set forth above.
(B)    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of each such item shall be the
same as its determination, recognition and classification for federal income tax
purposes, determined in accordance with Code Section 703(a), with the following
adjustments:


18
     
 

--------------------------------------------------------------------------------





(1)    any income, gain or loss attributable to the taxable disposition of any
Partnership Asset shall be determined by treating the adjusted basis of such
property as of the date of such disposition as equal to the Book Value of such
property as of such date;
(2)    the computation of all items of income, gain, loss and deduction shall be
made without regard to any Code Section 754 election that may be made by the
Partnership, except to the extent required in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(m);
(3)    in lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing Profit and Loss, there shall be taken into
account Depreciation for such Fiscal Year; and
(4)    in the event the Book Value of any Partnership Asset is adjusted pursuant
to Section 4.4(D) below, the amount of such adjustment shall be treated as gain
or loss from the disposition of such asset.
(C)    Any transferee of a Partnership Interest shall succeed to a pro rata
portion of the transferor’s Capital Account transferred.
(D)    Consistent with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv)(f), (i) immediately prior to the acquisition of an additional
Partnership Interest by any new or existing Partner in connection with the
contribution of money or other property (other than a de minimis amount) to the
Partnership, (ii) immediately prior to the distribution by the Partnership to a
Partner of Partnership property (other than a de minimis amount) as
consideration for a Partnership Interest, (iii) immediately prior to the
liquidation of the Partnership as defined in Treasury Regulations Section
1.704-1(b)(2)(ii)(g), (iv) immediately prior to the grant of an interest in the
Partnership (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership by an existing
Partner acting in a Partner capacity or by a new partner acting in a Partner
capacity or in anticipation of becoming a Partner (including the issuance of any
Profit Interest Units), and (v) at such other times as permitted or required
under Regulations, the Book Value of all Partnership Assets shall be revalued
upward or downward to reflect the fair market value of each such Partnership
Asset as determined by the General Partner using such reasonable method of
valuation as it may adopt unless the General Partner shall determine that such
revaluation is not necessary to maintain Capital Accounts in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv).
(E)    The foregoing provisions of this Section 4.4 are intended to comply with
Treasury Regulations Section 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such Treasury Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Partners’ Capital Accounts are computed hereunder in order to comply with such
Treasury Regulations, the General Partner may make such modification if such
modification is not likely to have a material effect on the amount or timing of
any distribution to


19
     
 

--------------------------------------------------------------------------------





any Partner under the terms of this Agreement and the General Partner notifies
the other Partners in writing of such modification prior to making such
modification.

SECTION 4.5    Return Of Capital Account; Interest. Except as otherwise
specifically provided in this Agreement, (i) no Partner shall have any right to
withdraw or reduce its Capital Contributions or Capital Account, or to demand
and receive property other than cash from the Partnership in return for its
Capital Contributions or Capital Account; (ii) no Partner shall have any
priority over any other Partners as to the return of its Capital Contributions
or Capital Account; (iii) any return of Capital Contributions or Capital
Accounts to the Partners shall be solely from the Partnership Assets, and no
Partner shall be personally liable for any such return; and (iv) no interest
shall be paid by the Partnership on Capital Contributions or on balances in
Partners’ Capital Accounts.

SECTION 4.6    Preemptive Rights. No Person shall have any preemptive or similar
rights with respect to the issuance or sale of additional Partnership Units or
Preferred Units.

SECTION 4.7    Profit Interest Units.
(A)    Issuance of Profit Interest Units. The Partnership may from time to time
issue Profit Interest Units to Persons who provide services to the Partnership
or the General Partner, or any of their respective Subsidiaries, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section 4.7 and the special provisions of Sections 4.8 and 5.1(C), Profit
Interest Units shall be treated as Partnership Units, with all of the rights,
privileges and obligations attendant thereto. For purposes of computing the
Partners’ Percentage Interests, holders of Profit Interest Units shall be
treated as Partnership Unit holders and Profit Interest Units shall be treated
as Partnership Units. In particular, the Partnership shall maintain at all times
a one-to-one correspondence between Profit Interest Units and Partnership Units
for conversion, distribution and other purposes, including, without limitation,
complying with the following procedures:
(1)    If an Adjustment Event occurs, then the General Partner shall make a
corresponding adjustment to the Profit Interest Units to maintain a one-for-one
conversion and economic equivalence ratio between Partnership Units and Profit
Interest Units. If more than one Adjustment Event occurs within any given time
period, the adjustment to the Profit Interest Units need be made only once using
a single formula that takes into account each and every Adjustment Event as if
all Adjustment Events occurred simultaneously. If the Partnership takes an
action affecting the Partnership Units other than actions specifically defined
as “Adjustment Events” and in the opinion of the General Partner such action
would require an adjustment to the Profit Interest Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the Profit Interest Units, to the extent
permitted by law and by any applicable Equity Incentive Plan, in such manner and
at such time as the General Partner, in its sole discretion, may determine to be
appropriate under the circumstances. If an adjustment is made to the Profit
Interest Units, as herein provided, the Partnership shall promptly file in the
books and records of the Partnership an officer’s certificate setting


20
     
 

--------------------------------------------------------------------------------





forth such adjustment and a brief statement of the facts requiring such
adjustment, which certificate shall be conclusive evidence of the correctness of
such adjustment absent manifest error. Promptly after filing of such
certificate, the Partnership shall mail a notice to each Profit Interest
Unitholder setting forth the adjustment to his or her Profit Interest Units and
the effective date of such adjustment; and
(2)    Subject to the provisions of Sections 5.3(B), and 5.8, the Profit
Interest Unitholders shall, when, as and if distributions with respect to
Partnership Units are authorized and declared by the General Partner out of
assets legally available for that purpose, be entitled to receive distributions
in an amount per Profit Interest Unit equal to the distributions per Partnership
Unit paid to holders of Partnership Units on such record date established by the
General Partner with respect to such distribution. So long as any Profit
Interest Units are outstanding, no distributions (whether in cash or in kind)
shall be authorized, declared or paid on Partnership Units, unless equal
distributions have been or contemporaneously are authorized, declared and paid
on the Profit Interest Units.
(B)    Priority. Subject to the provisions of this Section 4.7 and the special
provisions of Sections 4.8, 5.3(B), and 5.8, the Profit Interest Units shall
rank pari passu with the Partnership Units as to the payment of regular and
special periodic or other distributions and distribution of assets upon
liquidation, dissolution or winding up. As to the payment of distributions and
as to distribution of assets upon liquidation, dissolution or winding up, any
class or series of Partnership Units which by its terms specifies that it shall
rank junior to, on a parity with, or senior to the Partnership Units shall also
rank junior to, or pari passu with, or senior to, as the case may be, the Profit
Interest Units. Subject to the terms of any Profit Interest Award Certificate, a
Profit Interest Unitholder shall be entitled to transfer his or her Profit
Interest Units to the same extent, and subject to the same restrictions as
holders of Partnership Units are entitled to transfer their Partnership Units
pursuant to Article VIII.
(C)    Special Provisions. Profit Interest Units shall be subject to the
following special provisions:
(1)    Profit Interest Award Certificates. Profit Interest Units may, in the
sole discretion of the Board of Trustees of the General Partner (or any
committee thereof delegated by the Board of Trustees), be issued subject to
vesting, forfeiture and additional restrictions on transfer pursuant to the
terms of a Profit Interest Award Certificate. The terms of any Profit Interest
Award Certificate may be modified by the General Partner from time to time in
its sole discretion, subject to any restrictions on amendment imposed by the
relevant Profit Interest Award Certificate or by any applicable Equity Incentive
Plan. Profit Interest Units that have vested under the terms of a Profit
Interest Award Certificate are referred to as “Vested Profit Interest Units”;
all other Profit Interest Units shall be treated as “Unvested Profit Interest
Units.”
(2)    Repurchase, Forfeiture and Cancellation. Unless otherwise specified in
the Profit Interest Award Certificate, upon the occurrence of any event
specified in a Profit


21
     
 

--------------------------------------------------------------------------------





Interest Award Certificate as resulting in either the right of the Partnership
or the General Partner to repurchase Profit Interest Units at a specified
purchase price or some other forfeiture of any Profit Interest Units, then if
the Partnership or the General Partner exercises such right to repurchase or
such forfeiture occurs in accordance with the applicable Profit Interest Award
Certificate, the relevant Profit Interest Units shall immediately, and without
any further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the Profit Interest Award Certificate, no
consideration or other payment shall be due with respect to any Profit Interest
Units that have been forfeited or cancelled, other than any distributions
declared with respect to a record date established by the General Partner for a
distribution pursuant to Section 5.3 prior to the effective date of the
forfeiture or cancellation. In connection with any repurchase, forfeiture or
cancellation of Profit Interest Units, the balance of the portion of the Capital
Account of the Profit Interest Unitholder that is attributable to all of his or
her Profit Interest Units shall be reduced by the amount, if any, by which it
exceeds the target balance contemplated by Section 5.2(C) hereof, calculated
with respect to the Profit Interest Unitholder’s remaining Profit Interest
Units, if any.
(3)    Allocations. Profit Interest Unitholders shall be entitled to certain
special allocations of gain under Section 5.2(C).  Profit Interest Units shall
be allocated Profits and Losses, for any taxable year or portion of a taxable
year occurring after such issuance and prior to the Distribution Participation
Date for such Profit Interest Units, to the extent that the date of issuance and
the Distribution Participation Date are not the same under the terms of the
applicable Profit Interest Award Certificate, in amounts per Profit Interest
Unit equal to the amounts allocated per Partnership Unit for the same period
multiplied by the Profit Interest Unit Sharing Percentage for such Profit
Interest Units.  Commencing with the portion of the taxable year of the
Partnership that begins on the Distribution Participation Date established for
any Profit Interest Units, such Profit Interest Units shall be allocated Profits
and Losses in amounts per Profit Interest Unit equal to the amounts allocated
per Partnership Unit.  The allocations provided by the preceding sentence shall
be subject to Section 5.2(A) and Section 5.2(B) of the Agreement. The General
Partner is authorized in its discretion to delay or accelerate the participation
of the Profit Interest Units in allocations of Profits and Losses, or to adjust
the allocations made after the Distribution Participation Date, so that the
ratio of (i) the total amount of Profits or Losses allocated with respect to
each Profit Interest Unit in the taxable year in which that Profit Interest
Unit’s Distribution Participation Date falls, to (ii) the total amount
distributed to that Profit Interest Unit with respect to such period, is equal
to such ratio as computed for the Partnership Units held by the General Partner.
In addition, the General Partner may, in its sole discretion, specially allocate
net income or gain realized after the date a Profit Interest Unit was issued by
the Partnership to such Profit Interest Unit to prevent Section 5.8 from
reducing the amount distributed to such Profit Interest Unit.
(4)    Redemption. The redemption right provided to the holders of Partnership
Units under Section 8.6 hereof shall not apply with respect to Profit Interest
Units unless


22
     
 

--------------------------------------------------------------------------------





and until they are converted to Partnership Units as provided in clause (5)
below and Section 4.8.
(5)    Conversion to Partnership Units. Vested Profit Interest Units are
eligible to be converted into Partnership Units in accordance with Section 4.8.
(D)    Voting. Profit Interest Unitholders shall (a) have the same voting rights
as the Limited Partners, with the Profit Interest Units voting as a single class
with the Partnership Units and having one vote per Profit Interest Unit; and (b)
have the additional voting rights that are expressly set forth below. So long as
any Profit Interest Units remain outstanding, the Partnership shall not, without
the affirmative vote of the holders of a majority of the Profit Interest Units
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (voting separately as a class), amend, alter or repeal, whether by
merger, consolidation or otherwise, the provisions of this Agreement applicable
to Profit Interest Units so as to materially and adversely affect any right,
privilege or voting power of the Profit Interest Units or the Profit Interest
Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
all of Partnership Units (including the Partnership Units held by the General
Partner); but subject, in any event, to the following provisions:
(1)    With respect to any Partnership Unit Transaction (as defined in Section
4.8(F) hereof), so long as the Profit Interest Units are treated in accordance
with Section 4.8(F) hereof, the consummation of such Partnership Unit
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the Profit Interest Units or the
Profit Interest Unitholders as such; and
(2)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest in accordance with the terms of this Agreement,
including, without limitation, additional Partnership Units or Profit Interest
Units, whether ranking senior to, junior to, or on a parity with the Profit
Interest Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
Profit Interest Units or the Profit Interest Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding Profit Interest Units shall have been converted into
Partnership Units.

SECTION 4.8    Conversion of Profit Interest Units.
(A)    Automatic Conversion. Unless sooner converted pursuant to the following
paragraphs of this Section 4.8, each Profit Interest Unit will convert
automatically, without any action by the holder of such Profit Interest Unit,
into one (1) fully paid and non-assessable Partnership Unit, giving effect to
all adjustments (if any) made pursuant to Section 4.7 hereof, on the date on
which both of the following conditions are satisfied with respect to such Profit
Interest Unit: (i) such Profit Interest Unit becomes a Vested Profit Interest
Unit, and (ii) Economic Capital


23
     
 

--------------------------------------------------------------------------------





Account Balance attributable to such Profit Interest Unit becomes equal to the
Partnership Unit Economic Balance.
(B)    Conversion Right.
(1)    To the extent a Profit Interest Unitholder’s Profit Interest Units have
not automatically converted into Partnership Units pursuant to Section 4.8(A),
such holder shall have the right (the “Profit Interest Conversion Right”), at
his or her option, at any time to convert all or a portion of his or her Vested
Profit Interest Units into a number of fully paid and non-assessable Partnership
Units, giving effect to all adjustments (if any) made pursuant to Section 4.7
hereof, equal to (x) the Economic Capital Account Balance of such Profit
Interest Unitholder, to the extent attributable to its ownership of such Profit
Interest Units being converted, divided by (y) the Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”); provided, however, that a holder may not exercise
the Profit Interest Conversion Right for fewer than [five hundred (500)] Vested
Profit Interest Units or, if such holder holds fewer than [five hundred (500)]
Vested Profit Interest Units, all of the Vested Profit Interest Units held by
such holder. Profit Interest Unitholders shall not have the right to convert
Unvested Profit Interest Units into Partnership Units until they become Vested
Profit Interest Units; provided, however, that when a Profit Interest Unitholder
is notified of the expected occurrence of an event that will cause his or her
Unvested Profit Interest Units to become Vested Profit Interest Units, such
Profit Interest Unitholder may give the Partnership a Profit Interest Conversion
Notice conditioned upon and effective as of the time of vesting and such Profit
Interest Conversion Notice, unless subsequently revoked by the Profit Interest
Unitholder, shall be accepted by the Partnership subject to such condition. The
General Partner shall have the right at any time to cause a conversion of Vested
Profit Interest Units into Partnership Units. In all cases, the conversion of
any Profit Interest Units into Partnership Units shall be subject to the
conditions and procedures set forth in this Section 4.8.
(2)    In order to exercise his or her Profit Interest Conversion Right, a
Profit Interest Unitholder shall deliver a notice (a “Profit Interest Conversion
Notice”) in the form attached as EXHIBIT 4 to this Agreement to the Partnership
(with a copy to the General Partner) not less than ten (10) nor more than sixty
(60) days prior to a date (the “Profit Interest Conversion Date”) specified in
such Profit Interest Conversion Notice; provided, however, that if the General
Partner has not given to the Profit Interest Unitholders notice of a proposed or
upcoming Partnership Unit Transaction (as defined in Section 4.8(F) hereof) at
least thirty (30) days prior to the effective date of such Partnership Unit
Transaction, then Profit Interest Unitholders shall have the right to deliver a
Profit Interest Conversion Notice until the earlier of (x) the tenth day after
such notice from the General Partner of a Partnership Unit Transaction or (y)
the third business day immediately preceding the effective date of such
Partnership Unit Transaction. A Profit Interest Conversion Notice shall be
provided in the manner provided in Section 12.4. Each Profit


24
     
 

--------------------------------------------------------------------------------





Interest Unitholder covenants and agrees with the Partnership that all Vested
Profit Interest Units to be converted pursuant to this Section 4.8(B) shall be
free and clear of all liens and encumbrances. Notwithstanding anything herein to
the contrary, a holder of Profit Interest Units may deliver a Redemption Notice
pursuant to Section 9.2 relating to those Partnership Units that will be issued
to such holder upon conversion of such Profit Interest Units into Partnership
Units in advance of the Profit Interest Conversion Date; provided, however, that
the redemption of such Partnership Units by the Partnership shall in no event
take place until after the Profit Interest Conversion Date. For clarity, it is
noted that the objective of this paragraph is to put a Profit Interest
Unitholder in a position where, if he or she so wishes, the Partnership Units
into which his or her Vested Profit Interest Units will be converted can be
redeemed by the Partnership simultaneously with such conversion, with the
further consequence that, if the General Partner elects to assume and perform
the Partnership’s redemption obligation with respect to such Partnership Units
under Section 9.2 hereof by delivering to such holder the Shares Payment rather
than the Cash Payment, then such holder can have such REIT Shares issued to him
or her simultaneously with the conversion of his or her Vested Profit Interest
Units into Partnership Units. The General Partner and Profit Interest Unitholder
shall reasonably cooperate with each other to coordinate the timing of the
events described in the foregoing sentence. A Profit Interest Unitholder may
give a Profit Interest Conversion Notice with respect to Unvested Profit
Interest Units, provided that such Unvested Profit Interest Units become Vested
Profit Interest Units on or prior to the Profit Interest Conversion Date.
(C)    Forced Profit Interest Conversion. To the extent a Profit Interest
Unitholder’s Profit Interest Units have not automatically converted into
Partnership Units pursuant to Section 4.8(A), the Partnership, at any time at
the election of the General Partner, may cause any number of Vested Profit
Interest Units held by a Profit Interest Unitholder to be converted (a “Forced
Profit Interest Conversion”) into an equal number of fully paid and
non-assessable Partnership Units, giving effect to all adjustments (if any) made
pursuant to Section 4.7 equal to (x) the Economic Capital Account Balance of
such Profit Interest Unitholder, to the extent attributable to its ownership of
such Profit Interest Units being converted, divided by (y) the Partnership Unit
Economic Balance, in each case as determined as of the effective date of
conversion; provided, however, that the Partnership may not cause Forced Profit
Interest Conversion of any Profit Interest Units that would not at the time be
eligible for conversion at the option of such Profit Interest Unitholder
pursuant to Section 4.8(B)(2). In order to exercise its right of Forced Profit
Interest Conversion, the Partnership shall deliver a notice (a “Forced Profit
Interest Conversion Notice”) in the form attached as EXHIBIT 5 to this Agreement
to the applicable Profit Interest Unitholder not less than ten (10) nor more
than sixty (60) days prior to the Profit Interest Conversion Date specified in
such Forced Profit Interest Conversion Notice. A Forced Profit Interest
Conversion Notice shall be provided in the manner provided in Section 12.4.
(D)    Completion of Conversion. A conversion of Vested Profit Interest Units
pursuant to this Section 4.8 shall occur automatically after the close of
business on the applicable Profit


25
     
 

--------------------------------------------------------------------------------





Interest Conversion Date without any action on the part of such Profit Interest
Unitholder, as of which time such Profit Interest Unitholder shall be credited
on the books and records of the Partnership with the issuance as of the opening
of business on the next day of the number of Partnership Units issuable upon
such conversion. After the conversion of Profit Interest Units as aforesaid, the
Partnership shall deliver to such Profit Interest Unitholder, upon his or her
written request, a certificate of the General Partner certifying the number of
Partnership Units and remaining Profit Interest Units, if any, held by such
person immediately after such conversion. The Assignee of any Limited Partner
pursuant to Article VIII hereof may exercise the rights of such Limited Partner
pursuant to this Section 4.8 and such Limited Partner shall be bound by the
exercise of such rights by the Assignee.
(E)    Impact of Conversions for Purposes of Section 5.2(C). For purposes of
making future allocations under Section 5.2(C) hereof and applying the Capital
Account Limitation, the portion of the Economic Capital Account Balance of the
applicable Profit Interest Unitholder that is treated as attributable to his or
her Profit Interest Units shall be reduced, as of the date of conversion, by the
product of the number of Profit Interest Units converted and the Partnership
Unit Economic Balance.
(F)    Partnership Unit Transactions. If the Partnership or the General Partner
shall be a party to any Partnership Unit Transaction, then the General Partner
shall, immediately prior to the Partnership Unit Transaction, exercise its right
to cause a Forced Profit Interest Conversion with respect to the maximum number
of Profit Interest Units then eligible for conversion, taking into account any
allocations that occur in connection with the Partnership Unit Transaction or
that would occur in connection with the Partnership Unit Transaction if the
assets of the Partnership were sold at the Partnership Unit Transaction price
or, if applicable, at a value determined by the General Partner in good faith
using the value attributed to the Partnership Units in the context of the
Partnership Unit Transaction (in which case the Profit Interest Conversion Date
shall be the effective date of the Partnership Unit Transaction). In
anticipation of such Forced Profit Interest Conversion and the consummation of
the Partnership Unit Transaction, the Partnership shall use commercially
reasonable efforts to cause each Profit Interest Unitholder to be afforded the
right to receive in connection with such Partnership Unit Transaction in
consideration for the Partnership Units into which his or her Profit Interest
Units will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Partnership Unit Transaction by a holder of the same number of Partnership
Units, assuming such holder of Partnership Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that holders of Partnership Units have the opportunity to elect the form
or type of consideration to be received upon consummation of the Partnership
Unit Transaction, prior to such Partnership Unit Transaction the General Partner
shall give prompt written notice to each Profit Interest Unitholder of such
election, and shall use commercially reasonable efforts to afford the Profit
Interest Unitholders the right to elect, by written notice to the General
Partner, the form or


26
     
 

--------------------------------------------------------------------------------





type of consideration to be received upon conversion of each Profit Interest
Unit held by such holder into Partnership Units in connection with such
Partnership Unit Transaction. If a Profit Interest Unitholder fails to make such
an election, such holder (and any of its transferees) shall receive upon
conversion of each Profit Interest Unit held by him or her (or by any of his or
her transferees) the same kind and amount of consideration that a holder of a
Partnership Unit would receive if such Partnership Unit holder failed to make
such an election. Subject to the rights of the Partnership and the General
Partner under any Profit Interest Award Certificate and any applicable Equity
Incentive Plan, to the extent any Profit Interest Units are then outstanding,
the Partnership shall use commercially reasonable efforts to cause the terms of
any Partnership Unit Transaction to be consistent with the provisions of this
Section 4.8(F) and to enter into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of any Profit Interest Unitholders
whose Profit Interest Units will not be converted into Partnership Units in
connection with the Partnership Unit Transaction that will (i) contain
provisions enabling the holders of Profit Interest Units that remain outstanding
after such Partnership Unit Transaction to convert their Profit Interest Units
into securities as comparable as reasonably possible under the circumstances to
the Partnership Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the Profit Interest Unitholders.

ARTICLE V    
ALLOCATIONS AND DISTRIBUTIONS

SECTION 5.1    Limited Liability. For bookkeeping purposes, the Profits of the
Partnership shall be shared, and the Losses of the Partnership shall be borne,
by the Partners as provided in Section 5.2 below; provided, however, that except
as required by the Act or as expressly provided in this Agreement, neither any
Limited Partner (in its capacity as a Limited Partner) nor any Preferred Limited
Partner (in its capacity as a Preferred Limited Partner) shall be personally
liable for losses, costs, expenses, liabilities or obligations of the
Partnership in excess of its Capital Contribution required under Article IV
hereof.

SECTION 5.2    Profits, Losses And Distributive Shares.
(A)    Profits. After giving effect to the special allocations, if any, provided
in Section 5.2(D) and (E), Profits in each Fiscal Year shall be allocated in the
following order:
(1)    First, to the General Partner until the cumulative Profits allocated to
the General Partner under this Section 5.2(A)(1) equal the cumulative Losses
allocated to such Partner under Section 5.2(B)(4);
(2)    Second, to the Preferred Limited Partners in the proportion to the
cumulative Losses allocated to such Partners under Section 5.2(B)(3), until the
cumulative Profits allocated to such Partners under this Section 5.2(A)(2) equal
the cumulative Losses allocated to such Partners under Section 5.2(B)(3);


27
     
 

--------------------------------------------------------------------------------





(3)    Third, to each Partner in proportion to the cumulative Losses allocated
to such Partner under Section 5.2(B)(2), until the cumulative Profits allocated
to such Partner under this Section 5.2(A)(3) equal the cumulative Losses
allocated to such Partner under Section 5.2(B)(2);
(4)    Fourth, to each Partner in proportion to the cumulative Losses allocated
to such Partner under Section 5.2(B)(1), until the cumulative Profits allocated
to such Partner under this Section 5.2(A)(4) equal the cumulative Losses
allocated to such Partner under Section 5.2(B)(1);
(5)    Fifth, to the Preferred Limited Partners in an amount equal to the excess
of (x) the Priority Return Amount for each Distribution Period or portion
thereof that ends on or prior to the close of the Fiscal Year over (y) the
cumulative Profits previously allocated under this Section 5.2(B)(5); and
(6)    Then, the balance, if any, to the Partners (other than the Preferred
Limited Partners, with respect to their Preferred Units) in accordance with
their respective Percentage Interests.
The allocation of Profits to any Preferred Limited Partner under Section
5.2(A)(5) shall be appropriately prorated in the case of Preferred Units that
are outstanding for less than all of any Distribution Period.
(B)    Losses. After giving effect to the special allocations, if any, provided
in Section 5.2(D) and (E), Losses in each Fiscal Year shall be allocated in the
following order of priority:
(1)    First, to the Partners (other than the Preferred Limited Partners, with
respect to their Preferred Units), in accordance with their respective
Percentage Interests, but not in excess of the positive Capital Account balance
of any Partner prior to the allocation provided for in this Section 5.2(B)(1);
(2)    Second, to the Partners (other than the Preferred Limited Partners, with
respect to their Preferred Units) with positive Adjusted Capital Account
balances prior to the allocation provided for in this Section 5.2(B)(2), in
proportion to the amount of such balances until all such balances are reduced to
zero;
(3)    Third, to the Preferred Limited Partners in proportion to their Adjusted
Capital Account balances until their Adjusted Capital Accounts are reduced to
zero; and
(4)    Thereafter, to the General Partner; provided, however, that this Section
5.2(B) shall control, notwithstanding any reallocation or adjustment of


28
     
 

--------------------------------------------------------------------------------





taxable income, loss or other items by the Internal Revenue Service or any other
taxing authority.
(C)    Special Allocations Regarding Profit Interest Units. Notwithstanding the
provisions of Section 5.2(A) and subject to the immediately following sentence,
Liquidating Gains shall first be allocated to the Profit Interest Unitholders
until their Economic Capital Account Balances, to the extent attributable to
their ownership of Profit Interest Units, are equal to (i) the Partnership Unit
Economic Balance, multiplied by (ii) the number of their Profit Interest Units,
plus the aggregate net amount of Profits and Losses allocated to such Profit
Interest Units prior to the Distribution Participation Date with respect to such
Profit Interest Units (such amount, the “Target Balance”); provided, however,
that no such Liquidating Gains will be allocated with respect to any particular
Profit Interest Unit unless and to the extent that such Liquidating Gains, when
aggregated with other Liquidating Gains realized since the issuance of such
Profit Interest Unit, exceed Liquidating Losses realized since the issuance of
such Profit Interest Unit.  Liquidating Gains shall be allocated to the Profit
Interest Unitholders pursuant to the preceding sentence (i) on a “first-in,
first-out” basis with respect to Profit Interest Units issued on different dates
and (ii) on an equal basis with respect to Profit Interest Units issued on the
same date (i.e., Liquidating Gains shall be allocated first to the Profit
Interest Units that were issued on the earliest date, and then with respect to
such Profit Interest Units, equally among such Profit Interest Units). After
giving effect to the special allocations set forth in Section 5.2(D), and
notwithstanding the provisions of Sections 5.2(A) and 5.2(B) above, in the event
that, due to distributions with respect to Partnership Units in which the Profit
Interest Units do not participate or otherwise, the Economic Capital Account
Balances of any present or former holder of Profit Interest Units, to the extent
attributable to the holder’s ownership of Profit Interest Units, exceed the
Target Balance, then Liquidating Losses shall be allocated to such holder to the
extent necessary to reduce or eliminate the disparity.  In the event that
Liquidating Gains or Liquidating Losses are allocated under this Section 5.2(C),
Profits under Section 5.2(A)(6) and any Losses shall be recomputed without
regard to the Liquidating Gains or Liquidating Losses so allocated. For this
purpose, “Liquidating Gains” means net gains that are or would be realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code made pursuant to Section 5.2(F). “Liquidating
Losses” means any net capital loss realized in connection with any such event. 
The “Economic Capital Account Balances” of the Profit Interest Unitholders will
be equal to their Capital Account balances to the extent attributable to their
ownership of Profit Interest Units, plus the amount of their share of any
Partner Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to their ownership of Profit Interest Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 5.2(C), but prior to the
realization of any Liquidating Gains.


29
     
 

--------------------------------------------------------------------------------





Similarly, the “Partnership Unit Economic Balance” shall mean (i) the Capital
Account balance of the General Partner, plus the amount of the General Partner’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the General Partner’s ownership of Partnership Units
and computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.2(C), but
prior to the realization of any Liquidating Gains, divided by (ii) the number of
the General Partner’s Partnership Units. Any such allocations shall be made
among the Profit Interest Unitholders in proportion to the amounts required to
be allocated to each under this Section 5.2(C). The parties agree that the
intent of this Section 5.2(C) is to make the Capital Account balance associated
with each Profit Interest Unit to be economically equivalent to the Capital
Account balance associated with the General Partner’s Partnership Units (on a
per-Unit basis), to the extent that Liquidating Gains are of a sufficient
magnitude to do so upon a sale of all or substantially all of the assets of the
Partnership, or upon an adjustment to the Partners’ Capital Accounts pursuant to
Section 5.2(F). To the extent the Profit Interest Unitholders receive a
distribution in excess of their Capital Accounts, such distribution will be a
guaranteed payment under Section 707(c) of the Code.
(D)    Special Allocations. Except as otherwise provided in this Agreement, the
following special allocations will be made in the following order and priority:
(1)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Article V, if there is a net decrease in Partnership Minimum Gain during
any tax year or other period for which allocations are made, each Partner will
be specially allocated items of Partnership income and gain for that tax year or
other period (and, if necessary, subsequent periods) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain during such tax
year or other period determined in accordance with Treasury Regulations Section
1.704-2(g). Allocations pursuant to the preceding sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
5.2(D)(1) is intended to comply with the minimum gain chargeback requirements
set forth in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith, including the exceptions to the minimum gain chargeback
requirement set forth in Treasury Regulations Section 1.704-2(f) and -(3). If
the General Partner concludes, after consultation with tax counsel, that the
Partnership meets the requirements for a waiver of the minimum gain chargeback
requirement as set forth in Treasury Regulations Section 1.704-2(f)(4), the
General Partner may take steps reasonably necessary or appropriate in order to
obtain such waiver.


30
     
 

--------------------------------------------------------------------------------





(2)    Partner Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any
other provision of this Section (other than Section 5.2(D)(1) which shall be
applied before this Section 5.2(D)(2)), if there is a net decrease in Partner
Minimum Gain during any tax year or other period for which allocations are made,
each Partner with a share of Partner Minimum Gain determined in accordance with
Treasury Regulations Section 1.704-2(i)(5) shall be specially allocated items of
Partnership income and gain for that period (and, if necessary, subsequent
periods) in an amount equal to such Partner’s share of the net decrease in
Partner Minimum Gain determined in accordance with Treasury Regulations Section
1.704-2(i)(4). The items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii). This
Section 5.2(D)(2) is intended to comply with the minimum gain chargeback
requirements of Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith, including the exceptions set forth in
Treasury Regulations Section 1.704-2(f)(2) and (3) to the extent such exceptions
apply to Treasury Regulations Section 1.704-2(i)(4). If the General Partner
concludes, after consultation with tax counsel, that the Partnership meets the
requirements for a waiver of the Partner Minimum Gain chargeback requirement set
forth in Treasury Regulations Section 1.704-2(f), but only to the extent such
exception applies to Treasury Regulations Section 1.704-2(i)(4), the General
Partner may take steps necessary or appropriate to obtain such waiver.
(3)    Qualified Income Offset. A Partner who unexpectedly receives any
adjustment, allocation or distribution described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) will be specially allocated items of
Partnership income and gain in an amount and manner sufficient to eliminate, to
the extent required by Treasury Regulations Section 1.704-1(b)(2)(ii)(d), the
Adjusted Capital Account Deficit of the Partner as quickly as possible; provided
that an allocation pursuant to this Section 5.2(D)(3) shall be made if and only
to the extent that such Partner would have an Adjusted Capital Account Deficit
after all other allocations provided for in this Article V have been tentatively
made as if this Section 5.2(D)(3) were not contained in this Agreement.
(4)    Partnership Nonrecourse Deductions. Partnership Nonrecourse Deductions
for any taxable year or other period for which allocations are made will be
allocated among the Partners in proportion to their respective Partnership
Interests in the Partnership.
(5)    Partner Nonrecourse Deductions. Notwithstanding anything to the contrary
in this Agreement, any Partner Nonrecourse Deductions for any taxable year or
other period for which allocations are made will be allocated to the Partner


31
     
 

--------------------------------------------------------------------------------





who bears the economic risk of loss with respect to the liability to which the
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i).
(6)    Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset under Code Section 734(b) or 743(b) is
required to be taken into account in determining Capital Accounts under Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or (4), the amount of the adjustment
to the Capital Accounts will be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases the basis
of the asset), and the gain or loss will be specially allocated to the Partners
in a manner consistent with the manner in which their Capital Accounts are
required to be adjusted under Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
(7)    Depreciation Recapture. In the event there is any recapture of
Depreciation or investment tax credit, the allocation thereof shall be made
among the Partners in the same proportion as the deduction for such Depreciation
or investment tax credit was allocated.
(8)    Interest in Partnership. Notwithstanding any other provision of this
Agreement, no allocation of Profit or Loss (or item of Profit or Loss) will be
made to a Partner if the allocation would not have “economic effect” under
Treasury Regulations Section 1.704-1(b)(2)(ii)(a) or otherwise would not be in
accordance with the Partner’s interest in the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(3).
(9)    In the event that during any taxable year any Preferred Units are
converted, pursuant to Section 9.8(A), into Partnership Units prior to a
distribution having been made under Section 5.3(A) of an unpaid Priority Return
Amount with respect to such Preferred Units, there shall be allocated to the
Partner who held such converted Preferred Units items of loss and deduction in
an amount equal to the excess of (a) allocations previously made with respect to
such converted Preferred Units pursuant to Section 5.2(A)(5) over (b) the
Priority Return Amount previously distributed or remaining to be distributed
with respect to such converted Preferred Units pursuant to Sections 5.3(A),
9.8(A) and 9.8(B).
(E)    Curative Allocations. The allocations set forth in Section 5.2(D)(1)
through (8) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2. The
Regulatory Allocations may not be consistent with the manner in which the
Partners intend to divide Partnership distributions. Accordingly, the General
Partner is authorized to further allocate Profits, Losses, and other items among
the Partners in a reasonable manner so as to prevent the Regulatory Allocations


32
     
 

--------------------------------------------------------------------------------





from distorting the manner in which Partnership distributions would be divided
among the Partners under Section 5.3, but for application of the Regulatory
Allocations. In general, the reallocation will be accomplished by specially
allocating other Profits, Losses and items of income, gain, loss and deduction,
to the extent they exist, among the Partners so that the net amount of the
Regulatory Allocations and the special allocations to each Partner is zero. The
General Partner may accomplish this result in any reasonable manner that is
consistent with Code Section 704 and the related Treasury Regulations.
(F)    Tax Allocations.
(1)    Except as otherwise provided in Section 5.2(F)(2), each item of income,
gain, loss and deduction shall be allocated for federal income tax purposes in
the same manner as each correlative item of income, gain, loss or deduction is
allocated for book purposes pursuant to the provisions of Section 5.2 hereof.
(2)    Notwithstanding anything to the contrary in this Article V, in an attempt
to eliminate any Book-Tax Disparity with respect to a Contributed Property,
items of income, gain, loss or deduction with respect to each such property
shall be allocated for federal income tax purposes among the Partners as
follows:
(a)    Depreciation, Amortization and Other Cost Recovery Items. In the case of
each Contributed Property with a Book-Tax Disparity, any item of depreciation,
amortization or other cost recovery allowance attributable to such property
shall be allocated as follows: (x) first, to Partners (the “Non-Contributing
Partners”) other than the Partners who contributed such property to the
Partnership (or are deemed to have contributed the property pursuant to Section
4.1(A) (the “Contributing Partners”) in an amount up to the book allocation of
such items made to the Non-Contributing Partners pursuant to Section 5.2 hereof,
pro rata in proportion to the respective amount of book items so allocated to
the Non-Contributing Partners pursuant to Section 5.2 hereof; and (y) any
remaining depreciation, amortization or other cost recovery allowance to the
Contributing Partners in proportion to their Percentage Interests. In no event
shall the total depreciation, amortization or other cost recovery allowance
allocated hereunder exceed the amount of the Partnership’s depreciation,
amortization or other cost recovery allowance with respect to such property.
(b)    Gain or Loss on Disposition. In the event the Partnership sells or
otherwise disposes of a Contributed Property with a Book-Tax Disparity, any gain
or loss recognized by the Partnership in connection with such sale or other
disposition shall be allocated among the Partners as follows: (x) first, any
gain or loss shall be allocated to the Contributing Partners in proportion


33
     
 

--------------------------------------------------------------------------------





to their Percentage Interests to the extent required to eliminate any Book-Tax
Disparity with respect to such property; and (y) any remaining gain or loss
shall be allocated among the Partners in the same manner that the correlative
items of book gain or loss are allocated among the Partners pursuant to Section
5.2 hereof.
(3)    In the event the Book Value of a Partnership Asset (including a
Contributed Property) is adjusted pursuant to Section 4.4(D) hereof, and such
asset has not been deemed contributed to a new partnership, with the
contributing partnership then being liquidated pursuant to Code Section 708
subsequent thereto, all items of income, gain, loss or deduction in respect of
such property shall be allocated for federal income tax purposes among the
Partners in the same manner as provided in Section 5.2(F)(2) hereof to take into
account any variation between the fair market value of the property, as
determined by the General Partner using such reasonable method of valuation as
it may adopt, and the Book Value of such property, both determined as of the
date of such adjustment.
(4)    The General Partner shall have the authority to elect alternative methods
to eliminate the Book-Tax Disparity with respect to one or more Contributed
Properties, as permitted by Treasury Regulations Sections 1.704-3 and 1.704-3T,
and such election shall be binding on all of the Partners.
(5)    The Partners hereby intend that the allocation of tax items pursuant to
this Section 5.2(F) comply with the requirements of Code Section 704(c) and
Treasury Regulations Sections 1.704-3 and 1.704-3T.
(6)    The allocation of items of income, gain, loss or deduction pursuant to
this Section 5.2(E) are solely for federal, state and local income tax purposes,
and the Capital Account balances of the Partners shall be adjusted solely for
allocations of “book” items in respect of Partnership Assets pursuant to Section
5.2(A), (B), (C), (D), (E) and (G) hereof.
(G)    Other Allocation Rules. The following rules will apply to the calculation
and allocation of Profits, Losses and other items:
(1)    Except as otherwise provided in this Agreement, all Profits, Losses and
other items allocated to the Partners will be allocated among them in proportion
to their Percentage Interests.
(2)    For purposes of determining the Profits, Losses or any other item
allocable to any period, Profits, Losses and other items will be determined on a
daily,


34
     
 

--------------------------------------------------------------------------------





monthly or other basis, as determined by the General Partner using any
permissible method under Code Section 706 and the related Treasury Regulations.
(3)    Except as otherwise provided in this Agreement, all items of Partnership
income, gain, loss and deduction, and other allocations not provided for in this
Agreement will be divided among the Partners in the same proportions as they
share Profits and Losses; provided that any credits shall be allocated in
accordance with Treasury Regulations Section 1.704-1(b)(4)(ii).
(4)    For purposes of Treasury Regulations Section 1.752-3(a), the Partners
hereby agree that any nonrecourse liabilities of the Partnership in excess of
the sum of (i) the Partnership Minimum Gain and (ii) the aggregate amount of
taxable gain that would be allocated to the Partners under Section 704(c) (or in
the same manner as Section 704(c) in connection with a revaluation of
Partnership property) if the Partnership disposed of (in a taxable transaction)
all Partnership property subject to one or more nonrecourse liabilities of the
Partnership in full satisfaction of such liabilities and for no other
consideration, shall be allocated among the Partners in accordance with their
respective shares of Profits. The General Partner shall have discretion in any
Fiscal Year to allocate such excess nonrecourse liabilities among the Partners
(a) in a manner reasonably consistent with allocations (that have substantial
economic effect) of some other significant item of Partnership income or gain or
(b) in accordance with the manner in which it is reasonably expected that the
deductions attributable to the excess nonrecourse liabilities will be allocated.
(H)    Partner Acknowledgment. The Partners agree to be bound by the provisions
of this Section 5.2 in reporting their shares of Partnership income, gain, loss,
deduction and credit for income tax purposes.
(I)    Regulatory Compliance. The foregoing provisions of this Section 5.2
relating to the allocation of Profits, Losses and other items for federal income
tax purposes are intended to comply with Treasury Regulations Sections
1.704-1(b), 1.704-2, 1.704-3 and 1.704-3T and shall be interpreted and applied
in a manner consistent with such Treasury Regulations.

SECTION 5.3    Distributions.
(A)    Distributable Cash for each Fiscal Year shall be distributed in the
following order of priority:
(1)    First, the General Partner shall cause the Partnership to distribute to
the holder of each Preferred Unit an amount in cash equal to the cumulative
undistributed Priority Return Amount on December 31, March 31, June 30 and


35
     
 

--------------------------------------------------------------------------------





September 30 of each year, commencing on March 31, 1998 (or in the case of a
Preferred Unit with an issuance date after March 31, 1998, on the first such
distribution date following the applicable issuance date); provided that, if any
such distribution date shall be a Saturday, Sunday or day on which banking
institutions in the State of New York are authorized or obligated by law to
close, or a day which is declared a national or New York State holiday (any of
the foregoing, a “Non-business Day”), then such distribution shall be made on
the next succeeding day which is not a Non-business Day. In any case in which a
Preferred Unit is outstanding for less than all of one or more Distribution
Periods, the amount distributable to the Preferred Limited Partner in respect of
such Unit shall be appropriately adjusted on the basis of a 360-day year
consisting of twelve 30-day months.
(2)    Second, except for distributions with respect to the Profit Interest
Units, which distributions are provided in Sections 5.3(B), there shall be
distributed with respect to each Partnership Unit an amount equal on a per Unit
basis to the amount distributed (other than in REIT Shares) by the General
Partner on its common shares during the Fiscal Year (other than a liquidating
distribution), except that (i) the first distribution paid to a Limited Partner
with respect to newly issued Partnership Units shall be prorated to reflect the
actual portion of the Distribution Period for which the distribution is being
paid during which such Partnership Units were outstanding, and (ii) the first
distribution made to the General Partner with respect to Partnership Units newly
issued to the General Partner pursuant to Section 4.2(B) hereof shall be pro
rated to the same extent (if any) by which the first dividends payable on the
REIT Shares newly issued by the General Partner are subject to proration. To the
extent practicable, distributions under this paragraph shall be made at the same
time as the dividend distributions made by the General Partner on its REIT
Shares.
(3)    Third, there shall be distributed to each holder of a Limited Partner
Interest (including, for clarity, each Profit Interest Unithholder) an amount
equal to (x) the product of the taxable income and gain allocated to such holder
for the Fiscal Year under Section 5.2(F) and the maximum federal income tax rate
plus 7% reduced by (y) the distributions received by such holder under Sections
5.3(A)(2) and 5.3(B) during the Fiscal Year. To the extent practicable,
distributions under this paragraph shall be made in sufficient time to permit
Limited Partners to pay required installments of estimated tax and the final tax
payment for the taxable year.
(B)    Commencing from the Distribution Participation Date established for any
Profit Interest Units, for any quarterly or other period holders of such Profit
Interest Units shall be entitled to receive, if, when and as regular cash
distributions are authorized by the General Partner out of funds legally
available for the payment of distributions, regular cash


36
     
 

--------------------------------------------------------------------------------





distributions in an amount per unit equal to the distribution payable on each
Partnership Unit for the corresponding quarterly or other period (the “Profit
Interest Distribution Amount”).  In addition, from and after the Distribution
Participation Date, Profit Interest Units shall be entitled to receive, if, when
and as non-liquidating special, extraordinary or other distributions are
authorized by the General Partner out of funds or other property legally
available for the payment of distributions, non-liquidating special,
extraordinary or other distributions in an amount per unit equal to the amount
of any non-liquidating special, extraordinary or other distributions payable on
the Partnership Units which may be made from time to time.  Profit Interest
Units shall also be entitled to receive, if, when and as distributions
representing proceeds of a sale or other disposition of all or substantially all
of the assets of the Partnership are authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership in an amount per unit equal
to the amount of any such distributions payable on the Partnership Units,
whether made prior to, on or after the Distribution Participation Date, provided
that the amount of such distributions shall not exceed the positive balances of
the Capital Accounts of the holders of such Profit Interest Units to the extent
attributable to the ownership of such Profit Interest Units.  Distributions on
the Profit Interest Units, if authorized, shall be payable on such dates and in
such manner as may be authorized by the General Partner (any such date, a
“Distribution Payment Date”); provided that the Distribution Payment Date and
the record date for determining which holders of Profit Interest Units are
entitled to receive a distribution shall be the same as the corresponding dates
relating to the corresponding distribution on the Partnership Units.
Notwithstanding anything in the foregoing to the contrary, prior to the
Distribution Participation Date with respect to a Profit Interest Unit, such
Profit Interest Unit will only be entitled to receive such distributions, other
than distributions representing proceeds of a sale or other disposition of all
or substantially all of the assets of the Partnership, in an amount equal to the
product of the Profit Interest Unit Sharing Percentage for such Profit Interest
Unit and the amount otherwise distributable with respect to such Profit Interest
Unit pursuant to this Section 5.3(B).
(C)    After giving effect to Sections 5.3(A), and 5.3(B), the General Partner
shall have the authority to cause the Partnership to make other distributions
from time to time as it determines, including without limitation, distributions
that are sufficient to enable the General Partner to (i) maintain its status as
a REIT, (ii) avoid the imposition of any tax under Code Section 857 and (iii)
avoid the imposition of any excise tax under Code Section 4981.
(D)    Distributions pursuant to Section 5.3(C) shall be made pro rata among the
Partners of record on the Record Date established by the General Partner for the
distribution, in accordance with their respective Percentage Interests, without
regard to the length of time the record holder has been such. Notwithstanding
the foregoing, the General Partner may


37
     
 

--------------------------------------------------------------------------------





pro rate any distributions pursuant to Section 5.3(A)(2) appropriately in the
case of Partnership Units that are outstanding for less than all of any
Distribution Period.
(E)    The General Partner shall use its reasonable efforts to make
distributions to the Partners so as to preclude any distribution or portion
thereof from being treated as part of a sale of property to the Partnership by a
Partner under Section 707 of the Code or the Treasury Regulations thereunder;
provided that the General Partner and the Partnership shall not have liability
to a Limited Partner under any circumstances as a result of any distribution to
a Partner being so treated.

SECTION 5.4    Distributions Upon Liquidation. Notwithstanding any other
provision hereof, proceeds of a Terminating Capital Transaction and other
distributions following dissolution of the Partnership shall be distributed to
the Partners in accordance with Section 10.2.

SECTION 5.5    Amounts Withheld. All amounts withheld pursuant to the Code or
any provision of state or local tax law and Section 7.8 of this Agreement with
respect to any allocation, payment or distribution to the General Partner, the
Preferred Limited Partners, the Limited Partners or Assignees shall be treated
as amounts distributed to such General Partner, the Preferred Limited Partners,
the Limited Partners or Assignees, as applicable, pursuant to Section 5.3 of
this Agreement.

SECTION 5.6    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership, and the General Partner
on behalf of the Partnership, shall not make a distribution to a Partner on
account of its interest in the Partnership if such distribution would violate
Section 17-607 of the Act or other applicable law.

SECTION 5.7    Preferred Limited Partner Priority. Allocations and distributions
in connection with this Article V to Preferred Limited Partners holding Senior
Preferred Units and/or Junior Preferred Units shall be made first to Preferred
Limited Partners with respect to classes or series of Preferred Units which are
Senior Preferred Units, and thereafter to Preferred Limited Partners with
respect to classes or series of Preferred Units which are Junior Preferred
Units. After distribution of all accrued but unpaid Priority Return Amounts, the
Preferred Limited Partner shall be entitled to no further payment under Article
V of the Agreement with respect to such Preferred Unit.

SECTION 5.8    Profit Interest Units Intended to Qualify as Profits Interest.
Distributions made pursuant to Section 5.3 shall be adjusted as necessary to
ensure that the amount apportioned to each Profit Interest Unit does not exceed
the amount attributable to items of Partnership income or gain realized after
the date such Profit Interest Unit was issued by the Partnership.  If
distributions are reduced in accordance with the preceding sentence for a
taxable year due to insufficient net income or gain for such year, distributions
shall be made up in subsequent taxable years when there is sufficient net income
or gain. The intent of this Section 5.8 is to ensure that any Profit Interest
Units issued after the date of this Agreement qualify as “profits interests”
under Revenue Procedure


38
     
 

--------------------------------------------------------------------------------





93-27, 1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.
191 (August 3, 2001), and this Section 5.8 shall be interpreted and applied
consistently therewith. The General Partner at its discretion may amend
this Section 5.8 to ensure that any Profit Interest Units granted after the date
of this Agreement will qualify as “profits interests” under Revenue Procedure
93-27, 1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.
191 (August 3, 2001) (and any other similar rulings or regulations that may be
in effect at such time).



ARTICLE VI    
PARTNERSHIP MANAGEMENT

SECTION 6.1    Management And Control Of Partnership Business.
(A)    Except as otherwise expressly provided or limited by the provisions of
this Agreement, the General Partner shall have full, exclusive and complete
discretion to manage the business and affairs of the Partnership, to make all
decisions affecting the business and affairs of the Partnership and to take all
such action as it deems necessary or appropriate to accomplish the purposes of
the Partnership as set forth herein. Except as set forth in this Agreement,
neither the Limited Partners nor the Preferred Limited Partners shall have any
authority, right, or power to bind the Partnership, or to manage, or to
participate in the management of the business and affairs of the Partnership in
any manner whatsoever. Such management shall in every respect be the full and
complete responsibility of the General Partner alone as herein provided.
(B)    In carrying out the purposes of the Partnership, the General Partner
shall be authorized to take all actions it deems necessary and appropriate to
carry on the business of the Partnership. The Limited Partners and the Preferred
Limited Partners, by execution hereof, agree that the General Partner is
authorized to execute, deliver and perform any agreement and/or transaction on
behalf of the Partnership, without their further Consent, unless this Agreement
expressly provides otherwise.
(C)    The General Partner and its Affiliates may acquire Limited Partner
Interests or Preferred Units from Limited Partners or Preferred Limited Partners
who agree so to Transfer Limited Partner Interests or Preferred Units acquired
from the Partnership in accordance with Section 4.2(A). Any Limited Partner
Interest or Preferred Limited Partner Interest acquired by the General Partner
shall be automatically converted into a General Partner Interest. Upon
acquisition of any Limited Partner Interest or Preferred Limited Partner
Interest by an Affiliate of the General Partner, such Affiliate shall have all
the rights of a Limited Partner or Preferred Limited Partner, as the case may
be.


39
     
 

--------------------------------------------------------------------------------






SECTION 6.2    No Management by Limited Partners; Limitation of Liability.
Neither the Limited Partners, in their capacity as Limited Partners, nor the
Preferred Limited Partners, in their capacity as Preferred Limited Partners,
shall take part in the day-to-day management, operation or control of the
business and affairs of the Partnership or have any right, power, or authority
to act for or on behalf of or to bind the Partnership or transact any business
in the name of the Partnership. Neither the Limited Partners, in their capacity
as Limited Partners, nor the Preferred Limited Partners, in their capacity as
Preferred Limited Partners, shall have any rights other than those specifically
provided herein or granted by law where consistent with a valid provision
hereof. Any approvals rendered or withheld by the Limited Partners or the
Preferred Limited Partners pursuant to this Agreement shall be deemed as
consultation with or advice to the General Partner in connection with the
business of the Partnership and, in accordance with the Act, shall not be deemed
as participation by the Limited Partners or the Preferred Limited Partners in
the business of the Partnership and are not intended to create any inference
that the Limited Partners or the Preferred Limited Partners should be classified
as general partners under the Act.
(A)    Neither any Limited Partner nor any Preferred Limited Partner shall have
any liability under this Agreement except with respect to withholding under
Section [1446] of the Code, in connection with any express provision of this
Agreement by such Limited Partner or Preferred Limited Partner or as provided in
the Act.
(B)    The General Partner shall not take any action which would subject a
Limited Partner (in its capacity as Limited Partner) or a Preferred Limited
Partner (in its capacity as a Preferred Limited Partner) to liability as a
general partner.
(C)    No Partner shall take any action that would result in the Partnership
being treated as an association taxable as a corporation, or as a corporation,
for federal income tax purposes.

SECTION 6.3    Limitations on Partners. No Partner or Affiliate of a Partner
shall have any authority to perform (i) any act in violation of any applicable
law or regulation thereunder, (ii) any act prohibited by Section 6.2(C), or
(iii) any act which is required to be Consented to or ratified pursuant to this
Agreement without such Consent or ratification.
(A)    No action shall be taken by a Partner if it would cause the Partnership
to be treated as an association taxable as a corporation for federal income tax
purposes or, without the Consent of the General Partner, as a publicly traded
partnership within the meaning of Section 7704 of the Code. A determination of
whether such action will have the above-described effect shall be based upon a
declaratory judgment or similar relief obtained from a court of competent
jurisdiction, a favorable ruling from the IRS or the receipt of a written
opinion of counsel.


40
     
 

--------------------------------------------------------------------------------






SECTION 6.4    Business With Affiliates. The General Partner, in its discretion,
may cause the Partnership to transact business with any Partner or its
Affiliates for goods or services reasonably required in the conduct of the
Partnership’s business; provided that any such transaction shall be effected
only on terms competitive with those that may be obtained in the marketplace
from unaffiliated Persons. The foregoing proviso shall not apply to transactions
between the Partnership and its Subsidiaries. In addition, neither the General
Partner nor any Affiliate of the General Partner may sell, transfer or otherwise
convey any property to, or purchase any property from, the Partnership, except
(i) on terms competitive with those that may be obtained in the marketplace from
unaffiliated Persons or (ii) where the General Partner determines, in its sole
judgment, that such sale, transfer or conveyance confers benefits on the General
Partner or the Partnership in respect of matters of tax or corporate or
financial structure; provided, in the case of this clause (ii), such sale,
transfer or conveyance is not being effected for the purpose of materially
disadvantaging the Limited Partners.
(A)    In furtherance of Section 6.4(A), the Partnership may lend or contribute
to its Subsidiaries on terms and conditions established by the General Partner.

SECTION 6.5    Compensation; Reimbursement of Expenses. In consideration for the
General Partner’s services to the Partnership in its capacity as General
Partner, the Partnership shall pay on behalf of or reimburse to the General
Partner all expenses of the General Partner incurred in connection with the
management of the business and affairs of the Partnership, including all
employee compensation of employees of the General Partner related to services
performed for the Partnership and indemnity or other payments made pursuant to
agreements entered into in furtherance of the Partnership’s business. Except as
otherwise set forth in this Agreement, the General Partner shall be fully and
entirely reimbursed by the Partnership for any and all direct and indirect costs
and expenses incurred in connection with the formation and continuation of the
Partnership pursuant to this Agreement. In addition, the General Partner shall
be reimbursed by the Partnership for all expenses incurred by the General
Partner in connection with issuance of additional Partnership Interests.

SECTION 6.6    Liability for Acts and Omissions. The General Partner shall not
be liable, responsible or accountable in damages or otherwise to the Partnership
or any of the other Partners for any act or omission performed or omitted in
good faith on behalf of the Partnership and in a manner reasonably believed to
be (i) within the scope of the authority granted by this Agreement and (ii) in
the best interests of the Partnership or the shareholders of the General
Partner. In exercising its authority hereunder, the General Partner may, but
shall not be under any obligation to, take into account the tax consequences to
any Partner of any action it undertakes on behalf of the Partnership. Neither
the General Partner nor the Partnership shall have any liability as a result of
any income tax liability incurred by a Partner as a result of any action or
inaction of the General Partner hereunder in good faith and, by their execution
of this Agreement, the Limited Partners and the Preferred Limited Partners
acknowledge the foregoing.


41
     
 

--------------------------------------------------------------------------------





(A)    Unless otherwise prohibited hereunder, the General Partner shall be
entitled to exercise any of the powers granted to it and perform any of the
duties required of it under this Agreement directly or through any agent. The
General Partner shall not be responsible for any misconduct or negligence on the
part of any agent; provided that the General Partner selected or appointed such
agent in good faith.
(B)    The General Partner acknowledges that it owes fiduciary duties both to
its shareholders and to the Limited Partners and the Preferred Limited Partners
and it shall use its reasonable efforts to discharge such duties to each;
provided, however, that in the event of a conflict between the interests of the
shareholders of the General Partner and the interests of the Limited Partners or
the Preferred Limited Partners, the Limited Partners and the Preferred Limited
Partners agree that the General Partner shall discharge its fiduciary duties to
the Limited Partners and the Preferred Limited Partners by acting in the best
interests of the General Partner’s shareholders. Nothing contained in the
preceding sentence shall be construed as entitling the General Partner to
realize any profit or gain from any transaction between the General Partner and
the Partnership (except in connection with a distribution in accordance with
this Agreement), including from the lending of money by the General Partner to
the Partnership or the contribution of property by the General Partner to the
Partnership, it being understood that in any such transaction the General
Partner shall be entitled to cost recovery only.
The provisions of this Agreement, to the extent that they restrict the duties
and liabilities of the General Partner otherwise existing at law or in equity,
are agreed by the Partners to replace such other duties and liabilities of the
General Partner.

SECTION 6.7    Indemnification. The Partnership shall indemnify the General
Partner and each director, officer and shareholder of the General Partner and
each Person (including any Affiliate) designated as an agent by the General
Partner in its reasonable discretion (each, an “Indemnified Party”) to the
fullest extent permitted under the Act (including any procedures set forth
therein regarding advancement of expenses to such Indemnified Party) from and
against any and all losses, claims, damages, liabilities, expenses (including
reasonable attorneys’ fees), judgments, fines, settlements and any other amounts
out of or in connection with any claims, demands, actions, suits or proceedings
(civil, criminal or administrative) relating to or resulting (directly or
indirectly) from the operations of the Partnership, in which such Indemnified
Party becomes involved, or reasonably believes it may become involved, as a
result of the capacity referred to above.
(A)    The Partnership shall have the authority to purchase and maintain such
insurance policies on behalf of the Indemnified Parties as the General Partner
shall determine, which policies may cover those liabilities the General Partner
reasonably believes may be incurred by an Indemnified Party in connection with
the operation of the business of the Partnership. The right to procure such
insurance on behalf of the Indemnified Parties shall


42
     
 

--------------------------------------------------------------------------------





in no way mitigate or otherwise affect the right of any such Indemnified Party
to indemnification pursuant to Section 6.7(A) hereof.
(B)    The provisions of this Section 6.7 are for the benefit of the Indemnified
Parties, their heirs, executors, guardians, conservators, successors, assigns
and administrators and shall not be deemed to create any rights in or benefit to
any other Person.

ARTICLE VII    
ADMINISTRATIVE, FINANCIAL AND TAX MATTERS

SECTION 7.1    Books and Records. The General Partner shall maintain at the
office of the Partnership full and accurate books of the Partnership showing all
receipts and expenditures, assets and liabilities, profits and losses, names and
current addresses of Partners, and all other records necessary for recording the
Partnership’s business and affairs. Each Limited Partner and Preferred Limited
Partner shall have, upon written demand and at such Limited Partner’s or
Preferred Limited Partner’s expense, as the case may be, the right to receive
true and complete information regarding Partnership matters to the extent
required (and subject to the limitations) under Delaware law.

SECTION 7.2    Annual Audit and Accounting. The books and records of the
Partnership shall be kept for financial and tax reporting purposes on the
accrual basis of accounting in accordance with generally accepted accounting
principles (“GAAP”). The accounts of the Partnership shall be audited annually
by a nationally recognized accounting firm of independent public accountants
selected by the General Partner (the “Independent Accountants”).

SECTION 7.3    Partnership Funds. The General Partner shall have responsibility
for the safekeeping and use of all funds and assets of the Partnership, whether
or not in its direct or indirect possession or control. All funds of the
Partnership not otherwise invested shall be deposited in one or more accounts
maintained in such banking institutions as the General Partner shall determine,
and withdrawals shall be made only in the regular course of Partnership business
on such signatures as the General Partner may from time to time determine.

SECTION 7.4    Reports and Notices. The General Partner shall provide all
Partners with the following reports no later than the dates indicated or as soon
thereafter as circumstances permit:
(A)    By March 31 of each year, IRS Form 1065 and Schedule K-1, or similar
forms as may be required by the IRS, stating each Partner’s allocable share of
income, gain, loss, deduction or credit for the prior Fiscal Year;
(B)    Within ninety (90) days after the end of each of the first three (3)
fiscal quarters, as of the last day of the fiscal quarter, a report containing
unaudited financial statements of the Partnership, or of the General Partner if
such statements are prepared on


43
     
 

--------------------------------------------------------------------------------





a consolidated basis with the General Partner, and such other information as may
be legally required or determined to be appropriate by the General Partner; and
(C)    Within one hundred twenty (120) days after the end of each Fiscal Year,
as of the close of the Fiscal Year, an annual report containing audited
financial statements of the Partnership, or of the General Partner if such
statements are prepared on a consolidated basis with the General Partner,
presented in accordance with GAAP and certified by the Independent Accountants.

SECTION 7.5    Tax Audits.
(A)    General. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes pursuant to Section 6231(a)(7) of
the Code under the Current Partnership Audit Rules and the “partnership
representative” pursuant to Section 6223(a) of the Code under the 2015 Budget
Act Partnership Audit Rules. The partnership representative shall have the
authority to designate from time to time a “designated individual” to act on
behalf of the partnership representative, and such designated individual shall
be subject to replacement by the partnership representative in accordance with
Section 301.6223-1 of the Treasury Regulations. The designated individual will
act only as directed by the partnership representative. So long as
Section 6230(e) of the Current Partnership Audit Rules is in effect, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the General Partner shall furnish the IRS with
the name, address, taxpayer identification number and profit interest of each of
the Limited Partners and any Assignees; provided, however, that such information
is provided to the Partnership by the Limited Partners and the Assignees. The
tax matters partner or partnership representative, as applicable, shall deliver
to the Limited Partners and Preferred Limited Partners within ten (10) business
days of the receipt thereof a copy of any notice or other communication with
respect to the Partnership received from the IRS (or other governmental tax
authority), or any court, in each case with respect to any administrative or
judicial proceeding involving the Partnership. The Partners agree to cooperate
with each other in connection with the conduct of all proceedings pursuant to
this Section 7.5(A).
(B)    Powers. The General Partner is authorized, but not required (and the
Partners hereby consent to the tax matters partner, the partnership
representative and the designated individual, as relevant, taking the following
actions):
(1)    to elect out of the 2015 Budget Act Partnership Audit Rules, if
available;
(2)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items


44
     
 

--------------------------------------------------------------------------------





required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the General Partner may expressly state that such agreement shall bind
the Partnership and all Partners, except that, so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Partner (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Current Partnership
Audit Rules) or a member of a “notice group” (as defined in Section 6223(b)(2)
of the Current Partnership Audit Rules);
(3)    in the event that a notice of a final administrative adjustment assessed
by the IRS or any other tax authority, at the Partnership level of any item
required to be taken into account by a Partner for tax purposes (a “final
adjustment”) is mailed to the General Partner, to seek judicial review of such
final adjustment, including the filing of a petition for readjustment with the
United States Tax Court or the filing of a complaint for refund with the United
States Claims Court or the District Court of the United States for the district
in which the Partnership’s principal place of business is located;
(4)    to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
(5)    to file a request for an administrative adjustment with the IRS or other
tax authority at any time and, if any part of such request is not allowed by the
IRS or other tax authority, to file an appropriate pleading (petition or
complaint) for judicial review with respect to such request;
(6)    to enter into an agreement with the IRS or other tax authority to extend
the period for assessing any tax which is attributable to any item required to
be taken into account by a Partner for tax purposes, or an item affected by such
item; and
(7)    to take any other action on behalf of the Partners or the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations, including, without limitation, the
following actions to the extent that the 2015 Budget Act Partnership Audit Rules
apply to the Partnership and its current or former Partners:
(a)    electing to have the alternative method for the underpayment of taxes set
forth in Section 6226 of the Code, as included in the 2015 Budget


45
     
 

--------------------------------------------------------------------------------





Act Partnership Audit Rules, apply to the Partnership and its current or former
Partners; and
(b)    for Partnership level assessments under Section 6225 of the Code, as
included in the 2015 Budget Act Partnership Audit Rules, determining
apportionment of responsibility for payment among the current or former
Partners, setting aside reserves from available funds of the Partnership,
withholding of distributions to the Partners, and requiring current or former
Partners to make cash payments to the Partnership for their share of the
Partnership level assessments; and
(8)    to take any other action required or permitted by the Code and
Regulations in connection with its role as the tax matters partner, the
partnership representative and designative individual, as relevant.
The taking of any action and the incurring of any expense by the General Partner
in connection with any such audit or proceeding, except to the extent required
by law, is a matter in the sole and absolute discretion of the General Partner
and the provisions relating to indemnification of the General Partner set forth
in Section 6.7 of this Agreement shall be fully applicable to the tax matters
partner, the partnership representative and the designated individual, as
relevant, in its capacity as such. In addition, the General Partner shall be
entitled to indemnification set forth in Section 6.7 for any liability for tax
imposed on the Partnership under the 2015 Budget Act Partnership Audit Rules
that is collected from the General Partner.
The current and former Partners agree to reasonably cooperate with the General
Partner and to do or refrain from doing any or all things reasonably requested
by the General Partner in connection with such audit or proceeding. To the
extent that the 2015 Budget Act Partnership Audit Rules apply to the Partnership
and its current or former Partners, the current and former Partners agree to
provide any information and documentation reasonably requested by the
partnership representative and designated individual in connection with the 2015
Budget Act Partnership Audit Rules (and if applicable, with certifications as to
the filing of the initial and amended tax returns), including, but not limited
to, the following:
(1)    information and documentation to determine and prove eligibility of the
Partnership to elect out of the 2015 Budget Act Partnership Audit Rules;
(2)    information and documentation to reduce the Partnership level assessment
consistent with Section 6225(c) of the Code, as included in the 2015 Budget Act
Partnership Audit Rules; and


46
     
 

--------------------------------------------------------------------------------





(3)    information and documentation to prove payment of the attributable
liability under Section 6226 of the Code, as included in the 2015 Budget Act
Partnership Audit Rules.
In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Section 11.1 of this Agreement, the
General Partner is authorized (without any requirement of the consent or
approval of any other Partners) to make all such amendments to this Section 7.5
as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the 2015 Budget Act Partnership Audit Rules and any
regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.
(C)    Reimbursement. The tax matters partner, the partnership representative
and the designated individual shall receive no compensation for their services.
All third-party costs and expenses incurred by the tax matters partner, the
partnership representative and the designated individual in performing their
respective duties as such (including legal and accounting fees and expenses)
shall be borne by the Partnership. Nothing herein shall be construed to restrict
the Partnership from engaging an accounting and/or law firm to assist the tax
matters partner, the partnership representative and the designated individual in
discharging their respective duties hereunder, so long as the compensation paid
by the Partnership for such services is reasonable
(D)    Survival. The obligations of each Partner under this Section 7.5 shall
survive the termination, dissolution, liquidation and winding up of the
Partnership and such Partner’s withdrawal from the Partnership or the transfer
of such Partner’s interest in the Partnership, and each Partner agrees to
execute such documentation requested by the Partnership at the time of such
Partner’s withdrawal from the Partnership or the transfer of such Partner’s
interest in the Partnership to acknowledge and confirm such Partner’s continuing
obligations under this Section 7.5.

SECTION 7.6    Tax Returns. The General Partner shall cause to be prepared all
federal, state and local income tax returns required of the Partnership at the
Partnership’s expense.

SECTION 7.7    Tax Elections. Except as set forth herein, the General Partner
shall determine whether to make (and, if necessary, revoke) any tax election
available to the Partnership under the Code or any state tax law; provided,
however, upon the request of any Partner, the General Partner shall make the
election under Code Section 754 and the Treasury Regulations promulgated
thereunder. The Partnership shall elect to deduct expenses, if any, incurred by
it in organizing the Partnership in accordance with the provisions of Code
Section 709.

SECTION 7.8    Withholding. Each Partner hereby authorizes the Partnership to
withhold from or pay to any taxing authority on behalf of such Partner any tax
that the General Partner


47
     
 

--------------------------------------------------------------------------------





determines the Partnership is required to withhold or pay with respect to any
amount distributable or allocable to such Partner. Any amount paid to any taxing
authority which does not constitute a reduction in the amount otherwise
distributable to such Partner shall be treated as a loan from the Partnership to
such Partner, which loan shall bear interest at the “prime rate” as published
from time to time in THE WALL STREET JOURNAL plus two (2) percentage points, and
shall be repaid within ten (10) business days after request for repayment from
the General Partner. The obligation to repay any such loan shall be secured by
such Partner’s Partnership Interest and each Partner hereby grants the
Partnership a security interest in his Partnership Interest for the purposes set
forth in this Section 7.8, this Section 7.8 being intended to serve as a
security agreement for purposes of the Uniform Commercial Code with the
Partnership having in respect hereof all of the remedies of a secured party
under the Uniform Commercial Code. Each Partner agrees to take such reasonable
actions as the General Partner may request to perfect and continue the
perfection of the security interest granted hereby. In the event any Partner
fails to repay any deemed loan pursuant to this Section 7.8, the Partnership
shall be entitled to avail itself of any rights and remedies it may have.
Furthermore, upon the expiration of ten (10) business days after demand for
payment, the General Partner shall have the right, but not the obligation, to
make the payment to the Partnership on behalf of the defaulting Partner and
thereupon be subrogated to the rights of the Partnership with respect to such
defaulting Partner.

ARTICLE VIII    
TRANSFER OF PARTNERSHIP INTERESTS; ADMISSION OF PARTNERS

SECTION 8.1    Transfer by General Partner. The General Partner may not
voluntarily withdraw or, except as provided in Section 8.2, Transfer all or any
portion of its General Partner Interest. Notwithstanding the foregoing, the
General Partner may pledge its General Partner Interest in furtherance of the
Partnership’s business (including, without limitation, in connection with a loan
agreement under which the Partnership is a borrower) without the Consent of any
Partner.

SECTION 8.2    Obligations of a Prior General Partner. Upon an Involuntary
Withdrawal of the General Partner, the General Partner’s Interest may be
transferred to a successor with the Consent of the holders of a majority of each
of the Partnership Units and the Preferred Units, voting separately. The
transferring General Partner shall (i) remain liable for all obligations and
liabilities (other than Partnership liabilities payable solely from Partnership
Assets) incurred by it as General Partner before the effective date of such
event and (ii) pay all costs associated with the admission of its Successor
General Partner. However, such General Partner shall be free of and held
harmless by the Partnership against any obligation or liability incurred on
account of the activities of the Partnership from and after the effective date
of such event, except as provided in this Agreement.

SECTION 8.3    Successor General Partner. A successor to all of a General
Partner’s General Partner Interest who has been approved in accordance with
Section 8.2 shall be admitted as the Successor General Partner, effective
immediately prior to the Transfer. Any such Successor shall


48
     
 

--------------------------------------------------------------------------------





carry on the business of the Partnership without dissolution. In addition, the
following conditions must be satisfied:
(A)    The Person shall have accepted and agreed to be bound by all the terms
and provisions of this Agreement by executing a counterpart thereof and such
other documents or instruments as may be required or appropriate in order to
effect the admission of such Person as a General Partner;
(B)    An amendment to this Agreement evidencing the admission of such Person as
a General Partner shall have been executed by all General Partners and an
amendment to the Certificate shall have been filed as required by the Act; and
(C)    Any Consent required under Section 11.1(A) hereof shall have been
obtained.

SECTION 8.4    Restrictions on Transfer and Withdrawal by Limited Partner.
(A)    Subject to the provisions of Section 8.4(D), no Limited Partner or
Preferred Limited Partner may Transfer all or any portion of its Partnership
Interest without first obtaining the Consent of the General Partner, which
Consent may be granted or withheld in the sole and absolute discretion of the
General Partner. Any such purported Transfer undertaken without such Consent
shall be considered to be null and void ab initio and shall not be given effect.
(B)    No Limited Partner or Preferred Limited Partner may withdraw from the
Partnership other than as a result of a permitted Transfer (i.e., a Transfer
consented to as contemplated by clause (A) above or clause (D) below or a
Transfer pursuant to clause (C) below) of all of such Limited Partner’s
Partnership Units or such Preferred Limited Partner’s Preferred Units pursuant
to this Article VIII or pursuant to a redemption or exchange of all of such
Limited Partner’s or Preferred Limited Partner’s Partnership Units pursuant to
Article IX. Upon the permitted Transfer or redemption of all of a Limited
Partner’s or Preferred Limited Partner’s Partnership Interests, such Limited
Partner or Preferred Limited Partner shall cease to be a Limited Partner or
Preferred Limited Partner, as the case may be.
(C)    Upon the Involuntary Withdrawal of any Limited Partner or Preferred
Limited Partner (which shall under no circumstance in and of itself cause the
dissolution of the Partnership), the executor, administrator, trustee, guardian,
receiver or conservator of such Limited Partner’s or Preferred Limited Partner’s
estate shall become a Substituted Limited Partner or Substituted Preferred
Limited Partner upon compliance with the provisions of Section 8.5(A)(1)-(3).
(D)    Subject to clause (E) below, a Limited Partner or Preferred Limited
Partner may Transfer, with the Consent of the General Partner, all or a portion
of such Limited Partner’s or Preferred Limited Partner’s Partnership Interests
to (a) a parent or parents,


49
     
 

--------------------------------------------------------------------------------





spouse, natural or adopted descendant or brother or sister, or a trust created
by such Limited Partner or Preferred Limited Partner for the benefit of such
Limited Partner or Preferred Limited Partner and/or any such Person(s), of which
trust such Limited Partner or Preferred Limited Partner or any such Person(s) is
a trustee, (b) a corporation controlled by a Person or Persons named in (a)
above, (c) if the Limited Partner or Preferred Limited Partner is an entity, its
beneficial owners, or (d) a family limited partnership comprised of members of
the family of a Limited Partner or a Preferred Limited Partner, and the General
Partner shall grant its Consent to any Transfer pursuant to this Section 8.4(D)
unless such Transfer, in the reasonable judgment of the General Partner, would
cause (or have the potential to cause) the General Partner to fail to qualify
for taxation as a REIT, in which case the General Partner shall have the sole
and absolute discretion to refuse to permit such Transfer, and any purported
Transfer in violation of this Section 8.4(D) shall be null and void ab initio
and shall not be given effect.
(E)    No Transfer of Limited Partnership Interests or Preferred Limited Partner
Partnership Interests shall be made if such Transfer would (i) in the opinion of
Partnership counsel, cause the Partnership to be treated as an association
taxable as a corporation (rather than a partnership) for federal income tax
purposes; (ii) be effected through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Code Section 7704 and the Treasury Regulations thereunder; (iii) in the opinion
of Partnership counsel, violate the provisions of applicable securities laws;
(iv) violate the terms of (or result in a default or acceleration under) any
law, rule, regulation, agreement or commitment binding on the Partnership; (v)
cause the Partnership to become, with respect to any employee benefit plan
subject to Title I of ERISA, a “party-in-interest” (as defined in Section 3(14)
of ERISA) or a “disqualified person” (as defined in Section 4975(e) of the
Code); (vi) in the opinion of counsel to the Partnership, cause any portion of
the underlying assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.3-101; or
(vii) result in a deemed distribution to any Partner attributable to a failure
to meet the requirements of Treasury Regulations Section 1.752-2(d)(1), unless
such Partner consents thereto.
(F)    Prior to the consummation of any Transfer under this Section 8.4, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

SECTION 8.5    Substituted Limited Partner.
(A)    No transferee shall become a Substituted Limited Partner or Substituted
Preferred Limited Partner in place of its assignor unless and until the
following conditions have been satisfied:


50
     
 

--------------------------------------------------------------------------------





(1)    The assignor and transferee file a Notice or other evidence of Transfer
and such other information reasonably required by the General Partner,
including, without limitation, names, addresses and telephone numbers of the
assignor and transferee;
(2)    The transferee executes, adopts and acknowledges this Agreement, or a
counterpart hereto, and such other documents as may be reasonably requested by
the General Partner, including without limitation, all documents necessary to
comply with applicable tax and/or securities rules and regulations; and
(3)    The assignor or transferee pays all costs and fees incurred or charged by
the Partnership to effect the Transfer and substitution.
(B)    If a transferee of a Limited Partner or Preferred Limited Partner does
not become a Substituted Limited Partner or Substituted Preferred Limited
Partner pursuant to Section 8.5(A), such transferee shall be an Assignee and
shall not have any rights to require any information on account of the
Partnership’s business, to inspect the Partnership’s books or to vote or
otherwise take part in the affairs of the Partnership (such Partnership
Interests being deemed to have been voted in the same proportion as all other
Partnership Interests held by Limited Partners or Preferred Limited Partners, as
the case may be, have been voted). Such Assignee shall be entitled, however, to
all the rights of an assignee of a limited partner interest under the Act. Any
Assignee wishing to Transfer the Partnership Units acquired shall be subject to
the restrictions set forth in this Article VIII.

SECTION 8.6    Effect of Transfers. Upon any Transfer of a Partnership Interest
in accordance with this Article VIII or redemption of a Partnership Interest in
accordance with Article IX, the Partnership shall allocate all items of Profit
and Loss between the assignor and the transferee in accordance with
Section 5.2(F)(2) hereof. The assignor shall have the right to receive all
distributions as to which the Record Date precedes the date of Transfer and the
transferee shall have the right to receive all distributions thereafter.8 

SECTION 8.7    Additional Limited Partners. Other than in accordance with the
transactions specified in the Contribution Agreements, after the execution of
the First Amended and Restated Partnership Agreement and the admission to the
Partnership of the Initial Limited Partners, any Person making a Capital
Contribution to the Partnership in accordance herewith shall be admitted as an
Additional Limited Partner or Additional Preferred Limited Partner only (i) with
the Consent of the General Partner and (ii) upon execution, adoption and
acknowledgment of this Agreement, or a counterpart hereto, and such other
documents as may be reasonably requested by the General Partner, including,
without limitation, the power of attorney required under Section 12.3. Upon
__________________________ 
8See Amendment 26 to Partnership Agreement.


51
     
 

--------------------------------------------------------------------------------





satisfaction of the foregoing requirements, such Person shall be admitted as an
Additional Limited Partner or Additional Preferred Limited Partner effective on
the date upon which the name of such Person is recorded on the books of the
Partnership.

SECTION 8.8    Amendment of Agreement and Certificate. Upon any admission of a
Person as a Partner to the Partnership, the General Partner shall make any
necessary amendment to this Agreement to reflect such admission and, if required
by the Act, to cause to be filed an amendment to the Certificate.

SECTION 8.9    Pledges. No Limited Partner or Preferred Limited Partner may
pledge, mortgage, hypothecate or encumber any Limited Partnership Interest or
Preferred Limited Partner Partnership Interest, without first obtaining the
Consent of the General Partner, which Consent may be granted or withheld in the
sole and absolute discretion of the General Partner. Any such purported pledge,
mortgage, hypothecation or encumbrance undertaken without such Consent shall be
considered null and void ab initio and shall not be given effect.

ARTICLE IX    
REDEMPTION AND CONVERSION

SECTION 9.1    Right of Redemption.
(A)    Subject to compliance with (v) the Act, (w) the terms and conditions of
the REIT Charter, (x) all requirements under the Code applicable to real estate
investment trusts, (y) Title 8 of the Corporations and Associations Article of
the Annotated Code of Maryland, as amended, or any other law as in effect from
time to time and (z) any applicable rule or policy of any stock exchange or
self-regulatory organization (a “Redemption Restriction”), except if prohibited
by other contractual obligations, each Redeeming Party shall have the right to
redeem its Partnership Units by providing the General Partner with a Redemption
Notice. A Limited Partner may invoke its rights under this Article IX with
respect to one or more Partnership Units or all of the Partnership Units held by
such Limited Partner. Upon the General Partner’s receipt of a Redemption Notice
from a Redeeming Party, the Partnership shall be obligated (subject to the
existence of any Redemption Restriction) to redeem the Partnership Units from
such Redeeming Party (the “Redemption Obligation”)9.
(B)    Upon receipt of a Redemption Notice from a Redeeming Party, the General
Partner shall either (i) cause the Partnership to redeem the Partnership Units
tendered in the Redemption Notice, (ii) assume the Redemption Obligation, as set
forth in Section 9.4, or (iii) provide written Notice to the Redeeming Party of
each applicable Redemption Restriction.
____________
9See Amendment 26 to Partnership Agreement.


52
     
 

--------------------------------------------------------------------------------






SECTION 9.2    Timing of Redemption. The Redemption Obligation (or the
obligation to provide Notice of an applicable Redemption Restriction, if one
exists) shall mature on the date which is seven (7) business days after the
receipt by the General Partner of a Redemption Notice from the Redeeming Party
(the “Redemption Date”).

SECTION 9.3    Redemption Price. On or before the Redemption Date, the
Partnership (or the General Partner if it elects pursuant to Section 9.4) shall
deliver to the Redeeming Party, in the sole and absolute discretion of the
General Partner, either (i) a Share Payment or (ii) a Cash Payment; provided,
however, that a Share Payment shall not be made, and a Cash Payment shall
instead be made in all cases, if, in the sole and absolute discretion of the
General Partner, the making of a Share Payment would result in a material risk
of termination of the General Partner's status as a REIT under the Code. In
order to enable the Partnership to effect a redemption by making a Share Payment
pursuant to this Section 9.3, the General Partner in its sole and absolute
discretion may issue to the Partnership the number of REIT Shares required to
make such Share Payment in exchange for the issuance to the General Partner of
Partnership Units equal in number to the quotient of the number of REIT Shares
issued divided by the Redemption Ratio. Any such Partnership Unit redeemed by
the Redeeming Party shall be deemed canceled.10 

SECTION 9.4    Assumption of Redemption Obligation. Upon receipt of a Redemption
Notice, the General Partner, in its sole and absolute discretion, shall have the
right to assume the Redemption Obligation of the Partnership. In such case, the
General Partner shall be substituted for the Partnership for all purposes of
this Article IX and, upon acquisition of the Partnership Units tendered by the
Redeeming Party pursuant to the Redemption Notice shall be treated for all
purposes of this Agreement as the owner of such Partnership Units. Such
Partnership Units shall constitute General Partner Interests. Such exchange
transaction shall be treated for federal income tax purposes by the Partnership,
the General Partner and the Redeeming Party as a sale by the Redeeming Party as
seller to the General Partner as purchaser.

SECTION 9.5    Further Assurances; Certain Representations. Each party to this
Agreement agrees to execute any documents deemed reasonably necessary by the
General Partner to evidence the issuance of any Share Payment to a Redeeming
Party. Each Limited Partner and Preferred Limited Partner, by executing this
Agreement, shall be deemed to have represented to the General Partner and the
Partnership that (i) its acquisition of its Partnership Interest is or will be
made as a principal for its own account, for investment purposes only and not
with a view to the resale or distribution of such Partnership Interest and (ii)
if it shall receive REIT Shares pursuant to this Article IX other than pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, that its acquisition of such REIT Shares is or will be made as a
principal for its own account, for investment purposes only and not with a view
to the resale or distribution of such
__________
10 See Amendment 1 to Partnership Agreement.


53
     
 

--------------------------------------------------------------------------------





REIT Shares and agrees that such REIT Shares may bear a legend to the effect
that such REIT Shares have not been so registered and may not be sold other than
pursuant to such a registration statement or an exemption from the registration
requirements of such Act.

SECTION 9.6    Effect of Redemption. Upon the satisfaction of the Redemption
Obligation by the Partnership or the General Partner, as the case may be, the
Redeeming Party shall have no further right to receive any Partnership
distributions in respect of the Partnership Units so redeemed and shall be
deemed to have represented to the Partnership and the General Partner that the
Partnership Units tendered for redemption are not subject to any liens, claims
or encumbrances.

SECTION 9.7    Registration Rights. In the event a Limited Partner receives REIT
Shares in connection with a redemption of Partnership Units pursuant to this
Article IX, such Limited Partner shall be entitled to have such REIT Shares
registered under the Securities Act of 1933, as amended, as provided in the
Registration Rights Agreement.

SECTION 9.8    Conversion.
(A)    (1) Each Limited Partner holding Preferred Units which are convertible
into Partnership Units under the terms of this Agreement shall have the right,
at any time or from time to time, to convert after the Conversion Commencement
Date applicable to such Preferred Units some or all of such Preferred Units into
Partnership Units, effective upon January 1, April 1, July 1 or October 1 of any
year, by providing the General Partner with a Profit Interest Conversion Notice
not less than 30 days prior to the effective date of such conversion. Upon the
effective date of any such conversion, each Preferred Unit which is the subject
of such conversion shall be converted, without necessity of any further action
by the General Partner, into that number of Partnership Units the Limited
Partner is entitled to receive on such conversion equal to the applicable
Conversion Factor plus an amount of cash equal to the accrued Priority Return
Amount in respect of such Preferred Unit. With respect to any series of
Preferred Units issued to the General Partner pursuant to Section 4.2(B) of this
Agreement, the Conversion Commencement Date and the applicable Conversion Factor
shall be the conversion commencement date and conversion factor of the related
issuance of securities by the General Partner as provided in Section 4.2(B) of
this Agreement. With respect to preferred units issued by the Partnership to
Persons other than the General Partner, the Conversion Commencement Date and the
Conversion Factor shall be set forth on the Addendum to the Partner Registry or
otherwise set forth in an amendment to this Agreement. In any case in which the
conversion into Partnership Units would result in the issuance of a fractional
Partnership Unit, the General Partner shall pay the converting Limiting Partner
cash in lieu of issuance of a fractional Partnership Unit, with the value of
such fractional interest being determined by the Unit Value applicable on the
date of conversion.


54
     
 

--------------------------------------------------------------------------------





(2)    Other classes of Preferred Units, if any, issued to Limited Partners
after the date hereof shall be convertible into Partnership Units on such terms
as may be agreed by the Partnership and the holder of such Preferred Units, and
the right to convert such Preferred Units shall be subject to such further
restrictions and limitations as may be agreed upon.
(3)    Intentionally omitted.
(4)    In any case in which the conversion into Partnership Units under this
Section 9.8(A) would result in the issuance of a fractional Partnership Unit,
the General Partner shall pay the converting Partner cash in lieu of issuance of
a fractional Partnership Unit, with the value of such fractional interest being
determined by reference to the Unit Value applicable on the date of conversion.
(B)    In any case in which there is an unpaid Priority Return Amount with
respect to a Preferred Unit that is converted pursuant to paragraph (A) of this
Section, the converting Partner shall continue to have the right to
distributions (and allocations) under Article V and Section 10.2 of this
Agreement as if the converting Partner continued to hold the converted Preferred
Unit until the unpaid distributions (and related allocations) have been paid (or
allocated).

SECTION 9.9    Redemption Restriction.
(A)    The General Partner shall not take, or cause to be taken, any action
which would cause a Redemption Restriction to exist or continue.
(B)    The General Partner shall, at its cost and expense, take, or cause to be
taken, all such actions that may be necessary or desirable to mitigate the
existence or effect of any Redemption Restriction and to facilitate and make
effective the rights of redemption and conversion provided in this Article IX.

SECTION 9.10    Special Event
(A)    Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence of a Special Event (whether before or after September 1, 1998), each
Redeeming Party shall immediately have the unconditional right (irrespective of
whether a Redemption Restriction exists or could thereby be created other than a
Redemption Restriction under the Act) to require the Partnership to redeem all
or a portion of the Partnership Units held by such Redeeming Party by providing
the General Partner with a Redemption Notice. A Limited Partner may invoke its
rights under this Section 9.10 with respect to one or more Partnership Units or
all of the Partnership Units held by such Limited Partner. Any such redemption
shall otherwise be governed by and effected and implemented pursuant to this
Article IX as if no Redemption Restriction existed.


55
     
 

--------------------------------------------------------------------------------





(B)    Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence of a Special Event (whether before or after October 1, 1999), each
Preferred Limited Partner shall have the right effective upon the happening of
such Special Event, at any time or from time to time, to convert some or all of
its Preferred Units into Limited Partner Interests by providing the General
Partner with a Profit Interest Conversion Notice. Any such conversion shall
otherwise be governed by and effected and implemented pursuant to this Article
IX.
(C)    “Special Event” means the occurrence of any of the following:
(1)    any person or group (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) other than
the Permitted Holders, directly or indirectly, makes an offer to purchase or
commences a tender offer for REIT Shares such that, after acquiring all such
REIT Shares offered to be acquired or tendered for, such person or group would
then be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 20% or more of the total number of
REIT Shares then issued and outstanding; or
(2)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in clause (C)(1) above, except that for purposes of
this clause (II) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20% of the total voting power represented by all the
REIT Shares then outstanding; or
(3)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Trustees of COPT (together
with any new directors whose election by such Board of Trustees or whose
nomination for election by the shareholders of COPT was approved by a vote of 66
2/3% of the directors of COPT then still in office who were either trustees at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Trustees of COPT then in office; or the merger or consolidation of COPT
with or into another Person or the merger or consolidation of another Person
with or into COPT, or the sale of all or substantially all the assets of COPT to
another Person (other than a Person that is controlled by the Permitted Holders
in the aggregate), and, in the case of any such merger or consolidation, the
securities of COPT that are outstanding immediately prior to such transaction
and which represent 100% of the aggregate voting power of the REIT Shares are
changed into or exchanged for cash, securities or property.


56
     
 

--------------------------------------------------------------------------------





(D)    “Permitted Holders” means Jay H. Shidler, Clay W. Hamlin III, Westbrook
Real Estate Fund I, L.P. and Westbrook Real Estate Co. Investment Partnership I,
L.P. and any corporation, partnership, trust, estate or other legal entity
controlled by any of the foregoing Persons (or jointly controlled by Messrs.
Shidler and Hamlin).

ARTICLE X    
DISSOLUTION AND LIQUIDATION

SECTION 10.1    Term and Dissolution. The Partnership commenced as of October
10, 1997, and shall continue until October 31, 2096, at which time the
Partnership shall dissolve, or until dissolution occurs prior to that date at
any time there are no Limited Partners of the Partnership and for any one of the
following reasons:
(A)    An Involuntary Withdrawal or a voluntary withdrawal, even though in
violation of this Agreement, of the General Partner or any other event that
causes the General Partner to cease to be a general partner under the Act (other
than a Transfer to a Successor General Partner in accordance with Article VIII)
unless, within ninety (90) days after such event, a majority of the Limited
Partners remaining agree in writing to the continuation of the Partnership and
to the appointment, effective as of the date of such event, of a Successor
General Partner;
(B)    Entry of a decree of judicial dissolution of the Partnership under the
Act;
(C)    The sale, exchange or other disposition of all or substantially all of
the Partnership Assets; or
(D)    The affirmative vote of the holders of not less than two-thirds of the
Limited Partner Interests.
For purposes of this Section 10.1 and Section 10.2, Preferred Units shall be
treated as if they have been converted on the date of any such vote into Limited
Partner Interests pursuant to Section 9.8 and the Preferred Limited Partners
holding such Preferred Units shall be treated as Limited Partners.

SECTION 10.2    Liquidation of Partnership Assets.
(A)    Subject to Section 10.2(E), in the event of dissolution pursuant to
Section 10.1, the Partnership shall continue solely for purposes of winding up
the affairs of, achieving a final termination of, and satisfaction of the
creditors of, the Partnership. The General Partner (or, if there is no General
Partner remaining, any Person elected by a majority in interest of the Limited
Partners (the “Liquidator”)) shall be responsible for oversight of the
winding-up and termination of the Partnership. The Liquidator shall obtain a
full accounting of the assets and liabilities of the Partnership and such
Partnership Assets shall be liquidated (including, at the discretion of


57
     
 

--------------------------------------------------------------------------------





the Liquidator, in exchange, in whole or in part, for REIT Shares) as promptly
as the Liquidator is able to do so without any undue loss in value, with the
proceeds therefrom applied and distributed in the following order:
(1)    First, to creditors, including partners who are creditors, in
satisfaction of liabilities of the Partnership (whether by payment or the making
of reasonable provision for payment thereof), other than liabilities for
distributions to Partners and former Partners;
(2)    Second, to the Preferred Limited Partners holding Preferred Units
entitled to a Liquidation Preference in amounts equal to the Liquidation
Preference;
(3)    Third, to the Preferred Limited Partners holding Preferred Units entitled
to Priority Return Amounts in amounts equal to any unpaid Priority Return
Amounts;
(4)    Fourth, to Partners and former Partners in satisfaction of liabilities
for distributions; and
(5)    The balance, if any, to the Partners in accordance with their positive
Capital Accounts after giving effect to all contributions, distributions
(including, without limitation, distributions pursuant to Section 10.2(A)(2))
and allocations for all periods; provided, however, that after distribution of
the Liquidation Preference and Priority Return Amounts, a Preferred Limited
Partner shall be entitled to no further payment pursuant to this Section with
respect to such Preferred Unit.
Distributions made pursuant to this Section 10.2(A) to Preferred Limited
Partners holding Senior Preferred Units and/or Junior Preferred Units shall be
made first to the Preferred Limited Partners with respect to classes or series
of Preferred Units which are Senior Preferred Units, and thereafter to Preferred
Limited Partners with respect to classes or series of Preferred Units which are
Junior Preferred Units.
(B)    In accordance with Section 10.2(A), the Liquidator shall proceed without
any unnecessary delay to sell and otherwise liquidate the Partnership Assets;
provided, however, that if the Liquidator shall determine that an immediate sale
of part or all of the Partnership Assets would cause undue loss to the Partners,
the Liquidator may defer the liquidation except (i) to the extent provided by
the Act or (ii) as may be necessary to satisfy the debts and liabilities of the
Partnership to Persons other than the Partners.
(C)    If, in the sole and absolute discretion of the Liquidator, there are
Partnership Assets that the Liquidator will not be able to liquidate, or if the
liquidation of such assets would result in undue loss to the Partners, the
Liquidator may distribute such Partnership Assets to the Partners in kind, in
lieu of cash, as tenants-in-common in accordance with the priorities set forth
in Section 10.2(A). The foregoing notwithstanding, such in-kind distributions
shall only be made if in the Liquidator’s good faith-judgment that is in the
best interest of the Partners.


58
     
 

--------------------------------------------------------------------------------





(D)    Upon the complete liquidation and distribution of the Partnership Assets,
the Partners shall cease to be partners of the Partnership, and the Liquidator
shall execute, acknowledge and cause to be filed all certificates and notices
required by law to terminate the Partnership. Upon the dissolution of the
Partnership pursuant to Section 10.1, the Liquidator shall cause to be prepared,
and shall furnish to each Partner, a statement setting forth the assets and
liabilities of the Partnership. Promptly following the complete liquidation and
distribution of the Partnership Assets, the Liquidator shall furnish to each
Partner a statement showing the manner in which the Partnership Assets were
liquidated and distributed.
(E)    Notwithstanding the foregoing provisions of this Section 10.2, in the
event that the Partnership shall dissolve as a result of the type expiration of
the term provided for herein or as a result of the occurrence of an event of the
type described in Section 10.1(B) or (C), then each Limited Partner shall be
deemed to have delivered a Redemption Notice on the date of such dissolution. In
connection with each such Redemption Notice, the General Partner shall have the
option, subject to the Act, of either (i) complying with the redemption
procedures contained in Article IX or (ii) at the request of any Limited
Partner, delivering to such Limited Partner Partnership property approximately
equal in value (after taking into account the liabilities herein referred to) to
the amount otherwise distributable to such Partner under Section 10.2(A)(4)
hereof upon the assumption by such Limited Partner of such Limited Partner’s
proportionate share of the Partnership’s liabilities and payment by such Limited
Partner (or the Partnership) of any excess (or deficiency) of the value of the
property so delivered over the amount otherwise distributable to such Partner
under Section 10.2(A)(4). In lieu of requiring such Limited Partner to assume
its proportionate share of Partnership liabilities, the General Partner may,
subject to the Act, deliver to such Limited Partner unencumbered Partnership
property approximately equal in value to the amount otherwise distributable to
such Partner under Section 10.2(A)(4). In furtherance of the foregoing, a
Partner may be compelled to accept a distribution of any asset in kind from the
Partnership despite the fact that the percentage of the assets distributed to
such Partner, exceeds the percentage of that asset which is equal to the
percentage in which he shares in distributions from the Partnership.

SECTION 10.3    Effect of Treasury Regulations.
(A)    In the event the Partnership is “liquidated” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g) and there has been a
dissolution of the Partnership under Section 10.1 hereof, distributions shall be
made pursuant to this Article X to the General Partner, the Limited Partners,
and the Preferred Limited Partners who have positive Capital Accounts in
compliance with Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2). Except to
the extent the General Partner, in its sole discretion, permits a Limited
Partner to enter into a deficit restoration obligation agreement with the
Partnership, if any Partner has a deficit balance in its Capital Account (after
giving effect to all contributions (without regard to this Section 10.3(A)),
distributions and allocations), such Partner shall have no obligation to make
any contribution to the capital of the Partnership. 11Any deficit restoration
obligation pursuant to the provisions hereof shall be for the benefit of
creditors of the


59
     
 

--------------------------------------------------------------------------------





Partnership or any other Person to whom any debts, liabilities, or obligations
are owed by (or who otherwise has any claim against) the Partnership or the
General Partner, in its capacity as general partner of the Partnership.
___________
11 See Amendment 32 to Partnership Agreement.
(B)    In the event the Partnership is “liquidated” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g) but there has been no
dissolution of the Partnership under Section 10.1 hereof, then the Partnership
Assets shall not be liquidated, the Partnership’s liabilities shall not be paid
or discharged and the Partnership’s affairs shall not be wound up.
In the event of such a liquidation there shall be deemed to have been a
distribution of Partnership Assets in kind to the Partners in accordance with
their respective Capital Accounts followed by a recontribution of the
Partnership Assets by the Partners also in accordance with their respective
Capital Accounts.

SECTION 10.4    Time for Winding-Up. Anything in this Article X notwithstanding,
a reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of the Partnership Assets in
order to minimize any potential for losses as a result of such process. During
the period of winding-up, this Agreement shall remain in full force and effect
and shall govern the rights and relationships of the Partners inter se.

ARTICLE XI    
AMENDMENTS AND MEETINGS

SECTION 11.1    Amendment Procedure.
(A)    Amendments to this Agreement may be proposed by the General Partner. An
amendment proposed at any time when the General Partner holds less than 90% of
all Partnership Units will be adopted and effective only if it receives the
Consent of the holders of a majority of each of the Partnership Units and
Preferred Units, voting separately, not then held by the General Partner and an
amendment proposed at any time when the General Partner holds 90% or more of all
Partnership Units and Preferred Units may be made by the General Partner without
the Consent of any Limited Partner or Preferred Limited Partner; provided,
however, no amendment shall be adopted if it would (i) convert a Limited
Partner’s Partnership Interest or Preferred Limited Partner’s Preferred Units
into a general partner interest, (ii) increase the liability of a Limited
Partner or a Preferred Limited Partner under this Agreement, (iii) except as
otherwise permitted in this Agreement, alter the amount or the Partner’s rights
to distributions set forth in Article V or X, or the allocations set forth in
Article IV, (iv) alter or modify any aspect of the Partner’s rights with respect
to redemption of Partnership Units or conversion of Preferred Units, (v) cause
the


60
     
 

--------------------------------------------------------------------------------





early termination of the Partnership (other than pursuant to the terms hereof),
(vi) permit allocations or distributions with respect to Priority Return Amounts
or Liquidation Preferences among each class or series of Senior Preferred Units
on a basis other than a pari passu basis with each other class or series of
Senior Preferred Units12 or (vii) amend this Section 11.1(A), in each case
without the Consent of each Partner adversely affected thereby. In connection
with any proposed amendment of this Agreement requiring Consent, the General
Partner shall either call a meeting to solicit the vote of the Partners or seek
the written vote of the Partners to such amendment. In the case of a request for
a written vote, the General Partner shall be authorized to impose such
reasonable time limitations for response, but in no event less than ten (10)
days, with the failure to respond being deemed a vote consistent with the vote
of the General Partner.
(B)    Notwithstanding the foregoing, amendments may be made to this Agreement
by the General Partner, without the Consent of any Limited Partner or Preferred
Limited Partner, to (i) add to the representations, duties or obligations of the
General Partner or surrender any right or power granted to the General Partner
herein; (ii) cure any ambiguity, correct or supplement any provision herein
which may be inconsistent with any other provision herein or make any other
provisions with respect to matters or questions arising hereunder which will not
be inconsistent with any other provision hereof; (iii) reflect the admission,
substitution, termination or withdrawal of Partners in accordance with this
Agreement (including the issuance of Partnership Units and Preferred Units to a
Partner (including the General Partner) in accordance with the requirements of
Section 4.2(A) or (B) hereof, and the designation of the preferences and rights
of any such Preferred Units); or (iv) satisfy any requirements, conditions or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law. The General
Partner shall reasonably promptly notify the Limited Partners and Preferred
Limited Partners whenever it exercises its authority pursuant to this Section
11.1(B).
(C)    Within ten (10) days of the making of any proposal to amend this
Agreement, the General Partner shall give all Partners Notice of such proposal
(along with the text of the proposed amendment and a statement of its purposes).

SECTION 11.2    Meetings and Voting.
(A)    Meetings of Partners may be called by the General Partner. The General
Partner shall give all Partners Notice of the purpose of such proposed meeting
not less than seven (7) days nor more than thirty (30) days prior to the date of
the meeting. Meetings shall be held at a reasonable time and place selected by
the General Partner. Whenever the vote or Consent of Partners is permitted or
required hereunder, such vote or Consent shall be requested by the General
Partner and may be given by the Partners in the same manner as set forth for a
vote with respect to an amendment to this Agreement in Section 11.1(A).
(B)    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written Consent setting forth the action to
be taken is signed by the Partners owning Percentage Interests required to vote
in favor of such action, which Consent may be evidenced in one or more
instruments (for this purpose Preferred Units and


61
     
 

--------------------------------------------------------------------------------





Preferred Limited Partners shall be treated as provided in Section 10.1(D) in
the case of a vote pursuant to such Section). Consents need not be solicited
from any other Partner if the written Consent of a sufficient number of Partners
has been obtained to take the action for which such solicitation was required.
_____________
12 See Amendment 17 to Partnership Agreement


(C)    Each Limited Partner and each Preferred Limited Partner may authorize any
Person or Persons, including without limitation the General Partner, to act for
him by proxy on all matters on which a Limited Partner or a Preferred Limited
Partner may participate. Every proxy (i) must be signed by the Limited Partner,
the Preferred Limited Partner or their attorney-in-fact, (ii) shall expire
eleven (11) months from the date thereof unless the proxy provides otherwise and
(iii) shall be revocable at the discretion of the Limited Partner or Preferred
Limited Partner granting such proxy.

ARTICLE XII    
MISCELLANEOUS PROVISIONS

SECTION 12.1    Title to Property. All property owned by the Partnership,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Partnership as an entity, and no Partner, individually, shall have any
ownership of such property. The Partnership may hold any of its assets in its
own name or in the name of its nominee, which nominee may be one or more
individuals, corporations, partnerships, limited liability companies, trusts or
other entities.

SECTION 12.2    Other Activities of Limited Partners and Preferred Limited
Partners. Except as expressly provided otherwise in this Agreement or in any
other agreement entered into by a Limited Partner or a Preferred Limited Partner
or any Affiliate of a Limited Partner or a Preferred Limited Partner and the
Partnership, the General Partner or any Subsidiary of the Partnership or the
General Partner, any Limited Partner or Preferred Limited Partner or any
Affiliate of any Limited Partner or Preferred Limited Partner may engage in, or
possess an interest in, other business ventures of every nature and description,
independently or with others, including, without limitation, real estate
business ventures, whether or not such other enterprises shall be in competition
with any activities of the Partnership, the General Partner or any Subsidiary of
the Partnership or the General Partner; and neither the Partnership, the General
Partner, any such Subsidiary nor the other Partners shall have any right by
virtue of this Agreement in and to such independent ventures or to the income or
profits derived therefrom.

SECTION 12.3    Power of Attorney.


62
     
 

--------------------------------------------------------------------------------





(A)    Each Partner hereby irrevocably appoints and empowers the General Partner
(which term shall include the Liquidator, in the event of a liquidation, for
purposes of this Section 12.3) and each of their authorized officers and
attorneys-in-fact with full power of substitution as his true and lawful agent
and attorney-in-fact, with full power and authority in his name, place and stead
to:
(1)    make, execute, acknowledge, publish and file in the appropriate public
offices (a) any duly approved amendments to the Certificate pursuant to the Act
and to the laws of any state in which such documents are required to be filed;
(b) any certificates, instruments or documents as may be required by, or may be
appropriate under, the laws of any state or other jurisdiction in which the
Partnership is doing or intends to do business; (c) any other instrument which
may be required to be filed by the Partnership under the laws of any state or by
any governmental agency, or which the General Partner deems advisable to file;
(d) any documents which may be required to effect the continuation of the
Partnership, the admission, withdrawal or substitution of any Partner pursuant
to Article VIII, dissolution and termination of the Partnership pursuant to
Article X, or the surrender of any rights or the assumption of any additional
responsibilities by the General Partner; (e) any document which may be required
to effect an amendment to this Agreement, to the extent such amendment is
permitted by Section 11.1; and (f) all instruments (including this Agreement and
amendments and restatements hereof) relating to the determination of the rights,
preferences and privileges of any class or series of Partnership Interests
issued pursuant to Section 4.2(B) of this Agreement; and
(2)    sign, execute, swear to and acknowledge all voting ballots, Consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole discretion of the General Partner, to make, evidence, give, confirm
or ratify any vote, consent, approval, agreement or other action which is made
or given by the Partners hereunder or is consistent with the terms of this
Agreement and appropriate or necessary, in the sole discretion of the General
Partner, to effectuate the terms or intent of this Agreement.
(B)    Nothing herein contained shall be construed as authorizing the General
Partner to amend this Agreement except in accordance with Article XI or as may
be otherwise expressly provided for in this Agreement.
(C)    The foregoing grant of authority (i) is a special power of attorney,
coupled with an interest, and it shall survive the disability or Involuntary
Withdrawal of any Partner and shall extend to such Partner’s heirs, executors,
guardians, conservators, successors, assigns and personal representatives; (ii)
may be exercised by the General Partner for each and every Partner acting as
attorney-in-fact for each and every Partner; and (iii) shall survive the
Transfer by a Limited Partner or Preferred Limited Partner of all or any portion
of its


63
     
 

--------------------------------------------------------------------------------





Partnership Interest and shall be fully binding upon such transferee; except
that the power of attorney shall survive such assignment with respect to the
assignor Limited Partner or Preferred Limited Partner for the sole purpose of
enabling the General Partner to execute, acknowledge and file any instrument
necessary to effect the admission of the transferee as a Substituted Limited
Partner or Substituted Preferred Limited Partner. Each Partner hereby agrees to
be bound by any representations made by the General Partner acting in good faith
pursuant to such power of attorney. Each Partner shall execute and deliver to
the General Partner, within fifteen (15) days after receipt of the General
Partner’s request therefor, such further designations, powers of attorney and
other instruments as the General Partner deems necessary to effectuate this
Agreement and the purposes of the Partnership.

SECTION 12.4    Notices. All Notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery, (i) if to a Limited Partner or a Preferred Limited Partner, at the
most current address given by such Limited Partner or Preferred Limited Partner
to the General Partner by means of a Notice given in accordance with the
provisions of this Section 12.4, which address initially is the address
contained in the records of the General Partner or the Partnership, or (ii) if
to the General Partner or the Partnership, Corporate Office Properties Trust,
6711 Columbia Gateway Drive, Suite 300, Columbia, Maryland 21046, Attn:
President. All such Notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if hand delivered; five business days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; or when receipt is acknowledged, if telecopied.

SECTION 12.5    Further Assurances. The parties agree to execute and deliver all
such documents, provide all such information and take or refrain from taking any
action as may be necessary or desirable to achieve the purposes of this
Agreement and the Partnership.

SECTION 12.6    Titles and Captions. All article or section titles or captions
in this Agreement are solely for convenience and shall not be deemed to be part
of this Agreement or otherwise define, limit or extend the scope or intent of
any provision hereof.

SECTION 12.7    Applicable Law. This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Delaware, without regard to its principles of conflicts of
laws.

SECTION 12.8    Binding Agreement. This Agreement shall be binding upon the
parties hereto, their heirs, executors, personal representatives, successors and
assigns.

SECTION 12.9    Waiver of Partition. Each of the parties hereto irrevocably
waives during the term of the Partnership any right that it may have to maintain
any action for partition with respect to any property of the Partnership.


64
     
 

--------------------------------------------------------------------------------






SECTION 12.10    Counterparts and Effectiveness. This Agreement may be executed
in several counterparts, which shall be treated as originals for all purposes,
and all so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatory to the
original or the same counterpart. Any such counterpart shall be admissible into
evidence as an original hereof against each Person who executed it. The
execution of this Agreement and delivery thereof by facsimile shall be
sufficient for all purposes, and shall be binding upon any party who so
executes.

SECTION 12.11    Survival of Representations. All representations and warranties
herein shall survive the dissolution and final liquidation of the Partnership.

SECTION 12.12    Entire Agreement. This Agreement (and all Exhibits hereto)
contains the entire understanding among the parties hereto and supersedes all
prior written or oral agreements among them respecting the within subject
matter, unless otherwise provided herein. There are no representations,
agreements, arrangements or understandings, oral or written, among the Partners
hereto relating to the subject matter of this Agreement which are not fully
expressed herein and in said Exhibits.

SECTION 12.13    Merger. The Partnership may merge with, or consolidate into,
another business entity (as defined in Section 17-211(a) of the Act) upon
approval by the General Partner and the Consent of the holders of a majority of
each of the Partnership Units and the Preferred Units, voting separately. In
accordance with Section 17-211 of the Act (including Section 17-211(g)),
notwithstanding anything to the contrary contained in this Agreement, an
agreement of merger or consolidation approved by the General Partner and
Consented to by the holders of a majority of each of the Partnership Units and
the Preferred Units, voting separately, may (A) effect any amendment to this
Agreement, or (B) effect the adoption of a new partnership agreement for the
Partnership if it is the surviving or resulting limited partnership of the
merger or consolidation. Any amendment to this Agreement or adoption of a new
partnership agreement made pursuant to the foregoing sentence shall be effective
at the effective time or date of the merger or consolidation. The provisions of
this Section shall not be construed to limit the accomplishment of a merger or
of any of the matters referred to herein by any other means otherwise permitted
by law.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the day and year first above written.




65
     
 

--------------------------------------------------------------------------------





CORPORATE OFFICE PROPERTIES TRUST
 
By: /s/ Stephen E. Budorick
Name: Stephen E. Budorick
Title: President and Chief Executive Officer

            




 

--------------------------------------------------------------------------------







Exhibit 1
Form of Schedule of Partners




General Partner
Common Units of Partnership Units
 
Series I Preferred Units
Corporate Office Properties Trust
108,853,741
 
 
 
 
 
 
Limited Partners and Preferred Limited Partners
 
 
 
Clay W. Hamlin, III
55,291
 
 
LBCW Limited Partnership
91,107
 
 
Robert L. Denton
281,500
 
 
James K. Davis
51,589
 
 
Lawrence J. Taff
13,733
 
 
M.O.R. 44 Gateway Associates Limited Partnership
1
 
 
Jacquelyn E. Parsinen Trust
49,434
 
 
M.O.R. Commons Limited Partnership
7
 
 
Lynn Hamlin
121,411
 
 
Housing Affiliates, Inc.
4,402
 
 
Reingle Corp.
730
 
 
Joseph Tawil
2,160
 
 
Leo Joy II Enterprises, L.P.
59,528
 
 
Susan Wilstein Survivors Trust
59,528
 
 
A. Charles Wilson, Trustee of the Wilson Survivors Trust
5,908
 
 
Irwin Hoffman
1,880
 
 
Lawrence G. Rief
2,526
 
 
David D. Jenkins
262,165
 
 
Donald Manekin
23,336
 
 
Edward Rouse Winstead
7,009
 
 
William H. Winstead
7,010
 
 
Robert Manekin
8,988
 
 
Charles Manekin
3,899
 
 
Francine Manekin
880
 
 
Sandye Sirota
5,427
 
 
Lynn Stern
880
 
 
Jamie Deutsch
22
 
 
Kelly Alter
22
 
 
Kirk Property Limited Partnership
221,501
 
 
TRC Associates Limited Partnership
 
 
352,000
TOTAL
110,195,615
 
352,000







 

--------------------------------------------------------------------------------







CORPORATE OFFICE PROPERTIES TRUST L.P.
EXHIBIT 2 TO
LIMITED PARTNERSHIP AGREEMENT
Form of Redemption or Conversion Notice
Redemption [Conversion] Notice
The undersigned hereby irrevocably (i) elects to exercise its [redemption]
[conversion] rights contained in ARTICLE IX of the Limited Partnership Agreement
of Corporate Office Properties, L.P. (the “Partnership Agreement”) with respect
to an aggregate of __________ [Partnership Units] [Preferred Units], (ii)
surrenders such [Partnership Units] [Preferred Units] and all right, title and
interest therein and (iii) directs that the [REIT Shares (or applicable cash
amount if so determined by the General Partner in accordance with the
Partnership Agreement)] [Units of Limited Partner Interest] deliverable upon
[redemption] [conversion] of such [Partnership Units] [Preferred Units] be
delivered to the address specified below. Terms used above which are defined in
the Partnership Agreement are used herein are defined therein.
Dated:    
Name of Limited Partner or Preferred
Limited Partner:        
Social Security or
Federal Employer ID Number:            

(Signature of Limited Partner or Preferred Limited Partner)

(Street Address)

    (City)    (State)    (Zip Code)
Signature Guaranteed by:
    




 

--------------------------------------------------------------------------------







CORPORATE OFFICE PROPERTIES TRUST, L.P.
EXHIBIT 3

TO

LIMITED PARTNERSHIP AGREEMENT
Amended and Restated Registration Rights Agreement




 

--------------------------------------------------------------------------------



















AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
Dated as of March 16, 1998
of
CORPORATE OFFICE PROPERTIES TRUST
for the benefit of
HOLDERS OF PARTNERSHIP UNITS AND PREFERRED UNITS
of
CORPORATE OFFICE PROPERTIES, L.P.
and
HOLDERS OF COMMON SHARES OF BENEFICIAL INTEREST
of
CORPORATE OFFICE PROPERTIES TRUST






 

--------------------------------------------------------------------------------







AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this "Agreement") is
made and entered into as of March 16, 1998 by Corporate Office Properties Trust,
a Maryland real estate investment trust (the "Company"), for the benefit of (w)
the persons who own limited partnership units ("Partnership Units") and/or
preferred units ("Preferred Units"), whether owned as of the date hereof or
hereafter acquired, of Corporate Office Properties, L.P., a limited partnership
formed under the Delaware Revised Uniform Limited Partnership Act (the
"Partnership"), (x) Vernon Beck, Robert L. Denton, Clay W. Hamlin III, John
Parsinen and Jay H. Shidler, (y) persons issued common shares of beneficial
interest, par value $0.01 per share of the Company ("Common Shares") in exchange
for shares of common stock, par value $0.01 per share (the "Common Stock"), of
Royale Investments, Inc., a Minnesota corporation ("Royale"), pursuant to the
Contribution Agreement (as defined below), and (z) the respective successors.
assigns, transferees and estates of the persons identified in clauses (w), (x)
and (y) (herein referred to collectively as the "Holders" and individually as a
"Holder"). The Partnership Units and Preferred Units are herein sometimes
collectively called the "Units."


WHEREAS, on October [14], 1997 certain Holders become owners of Units in
connection with the contributions (the "Contributions") of certain general and
limited partnership interests and other assets to the Partnership pursuant to
the Formation/Contribution Agreement dated as of September 7, 1997 by and among
the Company, H/SIC Corporation, Strategic Facility Investors, Inc., South
Brunswick Investment Company, LLC, Comcourt investment Corporation and Gateway
Shannon Development Corporation, as the same may at any time be amended,
modified and supplemented and in effect (the "Contribution Agreement");


WHEREAS, pursuant to the Partnership Agreement (as defined below)
the Holders of Preferred Units have the right to convert them into Partnership
Units as and to the extent set forth in the Partnership Agreement;


WHEREAS, on October [14], 1997, Royale became the sole general partner of the
Partnership and executed a registration rights agreement with terms
substantially the same as this Agreement;


WHEREAS, on October [14], 1997 certain Holders become owners of shares of Common
Stock pursuant to the Contribution Agreement in consideration of assets
transferred to the Company;


WHEREAS, on the date hereof, the Company has succeeded by merger to all of the
rights and obligations of Royale and each share of Common Stock has been
converted into the right to receive one Common Share;


WHEREAS, on the date hereof, the Common Shares are publicly held and traded and
the Company is an issuer which is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended from time to time (the "Exchange
Act");


WHEREAS, in connection with the foregoing, the Company wishes to confirm its
obligations and has agreed, subject to the terms, conditions and limitations set
forth in this Agreement, to provide the Holders with certain registration rights
in respect of Common Shares either issued (x) pursuant to the Contribution
Agreement or (y) upon redemption of Partnership Units as and to the extent set
forth in that




 

--------------------------------------------------------------------------------





certain Limited Partnership Agreement of the Partnership dated October 14, 1997
among the sole general and initial limited partners party thereto, as the same
has been, and may be further, amended, modified or supplemented from time to
time and in effect (the "Partnership Agreement").


NOW, THEREFORE, the Company and the Partnership for the benefit of the Holders
each agrees as follows:


Section 1. Definitions.


As used in this Agreement, the following capitalized defined terms shall have
the following meanings:


Commission: The Securities and Exchange Commission.


Common Shares: Common shares of beneficial interest, $0.01 par value, of the
Company.


Contribution Agreement: As set forth in the preamble.


Contributions: As set forth in the preamble.


Exchange Act: As set forth in the preamble.


Holder or Holders: As set forth in the preamble.


Holders Entitled to Registration Rights: As set forth in Section 2(b).


Indemnitee: A Holder of Registerable Securities covered by a registration
statement filed with the Commission as provided in this Agreement pursuant to
Sections 2, 4 or 5 hereof.


Majority Holders: At any time, Holders of Registrable Securities, Preferred
Units then convertible into Partnership Units and Partnership Units then
redeemable for Registrable Securities who, if all such Preferred Units were
converted and all such Partnership Units were so redeemed, would then hold a
majority of the Registrable Securities.


Minimum Registrable Amount: At any date of determination, Registrable Securities
having an aggregate fair market value of at least $3 million.


NASD: The National Association of Securities Dealers, Inc.


Partnership: As set forth in the preamble.


Partnership Agreement: As set forth in the preamble.


Partnership Units: As set forth in the Partnership Agreement.


Person: Any individual, partnership, corporation, limited liability company,
trust or other legal entity.


Preferred Units: As set forth in the Partnership Agreement.




 

--------------------------------------------------------------------------------







Prospectus: A prospectus included in a Registration Statement, including any
preliminary prospectus, and any such prospectus as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and by all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.


Registrable Securities: The Shares, excluding (i) Shares as to which a
Registration Statement shall have become effective under the Securities Act
pursuant to Section 2, 3 or 4 of this Agreement and which shall have been
disposed of under such Registration Statement, (ii) Shares sold or otherwise
distributed pursuant to Rule 144 under the Securities Act and (iii) Shares as to
which registration under the Securities Act is not required to permit the sale
thereof to the public.


Sale Period: The 45-day period immediately following the filing with the
Commission by the Company of an annual report of the Company on Form 10-K or a
quarterly report of the Company on Form 10-Q or such other period as the Company
may determine from time to time.


Securities Act: The Securities Act of 1933, as amended from time to time.


Shares: The Common Shares issued to Holders of Partnership Units upon redemption
of their Partnership Units pursuant to the Partnership Agreement or to Holders
pursuant to the Contribution Agreement.


Shelf Registration: A "shelf" registration of the Registrable Securities under
Rule 415 under the Securities Act.


Shelf Registration Statement: Shall mean a "shelf" registration statement of the
Company and any other entity required to be a registrant with respect to such
shelf registration statement pursuant to the requirements of the Securities Act
which covers all of the Registrable Securities then issued and outstanding or
which may thereafter be issued in redemption of any Partnership Units
(including, without limitation, Units issuable upon conversion of Preferred
Units) on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the Commission, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all materials incorporated by reference therein.


Units: Preferred Units and Partnership Units, collectively.


Section 2. Shelf Registration Under the Securities Act.


(a) Filing of Shelf Registration Statement. By August [14], 1998 and by each
March 31 after such initial filing, the Company shall cause to be filed a Shelf
Registration Statement covering the sale by the then Holders of all of the
Registrable Securities then held by them in accordance with the terms hereof and
will use its reasonable best efforts to cause each such Shelf Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable. The Company agrees to use its reasonable best efforts to keep each
such Shelf Registration Statement continuously effective under the Securities
Act until such time as the aggregate number of Registrable Securities covered by
all such Shelf Registration Statements and then outstanding (computed for this
purpose as if all outstanding Preferred Units have been converted into
Partnership Units and all thereafter outstanding Partnership Units have




 

--------------------------------------------------------------------------------





been redeemed for Common Shares) is less than 5% of the then outstanding Common
Shares (computed as aforesaid and including, without limitation, Common Shares
issuable in respect of Retained Interests (as defined in the Contribution
Agreement)), and further agreesto supplement or amend each such Shelf
Registration Statement, if and as required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for a Shelf Registration. Each Holder who sells Shares as
part of any such Shelf Registration shall be deemed to have agreed to all of the
terms and conditions of this Agreement and to have agreed to perform any an all
obligations of a Holder hereunder.


(b) Inclusion in Shelf Registration Statement. Not later than 30 days prior to
filing the Shelf Registration Statement with the Commission, the Company shall
notify each then Holder of Registrable Securities (including any Person who is
then entitled to become a Holder pursuant to the Partnership Agreement by reason
of owning Units or Preferred Units, including, without limitation, Persons
holding Retained Interests) ("Holders Entitled to Registration Rights") of its
intention to make such filing and request advice from each such Holder as to
whether such Holder desires to have Registrable Securities held by it or which
it is entitled to receive not later than the last day of the first Sale Period
occurring in whole or in part after the date of such notice included in the
Shelf Registration Statement at such time; provided, however, that the Company
shall not be required to so notify any such Holder in respect of Registrable
Securities previously registered pursuant to a Shelf Registration Statement
filed in accordance with this Section 2 which such Holder could then dispose of
pursuant to such Registrable Securities. Any such Holder who is so notified and
does not provide the information reasonably requested by the Company in
connection with the preparation of the Shelf Registration Statement as promptly
as practicable after receipt of such notice, but in no event later than 20 days
thereafter, shall not be entitled to have its Registrable Securities included in
such Shelf Registration Statement at the time it becomes effective, but shall
have the right thereafter to deliver to the Company a Registration Notice as
contemplated by Section 3(b).


Section 3. Shelf Registration Procedures.


In connection with the obligations of the Company with respect to each Shelf
Registration Statement pursuant to Section 2 hereof, the Company shall:


(a) prepare and file with the SEC, within the time period set forth in Section
2(a) hereof, a Shelf Registration Statement, which Shelf Registration Statement
(i) shall be available for the sale of the Registrable Securities covered
thereby in accordance with the intended method or methods of distribution by the
selling Holders thereof and (ii) shall comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith.


(b) subject to the last three sentences of this Section 3(b) and to Section 3(i)
hereof, (i) prepare and file with the Commission such amendments and
post-effective amendments to such Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement effective for the applicable
period; (ii) cause each Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 or any
similar rule that may be adopted under the Securities Act; (iii) respond
promptly to any comments received from the Commission with respect to such Shelf
Registration Statement, or any amendment, post-effective amendment or supplement
relating thereto; and (iv) comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Shelf Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the selling Holders thereof. Notwithstanding anything




 

--------------------------------------------------------------------------------





to the contrary contained herein, the Company shall not be required to take any
of the actions described in clauses (i), (ii) or (iii) above with respect to a
particular Holder of Registrable Securities unless and until the Company has
received either a written notice (a "Registration No-tice") from such Holder
that it intends to make offers or sales under such Shelf Registration Statement
as specified in such Registration Notice or a written response from such Holder
of the type contemplated by Section 2(b); provided, however, that the Company
shall have 7 business days to prepare and file any such amendment or supplement
after receipt of a Registration Notice. Once a Holder has delivered such a
written response or a Registration Notice to the Company, such Holder shall
promptly provide to the Company such information as the Company reasonably
requests in order to identify such Holder and the method of distribution in a
post-effective amendment to such Shelf Registration Statement or a supplement to
a Prospectus. Offers or sales under such Shelf Registration Statement may be
made only during a Sale Period. Such Holder also shall notify the Company in
writing upon completion of such offer or sale or at such time as such Holder no
longer intends to make offers or sales under such Shelf Registration Statement.


(c) furnish to each Holder of Registrable Securities that has delivered a
Registration Notice to the Company, without charge, as many copies of each
applicable Prospectus, including each preliminary Prospectus, and any amendment
or supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities; the Company consents to the use of such Prospectus,
including each preliminary Prospectus, by each such Holder of Registrable
Securities in connection with the offering and sale of the Registrable
Securities covered by such Prospectus or the preliminary Prospectus.


(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered thereby by the time such Shelf Registration Statement is
declared effective by the Commission under all applicable state securities or
"blue sky" laws of such jurisdictions as any Holder of Registrable Securities
covered by such Shelf Registration Statement shall reasonably request in
writing, keep each such registration or qualification effective during the
period such Shelf Registration Statement is required to be kept effective or
during the period offers or sales are being made by a Holder that has delivered
a Registration Notice to the Company, whichever is shorter, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Holder to consummate the disposition in each such jurisdiction of such
Registrable Securities then owned by such Holder (after giving effect to the
redemption of Partnership Units then held by such Holder); provided, however,
that the Company shall not be required (i) to qualify generally to do business
in any jurisdiction or to register as a broker or dealer in such jurisdiction
where it would not be required so to qualify or register but for this Section
3(d), (ii) to subject itself to taxation in any such jurisdiction or (iii) to
submit to the general service of process in any such jurisdiction.


(e) notify each Holder when such Shelf Registration Statement has become
effective and notify each Holder of Registrable Securities that has delivered a
Registration Notice to the Company promptly and, if requested by such Holder,
confirm such advice in writing (i) when any post-effective amendments and
supplements to such Shelf Registration Statement become effective, (ii) of the
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of such Shelf Registration Statement or the
initiation of any proceedings for that purpose, (iii) if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose and (iv) of the happening of any event during the
period such Shelf Registration Statement is effective as a result of which such
Shelf Registration Statement or a related Prospectus contains any untrue
statement of a material fact or omits to




 

--------------------------------------------------------------------------------





state any material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading.


(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement at the
earliest possible moment.


(g) furnish to each Holder of Registrable Securities covered thereby that has
delivered a Registration Notice to the Company, without charge, at least one
conformed copy of such Shelf Registration Statement and any post-effective
amendment thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested).


(h) cooperate with the selling Holders of Registrable Securities covered thereby
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any Securities Act legend; and
enable certificates for such Registrable Securities to be issued for such
numbers of shares and registered in such names as the selling Holders may
reasonably request at least two business days prior to any sale of Registrable
Securities.


(i) subject to the last three sentences of Section 3(b) hereof, upon the
occurrence of any event contemplated by Section 3(e)(iv) hereof, use its
reasonable best efforts promptly to prepare and file a supplement or prepare,
file and obtain effectiveness of a post-effective amendment to such Shelf
Registration Statement or a related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(j) make available for inspection by representatives of the Holders of the
Registrable Securities and any counsel or accountant retained by such Holders,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the respective officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, counsel or accountant in connection with such Shelf Registration
Statement; provided, however, that such records, documents or information which
the Company determines in good faith to be confidential, and notifies such
representatives, counsel or accountants in writing that such records, documents
or information are confidential, shall not be disclosed by the representatives,
counsel or accountants unless (i) the disclosure of such records, documents or
information is necessary to avoid or correct a material misstatement or omission
in such Shelf Registration Statement, (ii) the release of such records,
documents or information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction or (iii) such records, documents or information
have been generally made available to the public otherwise than in violation of
this Agreement.


(k) a reasonable time prior to the filing of any Prospectus, any amendment to
such Shelf Registration Statement or amendment or supplement to a Prospectus,
provide copies of such document (not including any documents incorporated by
reference therein unless requested) to the Holders of Registrable Securities
that have provided a Registration Notice to the Company.


(l) use its reasonable best efforts to cause all Registrable Securities to be
listed on any securities exchange on which similar securities issued by the
Company are then listed.






 

--------------------------------------------------------------------------------





(m) obtain a CUSIP number for all Registrable Securities, not later than the
effective date of such Shelf Registration Statement.


(n) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering at least 12
months which shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.


(o) use its reasonable best efforts to cause the Registrable Securities covered
by such Shelf Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable Holders that have delivered
Registration Notices to the Company to consummate the disposition of such
Registrable Securities.


The Company may require each Holder of Registrable Securities to furnish to the
Company in writing such information regarding the proposed distribution by such
Holder of such Registrable Securities as the Company may from time to time
reasonably request in writing.


In connection with and as a condition to the Company's obligations with respect
to any Shelf Registration Statement pursuant to Section 2 hereof and this
Section 3, each Holder agrees with the Company that:


(i) it will not offer or sell its Registrable Securities under a Shelf
Registration Statement until (A) it has either (1) provided a Registration
Notice pursuant to Section 3(b) hereof or (2) had Registrable Securities
included in such Shelf Registration Statement at the time it.became effective
pursuant to Section 2(b) hereof and (B) it has received copies of the
supplemented or amended Prospectus contemplated by Section 3(b) hereof and
receives notice that any post-effective amendment has become effective;


(ii) upon receipt of any notice from the Company of the happening of anv event
of the kind described in Section 3(b)(iv) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to such Shelf
Registration Statement until such Holder receives copies of the supplemented or
amended Prospectus contemplated by Section 3(i) hereof and receives notice that
any post-effective amendment has become effective, and, if so directed by the
Company, such Holder will deliver to the Company (at the expense of the Company)
all copies in its possession, other than permanent file copies then in such
Holder's possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice;


(iii) all offers and sales under such Shelf Registration Statement shall be
completed within forty-five (45) days after the first date on which offers or
sales can be made pursuant to clause (i) above, and upon expiration of such
forty-five (45) day period the Holder will not offer or sell its Registrable
Securities under the Shelf Registration Statement until it has again complied
with the provisions of clauses (i)(A)(1) and (B) above, except that if the
applicable Registration Notice was delivered to the Company at a time which was
not part of a Sale Period, such forty-five (45) day period shall be the next
succeeding Sale Period;


(iv) if the Company determines in its good faith judgment, after consultation
with counsel, that the filing of a Shelf Registration Statement under Section 2
hereof or the use of any Prospectus would require the disclosure of important
information which the Company has a bona fide business purpose for preserving as
confidential or the disclosure of which would impede the Company's ability to
consummate




 

--------------------------------------------------------------------------------





a significant transaction, upon written notice of such determination by the
Company, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to a Shelf Registration Statement or Prospectus or to
require the Company to take action with respect to the registration or sale of
any Registrable Securities pursuant to a Shelf Registration Statement (including
any action contemplated by this Section 3) will be suspended until the date upon
which the Company notifies the Holders in writing that suspension of such rights
for the grounds set forth in this paragraph is no longer necessary; provided,
however, that the Company may not suspend such rights for an aggregate period of
more than 90 days in any 12-month period; and


(v) in the case of the registration of any underwitten equity offering proposed
by the Company (other than any registration by the Company on Form S-8, or a
successor or substantially similar form, of (i) an employee stock option, stock
purchase or compensation plan or of securities issued or issuable pursuant to
any such plan or (ii) a dividend reinvestment plan), such Holder will agree, if
requested in writing by the managing underwriter or underwriters administering
such offering, not to effect any offer, sale or distribution of any Registrable
Securities (or any option or right to acquire Registrable Securities) (each, a
"Transfer") during the period commencing on the 10th day prior to the expected
effective date (which date shall be stated in such notice) of the registration
statement covering such underwritten primary equity offering or, if such
offering shall be a "take-down" from an effective shelf registration statement,
the 10th day prior to the expected commencement date (which date shall be stated
in such notice) of such offering, and ending on the date specified by such
managing underwriter in such written request to such Holder; provided, however,
that no Holder shall be required to agree not to Transfer its Registrable
Securities for a period of time which is longer than the greater of 90 days or
the period of time for which any senior executive of the Company is required so
to agree in connection with such offering. Nothing in this paragraph shall be
read to limit the ability of any Holder to redeem its Partnership Units for
Common Shares in accordance with the Partnership Agreement.


Section 4. Piggyback Registration.


(a) Right to Piggyback. Whenever on or after August [14], 1998 (x) the Company
proposes to register any Common Shares (or securities convertible into or
exchangeable or exercisable for such Common Shares) under the Securities Act for
its own account or the account of any shareholder of the Company (other than
offerings pursuant to employee plans, or noncash offerings in connection with a
proposed acquisition, exchange offer, recapitalization or similar transaction)
and (y) the registration form may be used for the registration of Registrable
Securities (a "Piggyback Registration"), the Company will give prompt written
notice to all of the Holders of Common Shares or Units outstanding on the date
hereof (the "Original Holders") of its intention to effect such a registration
and will, subject to Section 4(b) and Section 10 hereof, include in such
registration all Registrable Securities with respect to which such Original
Holders request in writing to be so included within 20 days after the receipt of
the Company's notice; provided, however, that the Company shall not be required
to give such notice or to effect such registration in respect of any
Registerable Securities which have been, or are in the process of being,
registered pursuant to any Shelf Registration Statement.


(b) Priority. If a registration pursuant to this Section 4 involves an
underwritten offering and the managing underwriter advises the Company in good
faith that in its opinion the number of securities requested to be included in
such registration exceeds the number which can be sold in such offering without
having an adverse effect on such offering, including the price at which such
securities can be sold, then the Company will be required to include in such
registration the maximum number of shares that such underwriter advises can be
so sold, allocated (x) first, to the securities the Company proposes to sell,
(y) second, among the Common Shares requested to be included in such
registration by the Original




 

--------------------------------------------------------------------------------





Holders (other than Registrable Securities previously registered pursuant to a
Shelf Registration Statement filed in accordance with Section 2 hereof under
which such Original Holder could then dispose of such Registrable Securities),
considered in the aggregate (if such registration was initiated by the Company),
and any other shareholder of the Company with Common Shares eligible for
registration, pro rata, on the basis of the number of Common Shares such holder
requests be included in such registration, and (z) third, among other
securities, if any, requested and otherwise eligible to be included in such
registration.


(c) Nothing contained herein shall prohibit the Company from determining, at any
time, not to file a registration statement or, if filed, to withdraw such
registration or terminate or abandon the registration related thereto.


Section 5. Requested Registration.


(a) Right to Request Registration. Upon the written request of Original Holders
owning 6% or more of the outstanding Registrable Securities then owned in the
aggregate by such Holders (the "Requesting Holders") (computed for these
purposes as if all Preferred Units have been converted into Partnership Units
and thereafter all outstanding Partnership Units have been redeemed for Common
Shares), requesting that the Company effect the registration under the
Securities Act of at least the Minimum Registration Amount, the Company shall
use its best efforts to effect, as expeditiously as possible, following the
prompt (but in no event later than 15 days following the receipt of such written
request) delivery of notice to all Original Holders, the registration under the
Securities Act of such number of shares of Registrable Securities owned by the
Requesting Holders and requested by the Requesting Holders to be so registered
(subject to Section 5(c) hereof), together with (x) all other Common Shares
entitled to registration, and (y) securities of the Company which the Company
elects to register and offer for its own account; provided, however, that the
Company shall not be required to (i) subject to Section 5(b) below, effect more
than a total of three such registrations pursuant to this Agreement, (ii) file a
registration statement relating to a registration request pursuant hereto within
a period of six months after the effective date of any other registration
statement of the Company requested hereunder (other than pursuant to Section 2)
or pursuant to which the Requesting Holders shall have been given an opportunity
to participate pursuant to Section 4 hereof and which opportunity they declined
or which registration statement under Section 4 hereof included shares of
Registrable Securities owned by Holders Entitled to Registration Rights (so long
as such registration statement became and was effective for sufficient, time to
permit the sales contemplated thereby) or (iii) file a registration statement
relating to the registration of Registerable Securities which are already being
registered pursuant to a Shelf Registration Statement; provided further, that
the Company shall not be required to file a registration statement relating to
an offering of Common Shares on a delayed or continuous basis pursuant to Rule
415 (or any successor rule to similar effect) promulgated under the Securities
Act if the Company is not, at the time, eligible to register Common Shares on
Form S-3 (or a successor form).


Notwithstanding the foregoing, if the Board of Directors of the Company
determines in its good faith judgment, (x) after consultation with a nationally
recognized investment banking fim, that there will be an adverse effect on a
then contemplated public offering of the Company's securities, (y) that the
disclosures that would be required to be made by the Company in connection with
such registration would be materially harmful to the Company because of
transactions then being considered by, or other events then concerning, the
Company, or (z) the registration at the time would require the inclusion of pro
forma or other information, which requirements the Company is reasonably unable
to comply with, then the Company may defer the filing (but not the preparation)
of the registration statement which is required to effect any registration
pursuant to this Section 5 for a reasonable period of time, but not in excess of
90




 

--------------------------------------------------------------------------------





calendar days (or any longer period agreed to by the Holders Entitled to
Registration Rights), provided that at all times the Company is in good faith
using all reasonable efforts to file such registration statement as soon as
practicable.


(b) Effective Registration. A registration requested pursuant to this Section 5
shall not be deemed to have been effected (and, therefore, not requested for
purposes of Section 5(a) above) (w) unless the registration statement relating
thereto has become effective under the Securities Act, (x) if after it has
become effective such registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason other than a misrepresentation or an omission by
a Holder and, as a result thereof, the shares of Registrable Securities
requested to be registered cannot be completely distributed in accordance with
the plan of distribution, (y) if the conditions to closing specified in the
purchase agreement or underwriting agreement entered into in connection with
such registration are not satisfied or waived other than by reason of some act
or omission by a participating Holder or (z) if with respect to what would
otherwise be deemed the third, or last, request under Section 5(a) hereof, less
than all of the Common Shares that the Original Holders requested be registered
were actually registered due to the operation of Section 5(c) hereof; provided
that clause (z) above may not be invoked by the Original Holders unless (I) such
request includes at least the Minimum Registration Amount or (II) if such
request includes an amount that is less than the Minimum Registration Amount,
Rule 144 under the Securities Act is not available to the Original Holders for
the sale of all of the Common Shares owned by the Original Holders; and provided
further that clause (z) above may be invoked only at the request of Original
Holders meeting the foregoing requirements and owning more than 10% of the
shares of Registrable then owned (computed as aforesaid) in the aggregate by the
Original Holders.


(c) Priority. If a requested registration pursuant to this Section 5 involves an
underwritten offering and the managing underwriter shall advise the Company that
in its opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
having an adverse effect on such offering, including the price at which such
securities can be sold, then the Company will be required to include in such
registration the maximum number of shares that such underwriter advises can be
so sold, allocated (x) first, among all Common Shares requested by the Original
Holders to be included in such registration, pro rata on the basis of the number
of Common Shares then owned by each of them (or, if such holder requests that
less than all of the Common Shares owned by such holder be included in such
registration, such lesser number of shares) (y) second, to any securities
requested to be included in such registration by any other shareholder of the
Company having registration rights and (z) third, to any securities the Company
proposes to sell.


Section 6. Registration Procedures. If and whenever the Company is required to
use its best efforts to effect or cause the registration of any Registrable
Securities under the Securities Act as provided in this Agreement pursuant to
Section 4 or 5 hereof, the Company
shall:


(a) prepare and file with the Commission as expeditiously as possible but in no
event later than 90 days after receipt of a request for registration with
respect to such Registrable Securities, a registration statement on any form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate, which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its best efforts to cause such registration statement to become effective;
provided that before filing with the Commission a registration statement or
prospectus or any amendments or supplements thereto, including documents
incorporated by reference after the initial filing of any registration
statement, the Company shall (x) fur-nish to each participating




 

--------------------------------------------------------------------------------





Holder and to one firm of attorneys selected collectively by the participating
Holders and the holders of other securities covered by such registration
statement, but in no event to more than one such counsel for all such selling
securityholders, copies of all such documents proposed to be filed, which
documents shall be subject to the review of the participating Holders and such
counsel, and (y) notify the participating Holders of any stop order issued or
threatened by the Commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered;


(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days or such shorter period which shall terminate when all Registrable
Securities covered by such registration statement have been sold (but not before
the expiration of the 90-day period referred to in Section 4(3) of the
Securities Act and Rule 174, or any successor thereto, thereunder, if
applicable), and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement
during such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement;


(c) furnish, without charge, to the participating Holders and each underwriter,
if any, such number of copies of such registration statement, each amendment and
supplement thereto (including one conformed copy to each participating Holder
and one signed copy to each managing underwriter and in each case including all
exhibits thereto), and the prospectus included in such registration statement
(including each preliminary prospectus), in conformity with the requirements of
the Securities Act, and such other documents as the participating Holders may
reasonably request in order to facilitate the disposition of the Registrable
Securities registered thereunder;


(d) use its best efforts to register or qualify such Registrable Securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdiction as the participating Holders, and the managing
underwriter, if any, reasonably requests and do any and all other acts and
things which may be reasonable necessary or advisable to enable the
participating Holders and each underwriter, if any, to consummate the
disposition in such jurisdiction of the Registrable Securities registered
thereunder; provided that the Company shall not be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 6(d), (y) subject itself to taxation in
any such jurisdiction or (z) consent to general service of process in any such
jurisdiction;


(e) use its best efforts to cause the Registrable Securities covered by such
registration statement to be registered with or approved by such insurance
regulatory authorities may be necessary by virtue of the business and operations
of the Company to enable the participating Holders and other holders, if any, of
securities covered by such registration statement to consummate the disposition
of Registrable Securities registered thereunder;


(f) immediately notify the managing underwriter, if any, and the participating
Holders at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event which comes to
the Company's attention if as a result of such event the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and the Company shall promptly
prepare and furnish to the participating Holders and any other holder of
securities covered by such registration statement and prospectus a supplement or
amendment to such prospectus so that as thereafter delivered, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the




 

--------------------------------------------------------------------------------





statements therein not misleading; provided, however, that if the Company
determines in good faith that the disclosure that would be required to be made
by the Company would be materially harmful to the Company because of
transactions then being considered by, or other events then concerning, the
Company, or a supplement or amendment to such prospectus at such time would
require the inclusion of pro forma or other information, which requirement the
Company is reasonably unable to comply with, then the Company may defer for a
reasonable period of time, not to exceed 90 days, furnishing to the
participating Holders and any other holder of securities covered by such
registration statement and prospectus a supplement or amendment to such
prospectus; provided, further, that at all times the Company is in good faith
using all reasonable efforts to file such amendment as soon as practicable,


(g) use its best efforts to cause all such securities being registered to be
listed on each securities exchange on which similar securities issued by the
Company are then listed, and enter into such customary agreements including a
listing application and indemnification agreement in customary form (provided
that the applicable listing requirements are satisfied), and to provide a
transfer agent and register for such Registrable Securities covered by such
registration statement no later than the effective date of such registration
statement;


(h) make available for inspection by any of the participating Holders and any
holder of securities covered by such registration statement, any underwriter
participating in any distribution pursuant to such registration statement, and
any attorney, accountant or other agent retained by such persons (collectively,
the "Inspectors"), all financial and other records of the Company and its
subsidiaries (collectively, "Records"), if any, as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
Company's and its subsidiaries' officers, directors and employees to supply all
information and respond to all inquiries reasonably requested by any such
Inspector in connection with such registration statement. Notwithstanding the
foregoing, the Company shall have no obligation to disclose any Records to the
Inspector in the event the Company determines that such disclosure is reasonably
likely to have an adverse effect on the Company's ability to assert the
existence of an attorney-client privilege with respect thereto;


(i) if requested, use its best efforts to obtain a "cold comfort" letter and a
"bring-down cold comfort" letter from the Company's independent public
accountants in customary form and covering such matters of the type customarily
covered by such letters;


(j) enter into a form of underwriting agreement that contains customary terms
and provisions for similar securities offerings;


(k) make available senior management personnel to participate in, and cause them
to cooperate with the underwriters in connection with, "road show" and other
customary marketing activities, including "one-on-one" meetings with prospective
purchasers of the Registrable Securities; and


(l) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering a period of at
least 12 months, beginning with the first month after the effective date of the
registration statement (as the term "effective date" is defined in Rule 158(c)
under the Securities Act), which earnings statement shall satisfy the provisions
of Section 11 (a) of the Securities Act and Rule 158 thereunder.


It shall be a condition precedent to the obligation of the Company to take any
action pursuant to this Agreement in respect of Registrable Securities which are
to be registered at the request of any of the




 

--------------------------------------------------------------------------------





participating Holders that the participating Holders shall fumish to the Company
such information regarding the securities held by the participating Holders and
the intended method of disposition thereof as the Company shall reasonably
request and as shall be required in connection with the action taken by the
Company.


Each of the Holders agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 6(f) hereof, the
Holders shall discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until receipt of the
copies of the supplemented or amended prospectus contemplated by Section 6(f)
hereof or until otherwise notified by the Company, and, if so directed by the
Company, the participating Holders shall deliver to the Company (at the
Company's expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in any participating Holder's
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such notice. In the event the Company shall give any such notice,
the period specified in Section 6(b) hereof shall be extended by the greater of
(x) three months of (y) the number of days during the period from and including
the date of the giving of such notice pursuant to Section 6(f) hereof to and
including the date when each of the participating Holders shall have received
the copies of the supplemented or amended prospectus contemplated by, Section
6(f) hereof.


Section 7. Selection or Underwriters. If any offering pursuant to a registration
statement is to be an underwritten offering, the Company will select a managing
underwriter or underwriters to administer the offering, provided that in the
case of a registration statement pursuant to Section 5 hereof, the Original
Holders holding more than 50% of the shares of Registrable Securities held by
the Original Holders to be included in such underwritten offering shall select
the managing underwriter or underwriters, subject to the consent of the Company
which consent shall not be unreasonably withheld or delayed.


Section 8. Registration Expenses. The Company shall pay, in connection with any
registration pursuant to Section 2, 4 or 5, the following registration expenses
incurred in connection therewith: (i) all Commission,stock exchange or NASD
registration and filing fees, (ii) all fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with the blue sky qualifications of the Registrable
Securities), (iii) printing expenses, (iv) internal expenses (including without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (v) the fees and expenses incurred in connection
with the listing of the Registrable Securities on any national securities
exchange or interdealer quotation system, (vi) the reasonable fees and
disbursements of counsel for the Company and customary fees and expenses for
independent certified public accountants retained by the Company (including the
expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort
letters), (vii) the reasonable fees and disbursements of not more than one firm
of attorneys acting as legal counsel for (x) all of the selling shareholders,
collectively, in respect of a registration pursuant to Section 4 hereof or (y)
all of the participating Holders, collectively, in respect of a registration
pursuant to Section 5 hereof, (viii) the fees and expenses of any registrar and
transfer agent for the Common Shares, (ix) the underwriting fees, discounts and
commissions applicable to any Common Shares sold for the account of the Company
and (x) all expenses of any Person in preparing or assisting in preparing, word
processing, printing and distributing any registration statement, prospectus,
certificates and other documents relating to the performance of and compliance
with this Agreement. Except as otherwise provided in clause (ix) of this Section
8, the Company shall have no obligation to pay any underwriting fees, discounts
or commissions attributable to the sale of Registrable Securities.


Section 9. Indemnification; Contribution.






 

--------------------------------------------------------------------------------





(a) The Company agrees to indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation) arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
prepricing prospectus, registration statement or prospectus or in any amendment
or supplement thereto, or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or expenses arise out of or are based upon
any untrue statement or omission or alleged untrue statement or omission which
has been made therein or omitted therefrom in reliance upon and in conformity
with the information relating to a participating Holder furnished in writing to
the Company by or on behalf of a participating Holder expressly for use in
connection therewith. The foregoing indemnity agreement shall be in addition to
any liability which the Company may otherwise have.


(b) If any action, suit or proceeding shall be brought against an Indemnitee in
respect of which indemnity may be sought against the Company, such Indemnitee
shall promptly notify the Company, and the Company shall assume the defense
thereof, including the employment of counsel and payment of all fees and
expenses. The Indemnitee shall have the right to employ separate counsel in any
such action, suit or proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Indemnitee
unless (x) the Company has agreed in writing to pay such fees and expenses, (y)
the Company has failed to assume the defense and employ counsel, or (z) the
named parties to any such action, suit or proceeding (including any impleaded
parties) include both such Indemnitee and the Company, and such Indemnitee shall
have been advised by its counsel that representation of such Indemnitee and the
Company by the same counsel would be inappropriate under applicable standards of
professional conduct (whether or not such representation by the same counsel has
been proposed) due to actual or potential differing interests between them (in
which case the Company shall not have the right to assume the defense of such
action, suit or proceeding on behalf of such Indemnitee). It is understood,
however, that the Company shall, in connection with any one such action, suit or
proceeding or separate but substantially similar or related actions, suits or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of only one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnitees not having actual or potential differing interests among
themselves, and that all such fees and expenses shall be reimbursed as they are
incurred. The Company shall not be liable for any settlement of any such action,
suit or proceeding effected without its written consent, but if settled with
such written consent, or if there be a final judgment for the plaintiff in any
such action, suit or proceeding, the Company agrees to indemnify and hold
harmless such Indemnitee, to the extent provided in the preceding paragraph,
from and against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.


(c) Each of the participating Holders, severally and not jointly, agree to
indemnify and hold harmless the Company, its directors, its officers who sign
the registration statement, and any person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
to the same extent as the foregoing indemnity from the Company to an Indemnitee,
but only with respect to information relating to such Holder furnished in
writing by or on behalf of such Holder expressly for use in the registration
statement, prospectus or any prepricing prospectus, or any amendment or
supplement thereto. If any action, suit or proceeding shall be brought against
the Company, any of its directors, any such officer, or any such controlling
person based on the registration statement, prospectus or any prepricing
prospectus, or any amendment or supplement thereto, and in respect of which
indemnity may be sought against any Holder pursuant to this Section 9(c), such
Holder shall have the rights and duties given to the Company by Section 9(b)
hereof (except that if the Company




 

--------------------------------------------------------------------------------





shall have assumed the defense thereof such Holder shall not be required to do
so, but may employ separate counsel therein and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the Holder's
expense), and the Company, its directors, any such officer, and any such
controlling person shall have the rights and duties given to an Indemnitee by
Section 9(b) hereof. The foregoing indemnity agreement shall be in addition to
any liability which the participating Holders may otherwise have.


(d) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under paragraphs (a) or (c) hereof in respect of any losses,
claims, damages, liabilities or expenses referred to therein. then an
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the Company and of the
participating Holders in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses. The relative
fault of the Company on the one hand and a participating Holder on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or by such participating Holder on the other hand and the
parties' relative intent, knowledge, access or information and opportunity to
correct or prevent such statement or omission.


(e) The Company and the participating Holders agree that it would not be just
and equitable if contribution pursuant to this Section 9 were determined by a
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 9(d) hereof. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities and expenses referred to in Section 9(d) hereof
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating any claim or defending any such action, suit or
proceeding. Notwithstanding the provisions of this Section 9, no participating
Holder shall be required to contribute any amount in excess of the amount by
which the proceeds to such participating Holder exceeds the amount of any
damages which such participating Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.


(f) No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened action,
suit or proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.


(g) Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section 9 shall be paid by the indemnifying party to the indemnified party as
such losses, claims, damages, liabilities or expenses are incurred. The
indemnity and contribution agreements contained in this Section 9 shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of an Indemnitee, the Company, its directors or officers, or any
person controlling the Company, and (ii) any termination of this Agreement.


Section 10. Participation in Underwritten Registrations. An Original Holder may
not participate in any underwritten offering pursuant to Section 4 or 5 hereof
unless such Holder (i) agrees to sell its




 

--------------------------------------------------------------------------------





Registrable Securities on the basis provided in any underwriting arrangements
which, to the extent applicable solely to the participating Original Holders,
are approved by the participating Original Holders in their reasonable
discretion or which, to the extent applicable to the Company and the
participating Original Holders, are approved by the Company in its reasonable
discretion and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents (including
lock-up agreements) reasonably required under the terms of such underwriting
arrangements which are not inconsistent with the terms of this Agreement.


Section 11. Other Registration Rights. The Company agrees that it shall not
enter into any agreement which provides registration rights to any Person that
are inconsistent with the provisions contained in this Agreement. If the Company
does become a party to such an agreement, the Company agrees that to the extent
that the provisions of such agreement conflict with this Agreement, the
provisions of this Agreement shall control.


Section 12. Rule 144 Sales.


(a) The Company covenants that it will file the reports required to be filed by
the Company under the Securities Act and the Exchange Act, so as to enable any
Holder to sell Registrable Securities pursuant to Rule 144 under the Securities
Act.


(b) In connection with any sale, transfer or other disposition by any Holder of
any Registrable Securities pursuant to Rule 144 under the Securities Act, the
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as the selling Holders may reasonably request at least two business days
prior to any sale of Registrable Securities.


Section 13. Miscellaneous.


(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the Company and Holders constituting Majority
Holders; provided, however, that no amendment, modification or supplement or
waiver or consent to the departure with respect to the provisions of Sections 1
through 12, inclusive, hereof or which would impair the rights of any Holder
under such provisions, shall be effective as against any Holder of Registrable
Securities, Preferred Units or Partnership Units unless consented to in writing
by such Holder of Registrable Securities, Preferred Units or Partnership Units.
Notice of any amendment, modification or supplement to this Agreement adopted in
accordance with this Section 13(a) shall be provided by Company to each Holder
of Registrable Securities, Preferred Units or Partnership Units at least thirty
(30) days prior to the effective date of such amendment, modification or
supplement.


(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier or any courier guaranteeing overnight delivery, (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 13(b),
which address initially is, with respect to each Holder, the address set forth
in the Partnership Agreement, or (ii) if to the Company, at One Logan Square,
Suite 1105, Philadelphia, Pennsylvania.






 

--------------------------------------------------------------------------------





All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; or at the time delivered
if delivered by an air courier guaranteeing overnight delivery.


(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the Company and
the Holders, including without limitation and without the need for an express
assignment, subsequent Holders. If any successor, assignee or transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be entitled to receive the benefits hereof and
shall be conclusively deemed to have agreed to be bound by all of the terms and
provisions hereof.


(d) Headings. The headings in this Agreement are for the convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


(e) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PROVISIONS THEREOF.


(f) Specific Performance. The Company and the Holders acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that the Company and each Holder,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of another
under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.


(g) Entire Agreement. This Agreement is intended by the Company as a final
expression of its agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the Company in respect of the
subject matter contained herein. This Agreement supersedes all prior agreements
and understandings of the Company with respect to such subject matter.


IN WITNESS WHEREOF, the Company has executed this Agreement as of
the date first written above.





 
CORPORATE OFFICE PROPERTIES TRUST
  
By:
/s/ Clay W. Hamlin, III
 
 
Name: Clay W. Hamlin, III
 
 
Title: CEO







 

--------------------------------------------------------------------------------







CORPORATE OFFICE PROPERTIES TRUST, L.P.
EXHIBIT 4

TO

LIMITED PARTNERSHIP AGREEMENT
Notice of Election by Limited Partner to Convert Profit Interest Units into
Partnership Units
The undersigned holder of Profit Interest Units hereby irrevocably (i) elects to
convert _____________ Profit Interest Units in Corporate Office Properties, L.P.
(the “Partnership”) into Partnership Units in accordance with the terms of the
Third Amended and Restated Agreement of Limited Partnership of the Partnership,
as amended; and (ii) directs that any cash in lieu of Partnership Units that may
be deliverable upon such conversion be delivered to the address specified
below.  The undersigned hereby represents, warrants, and certifies that the
undersigned (a) has title to such Profit Interest Units, free and clear of the
rights or interests of any other person or entity other than the Partnership;
(b) has the full right, power, and authority to cause the conversion of such
Profit Interest Units as provided herein; and (c) has obtained the consent to or
approval of all persons or entities, if any, having the right to consent or
approve such conversion.


 
Dated:
 
 
Name of Holder:
 
 
 
 
 
 
 
(Signature of Holder)
 
 
 
 
 
 
 
(Street Address)
 
 
 
(City)
(State)
(Zip Code)
 
 
 
Signature Guaranteed by:
 
 
 
 







 

--------------------------------------------------------------------------------






CORPORATE OFFICE PROPERTIES TRUST, L.P.
EXHIBIT 5

TO

LIMITED PARTNERSHIP AGREEMENT
Notice of Election by Partnership to Force Conversion of Profit Interest Units
into Partnership Units
Corporate Office Properties, L.P. (the “Partnership”) hereby irrevocably elects
to cause the number of Profit Interest Units held by the holder of Profit
Interest Units set forth below to be converted into Partnership Units in
accordance with the terms of the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended.


 
 
Name of Holder:
 
 
 
Date of this Notice:
 
 
 
Number of Profit Interest Units to be Converted:
 
 
 
Please Print: Exact Name as Registered with Partnership









     
 